Exhibit 10.1

Office Lease

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER II

SAN MATEO, CALIFORNIA

Between

CA-SAN MATEO BAYCENTER LIMITED PARTNERSHIP, a Delaware limited partnership

as Landlord,

and

ACTUATE CORPORATION, a Delaware corporation, which will do business in
California as

ACTUATE SOFTWARE CORPORATION

as Tenant

 

1



--------------------------------------------------------------------------------

OFFICE LEASE

This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between CA-SAN MATEO BAYCENTER LIMITED PARTNERSHIP, a Delaware
limited partnership (“Landlord”), and ACTUATE CORPORATION, a Delaware
corporation, which will do business in California as ACTUATE SOFTWARE
CORPORATION (“Tenant”). The following exhibits are incorporated herein and made
a part hereof: Exhibit A (Outline of Premises); Exhibit B (Work Letter);
Exhibit C (Form of Confirmation Letter); Exhibit D (Rules and Regulations);
Exhibit E (Judicial Reference); Exhibit F (Additional Provisions); Exhibit F-1
(Form of Letter of Credit); Exhibit G (Asbestos Notification) and Exhibit H (a
Form of SNDA).

1 BASIC LEASE INFORMATION

 

1.1    Date:

   November 28, 2011

1.2    Premises.

  

1.2.1 “Building”:

   901 Mariner’s Island Boulevard, San Mateo, California, commonly known as San
Mateo BayCenter II.

1.2.2 “Premises”:

   Subject to Section 2.1.1, 4,237 rentable square feet of space located on the
first floor of the Building and commonly known as Suite 100, the outline and
location of which is set forth in Exhibit A. If the Premises includes any floor
in its entirety, all corridors and restroom facilities located on such floor
shall be considered part of the Premises.

1.2.3 “Property”:

   The Building, the parcel(s) of land upon which it is located, and, at
Landlord’s discretion, any parking facilities and other improvements serving the
Building and the parcel(s) of land upon which such parking facilities and other
improvements are located.

1.2.4 “Project”:

   The Property or, at Landlord’s discretion, any project containing the
Property and any other land, buildings or other improvements.

1.3    Term

  

1.3.1 Term:

   The term of this Lease (the “Term”) shall commence on the Commencement Date
and end on the Expiration Date (or any earlier date on which this Lease is
terminated as provided herein).

1.3.2 “Commencement Date”:

   The earlier of (i) the first date on which Tenant conducts business in the
Premises pursuant to this Lease, or (ii) the date on which the Premises is Ready
for Occupancy (defined in Exhibit B), which is anticipated to be June 1, 2012.

1.3.3 “Expiration Date”:

   The last day of the 120th full calendar month commencing on or after the
Commencement Date.

 

1.4    “Base Rent”:

       

Period During

Term

   Annual Base
Rent Per
Rentable Square
Foot      Monthly Base
Rent Per
Rentable Square
Foot (rounded to
the nearest 100th
of a dollar)      Monthly
Installment
of Base Rent  

Commencement Date through last day of 12th full calendar month of Term

   $ 40.20       $ 3.35       $ 14,193.95   

 

Matter ID: 4138

1



--------------------------------------------------------------------------------

13th through 24th full calendar months of Term

   $ 41.40       $ 3.45       $ 14,617.65   

25th through 36th full calendar months of Term

   $ 42.65       $ 3.55       $ 15,059.00   

37th through 48th full calendar months of Term

   $ 43.92       $ 3.66       $ 15,507.42   

49th through 60th full calendar months of Term

   $ 45.24       $ 3.77       $ 15,973.49   

61st through 72nd full calendar months of Term

   $ 46.56       $ 3.88       $ 16,439.56   

73rd through 84th full calendar months of Term

   $ 48.00       $ 4.00       $ 16,948.00   

85th through 96th full calendar months of Term

   $ 49.44       $ 4.12       $ 17,456.44   

97th through 108th full calendar months of Term

   $ 50.88       $ 4.24       $ 17,964.88   

109th full calendar month of Term through Expiration Date

   $ 52.44       $ 4.37       $ 18,515.69   

Notwithstanding the foregoing, so long as no Default (defined in Section 19.1)
exists, Tenant shall be entitled to an abatement of Base Rent, in the amount of
$14,193.95 per month for the first four (4) calendar months of the Term.

 

1.5    “Base Year” for Expenses:

   Calendar year 2012.

“Base Year” for Taxes:

   Calendar year 2012.

1.6    “Tenant’s Share”:

   3.5635% (based upon a total of 118,900 rentable square feet in the Building),
subject to Section 2.1.1.

1.7    “Permitted Use”:

   General office use (including a server room) consistent with a first-class
office building; provided that in no event shall the Premises, or any portion of
the Premises, be used for the operation of (i) a commercial real estate
brokerage company, and/or (ii) a facility providing facial surgery.

1.8.  “Security Deposit”:

   None.

Prepaid Base Rent:

   $14,193.95, as more particularly described in Section 3.

1.9    Parking:

   Fourteen (14) unreserved parking spaces, at the rate of $0 per space per
month.

1.10 Address of Tenant:

  

Before the Commencement Date:

 

2207 Bridgepointe Parkway

San Mateo, California 94404

 

From and after the Commencement Date: the Premises.

 

Matter ID: 4138

2



--------------------------------------------------------------------------------

1.11 Address of Landlord:

  

CA-San Mateo BayCenter Limited Partnership

c/o Equity Office

2655 Campus Drive

Suite 100

San Mateo, California 94403

Attn: Building manager

 

with copies to:

 

Equity Office

2655 Campus Drive

Suite 100

San Mateo, California 94403

Attn: Managing Counsel

 

and

 

Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL 60606

Attn: Lease Administration

1.12 Broker(s):

   Studley (“Tenant’s Broker”), representing Tenant, and Cassidy Turley/BT
Commercial (“Landlord’s Broker”), representing Landlord.

1.13 Building HVAC Hours and Holidays:

   “Building HVAC Hours” mean 8:00 a.m. to 6:00 p.m., Monday through Friday,
excluding the day of observation of New Year’s Day, Presidents Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and, at
Landlord’s discretion, any other locally or nationally recognized holiday that
is observed by other buildings comparable to and in the vicinity of the Building
(collectively, “Holidays”).

1.14 “Transfer Radius”:

   None.

1.15 “Tenant Improvements”:

   Defined in Exhibit B, if any.

1.16 “Guarantor”:

   None.

2 PREMISES AND COMMON AREAS.

2.1 The Premises.

2.1.1 Subject to the terms hereof, Landlord hereby leases the Premises to Tenant
and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2 and the rentable square footage of the Building is as set forth in
Section 1.6. At any time Landlord may deliver to Tenant a notice substantially
in the form of Exhibit C, as a confirmation of the information set forth
therein. Tenant shall execute and return (or, by notice to Landlord, reasonably
object to) such notice within ten (10) days after receiving it, and if Tenant
fails to do so, Tenant shall be deemed to have executed and returned it without
exception.

2.1.2 Except as expressly provided herein, the Premises is accepted by Tenant in
its condition and configuration existing on the date hereof (or in such other
condition and configuration as any existing tenant of the Premises may cause to
exist in accordance with its lease), without any obligation of Landlord to
perform or pay for any alterations to the Premises, and without any
representation or warranty regarding the condition of the Premises, the Building
or the Project or their suitability for Tenant’s business. The foregoing
provisions of this Section 2 shall not abrogate Landlord’s obligations or
Tenant’s rights under Sections 6.3 and 7 of this Lease nor under Section 3.3.2
of Exhibit B hereto.

2.2 Common Areas. Tenant may use, in common with Landlord and other parties and
subject to the Rules and Regulations (defined in Exhibit D), any portions of the
Property that are designated from time to time by Landlord for such use (the
“Common Areas”).

 

Matter ID: 4138

3



--------------------------------------------------------------------------------

3 RENT. Tenant shall pay all Base Rent and Additional Rent (defined below)
(collectively, “Rent”) to Landlord or Landlord’s agent, without prior notice or
demand or any setoff or deduction, at the place Landlord may designate from time
to time. As used herein, “Additional Rent” means all amounts, other than Base
Rent, that Tenant is required to pay Landlord hereunder. Monthly payments of
Base Rent and monthly payments of Additional Rent for Expenses (defined in
Section 4.2.2) and Taxes (defined in Section 4.2.3) (collectively, “Monthly
Rent”) shall be paid in advance on or before the first day of each calendar
month during the Term; provided, however, that the installment of Base Rent for
the first full calendar month for which Base Rent is payable hereunder shall be
paid upon Tenant’s execution and delivery hereof. Except as otherwise provided
herein, all other items of Additional Rent shall be paid within 30 days after
Landlord’s request for payment. Rent for any partial calendar month shall be
prorated based on the actual number of days in such month. Without limiting
Landlord’s other rights or remedies, (a) if any installment of Rent is not
received by Landlord or its designee within five (5) business days after its due
date, Tenant shall pay Landlord a late charge equal to 5% of the overdue amount
(provided, however, that such late charge shall not apply to any such
delinquency unless either (i) such delinquency is not cured within five
(5) business days after notice from Landlord, or (ii) Tenant previously received
notice from Landlord of a delinquency that occurred earlier in the same calendar
year); and (b) any Rent that is not paid within 10 days after its due date shall
bear interest, from its due date until paid, at the lesser of 10% per annum or
the highest rate permitted by Law (defined in Section 5). Tenant’s covenant to
pay Rent is independent of every other covenant herein.

4 EXPENSES AND TAXES.

4.1 General Terms. In addition to Base Rent, Tenant shall pay, in accordance
with Section 4.4, for each Expense Year (defined in Section 4.2.1), an amount
equal to the sum of (a) Tenant’s Share of any amount (the “Expense Excess”) by
which Expenses for such Expense Year exceed Expenses for the Base Year, plus
(b) Tenant’s Share of any amount (the “Tax Excess”) by which Taxes for such
Expense Year exceed Taxes for the Base Year. No decrease in Expenses or Taxes
for any Expense Year below the corresponding amount for the Base Year shall
entitle Tenant to any decrease in Base Rent or any credit against amounts due
hereunder. Tenant’s Share of the Expense Excess and Tenant’s Share of the Tax
Excess for any partial Expense Year shall be prorated based on the number of
days in such Expense Year.

4.2 Definitions. As used herein, the following terms have the following
meanings:

4.2.1 “Expense Year” means each calendar year (other than the Base Year and any
preceding calendar year) in which any portion of the Term occurs.

4.2.2 “Expenses” means all expenses, costs and amounts that Landlord pays or
accrues during the Base Year or any Expense Year because of or in connection
with the ownership, management, maintenance, security, repair, replacement,
restoration or operation of the Property. Landlord shall act in a reasonable
manner in incurring Expenses. Expenses shall include (i) the cost of supplying
all utilities, the cost of operating, repairing, maintaining and renovating the
utility, telephone, mechanical, sanitary, storm-drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith;
(ii) the cost of licenses, certificates, permits and inspections, the cost of
contesting any Laws that may affect Expenses, and the costs of complying with
any governmentally-mandated transportation-management or similar program;
(iii) the cost of all insurance premiums and deductibles; (iv) the cost of
landscaping and relamping; (v) the cost of parking-area operation, repair,
restoration, and maintenance; (vi) a management fee in the amount (which is
hereby acknowledged to be reasonable) of 3% of gross annual receipts from the
Building (excluding the management fee), together with other fees and costs,
including consulting fees, legal fees and accounting fees, of all contractors
and consultants in connection with the management, operation, maintenance and
repair of the Property; (vii) payments under any equipment-rental agreements and
the fair rental value of any management office space; (viii) wages, salaries and
other compensation, expenses and benefits, including taxes levied thereon, of
all persons engaged in the operation, maintenance and security of the Property,
and costs of training, uniforms, and employee enrichment for such persons;
(ix) the costs of operation, repair, maintenance and replacement of all systems
and equipment (and components thereof) of the Property; (x) the cost of
janitorial, alarm, security and other services, replacement of wall and floor
coverings, ceiling tiles and fixtures in Common Areas, maintenance and
replacement of curbs and walkways, repair to roofs and re-roofing; (xi) rental
or acquisition costs of supplies, tools, equipment, materials and personal
property used in the maintenance, operation and repair of the Property;
(xii) the cost of capital improvements or any other items that are (A) intended
to effect economies in the operation or maintenance of the Property, reduce
current or future Expenses, enhance the safety or security of the Property or
its occupants, or enhance the environmental sustainability of the Property’s
operations, (B) replacements or modifications of the nonstructural portions of
the Base Building (defined in Section 7) or Common Areas that are required to
keep the Base Building or Common Areas in good condition, or (C) required under
any Law that is enacted, or first interpreted to apply to the Property, after
the date hereof; (xiii) the cost of tenant-relation programs reasonably
established by Landlord; (xiv) payments under any existing or future reciprocal
easement agreement, transportation management agreement, cost-sharing agreement
or other covenant, condition, restriction or similar instrument affecting the
Property; and (xv) any fees or other charges (other than taxes) imposed by

 

Matter ID: 4138

4



--------------------------------------------------------------------------------

any governmental or quasi-governmental agency in connection with the Parking
Facility (defined below).

Notwithstanding the foregoing, Expenses shall not include: (a) capital
expenditures not described in clauses (xi) or (xii) above (in addition, any
capital expenditure shall be included in Expenses only if paid or accrued after
the Base Year and shall be amortized (including actual or imputed interest on
the amortized cost) over the lesser of (i) the useful life of the item purchased
through such capital expenditure, as reasonably determined by Landlord, or
(ii) the greater of (1) the period of time that Landlord reasonably estimates
will be required for any Expense savings resulting from such capital expenditure
to equal such capital expenditure or (2) five (5) years; (b) depreciation;
(c) principal and interest payments of mortgage or other non-operating debts of
Landlord; (d) costs of repairs to the extent Landlord is reimbursed by insurance
or condemnation proceeds; (e) except as provided in clause (xiii) above, costs
of leasing space in the Building, including brokerage commissions, lease
concessions, rental abatements and construction allowances granted to specific
tenants; (f) costs of selling, financing or refinancing the Building; (g) fines,
penalties or interest resulting from late payment of Taxes or Expenses;
(h) organizational expenses of creating or operating the entity that constitutes
Landlord; (i) damages paid to Tenant hereunder or to other tenants of the
Building under their respective leases; (j) fines or penalties resulting from
any violations of Law, negligence or willful misconduct of Landlord or its
employees, agents or contractors; (k) any expense for which Landlord has
received actual reimbursement from a third party (other than from a tenant of
the Building pursuant to its lease); (l) reserves; or (m) bad debt expenses.

If, during any portion of the Base Year or any Expense Year, the Building is not
100% occupied (or a service provided by Landlord to tenants of the Building
generally is not provided by Landlord to a tenant that provides such service
itself, or any tenant of the Building is entitled to free rent, rent abatement
or the like), Expenses for such year shall be determined as if the Building had
been 100% occupied (and all services provided by Landlord to tenants of the
Building generally had been provided by Landlord to all tenants, and no tenant
of the Building had been entitled to free rent, rent abatement or the like)
during such portion of such year. Notwithstanding any contrary provision hereof,
Expenses for the Base Year shall exclude (a) any market-wide cost increases
resulting from extraordinary circumstances, including Force Majeure (defined in
Section 25.2), boycotts, strikes, conservation surcharges, embargoes or
shortages, and (b) at Landlord’s option, the cost of any repair or replacement
that Landlord reasonably expects will not recur on an annual or more frequent
basis.

Landlord shall keep its books and records relating to Expenses in accordance
with generally accepted accounting principles, consistently applied.

4.2.3 “Taxes” means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during the Base Year or any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing or operation of the Property.
Taxes shall include (a) real estate taxes; (b) general and special assessments;
(c) transit taxes; (d) leasehold taxes; (e) personal property taxes imposed upon
the fixtures, machinery, equipment, apparatus, systems, appurtenances, furniture
and other personal property used in connection with the Property; (f) any tax on
the rent, right to rent or other income from any portion of the Property or as
against the business of leasing any portion of the Property; (g) any assessment,
tax, fee, levy or charge imposed by any governmental agency, or by any
non-governmental entity pursuant to any private cost-sharing agreement, in order
to fund the provision or enhancement of any fire-protection, street-, sidewalk-
or road-maintenance, refuse-removal or other service that is (or, before the
enactment of Proposition 13, was) normally provided by governmental agencies to
property owners or occupants without charge (other than through real property
taxes); (h) any assessment, tax, fee, levy or charge allocable or measured by
the area of the Premises or by the Rent payable hereunder, including any
business, gross income, gross receipts, sales or excise tax with respect to the
receipt of such Rent and (i) any taxes imposed by any governmental or
quasi-governmental agency in connection with the Parking Facility. Any costs and
expenses (including reasonable attorneys’ and consultants’ fees) incurred in
attempting to protest, reduce or minimize Taxes shall be included in Taxes for
the year in which they are incurred. Notwithstanding any contrary provision
hereof, Taxes shall be determined without regard to any “green building” credit
and shall exclude (i) all excess profits taxes, franchise taxes, gift taxes,
capital stock taxes, inheritance and succession taxes, estate taxes, federal and
state income taxes, and other taxes to the extent applicable to Landlord’s
general or net income (as opposed to rents, receipts or income attributable to
operations at the Property), (ii) any Expenses, and (iii) any items required to
be paid by Tenant under Section 4.5.

4.3 Allocation. Landlord, in its reasonable discretion, may equitably allocate
Expenses among office, retail or other portions or occupants of the Property. If
Landlord incurs Expenses or Taxes for the Property together with another
property, Landlord, in its reasonable discretion, shall equitably allocate such
shared amounts between the Property and such other property.

4.4 Calculation and Payment of Expense Excess and Tax Excess.

 

Matter ID: 4138

5



--------------------------------------------------------------------------------

4.4.1 Statement of Actual Expenses and Taxes; Payment by Tenant. Landlord shall
give to Tenant, after the end of each Expense Year, a statement (the
“Statement”) setting forth the actual Expenses, Taxes, Expense Excess and Tax
Excess for such Expense Year. If the amount paid by Tenant for such Expense Year
pursuant to Section 4.4.2 is less or more than the sum of Tenant’s Share of the
actual Expense Excess plus Tenant’s Share of the actual Tax Excess (as such
amounts are set forth in such Statement), Tenant shall pay Landlord the amount
of such underpayment, or receive a credit in the amount of such overpayment,
with or against the Rent then or next due hereunder; provided, however, that if
this Lease has expired or terminated and Tenant has vacated the Premises, Tenant
shall pay Landlord the amount of such underpayment, or Landlord shall pay Tenant
the amount of such overpayment (less any Rent due), within 45 days after
delivery of such Statement. Landlord shall use reasonable efforts to deliver the
Statement on or before June 1 of the calendar year immediately following the
Expense Year to which it applies. Any failure of Landlord to timely deliver the
Statement for any Expense Year shall not diminish either party’s rights under
this Section 4.

4.4.2 Statement of Estimated Expenses and Taxes. Landlord shall give to Tenant,
for each Expense Year, a statement (the “Estimate Statement”) setting forth
Landlord’s reasonable estimates of the Expenses, Taxes, Expense Excess (the
“Estimated Expense Excess”) and Tax Excess (the “Estimated Tax Excess”) for such
Expense Year. Upon receiving an Estimate Statement, Tenant shall pay, with its
next installment of Base Rent, an amount equal to the excess of (a) the amount
obtained by multiplying (i) the sum of Tenant’s Share of the Estimated Expense
Excess plus Tenant’s Share of the Estimated Tax Excess (as such amounts are set
forth in such Estimate Statement), by (ii) a fraction, the numerator of which is
the number of months that have elapsed in the applicable Expense Year (including
the month of such payment) and the denominator of which is 12, over (b) any
amount previously paid by Tenant for such Expense Year pursuant to this
Section 4.4.2. Until Landlord delivers a new Estimate Statement, Tenant shall
pay monthly, with the monthly Base Rent installments, an amount equal to
one-twelfth (1/12) of the sum of Tenant’s Share of the Estimated Expense Excess
plus Tenant’s Share of the Estimated Tax Excess, as such amounts are set forth
in the previous Estimate Statement. Landlord shall use reasonable efforts to
deliver an Estimate Statement for each Expense Year on or before January 1 of
such Expense Year. Any failure of Landlord to timely deliver any Estimate
Statement shall not diminish Landlord’s rights to receive payments and revise
any previous Estimate Statement under this Section 4. Notwithstanding any
contrary provision hereof, Landlord shall not deliver more than two (2) Estimate
Statements for any Expense Year.

4.4.3 Retroactive Adjustment of Taxes. Notwithstanding any contrary provision
hereof, if, after Landlord’s delivery of any Statement, an increase or decrease
in Taxes occurs for the applicable Expense Year or for the Base Year (whether by
reason of reassessment, error, or otherwise), Taxes for such Expense Year or the
Base Year, as the case may be, and the Tax Excess for such Expense Year shall be
retroactively adjusted. If, as a result of such adjustment, it is determined
that Tenant has under- or overpaid Tenant’s Share of such Tax Excess, Tenant
shall pay Landlord the amount of such underpayment, or receive a credit in the
amount of such overpayment, with or against the Rent then or next due hereunder;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Tenant shall pay Landlord the amount of such underpayment,
or Landlord shall pay Tenant the amount of such overpayment (less any Rent due),
within 30 days after such adjustment is made.

4.5 Charges for Which Tenant Is Directly Responsible. Tenant shall pay, 10 days
before delinquency, any taxes levied against Tenant’s equipment, furniture,
fixtures and other personal property located in or about the Premises. If any
such taxes are levied against Landlord or its property (or if the assessed value
of Landlord’s property is increased by the inclusion therein of a value placed
upon such equipment, furniture, fixtures or other personal property of Tenant),
Landlord may pay such taxes (or such increased assessment) regardless of their
(or its) validity, in which event Tenant, upon demand, shall repay to Landlord
the amount so paid. If the Leasehold Improvements (defined in Section 7.1) are
assessed for real property tax purposes at a valuation higher than the valuation
at which tenant improvements conforming to Landlord’s “building standard” in
other space in the Building are assessed, the Taxes levied against Landlord or
the Property by reason of such excess assessed valuation shall be deemed taxes
levied against Tenant’s personal property for purposes of this Section 4.5.
Notwithstanding any contrary provision hereof, Tenant shall pay, 10 days before
delinquency, (i) any rent tax, sales tax, service tax, transfer tax or value
added tax, or any other tax respecting the rent or services described herein or
otherwise respecting this transaction or this Lease; and (ii) any taxes assessed
upon the possession, leasing, operation, management, maintenance, alteration,
repair, use or occupancy by Tenant of any portion of the Property.

4.6 Books and Records. Within 60 days after receiving any Statement (the “Review
Notice Period”), Tenant may give Landlord notice (“Review Notice”) stating that
Tenant elects to review Landlord’s calculation of the Expense Excess and/or Tax
Excess for the Expense Year to which such Statement applies and identifying with
reasonable specificity the records of Landlord reasonably relating to such
matters that Tenant desires to review. Within a reasonable time after receiving
a timely Review Notice (and, at Landlord’s option, an executed confidentiality
agreement as described below), Landlord shall deliver to Tenant, or make
available for inspection at a location reasonably designated by Landlord,

 

Matter ID: 4138

6



--------------------------------------------------------------------------------

copies of such records. Within 60 days after such records are made available to
Tenant (the “Objection Period”), Tenant may deliver to Landlord notice (an
“Objection Notice”) stating with reasonable specificity any objections to the
Statement, in which event Landlord and Tenant shall work together in good faith
to resolve Tenant’s objections. Tenant may not deliver more than one Review
Notice or more than one Objection Notice with respect to any Expense Year. If
Tenant fails to give Landlord a Review Notice before the expiration of the
Review Notice Period or fails to give Landlord an Objection Notice before the
expiration of the Objection Period, Tenant shall be deemed to have approved the
Statement. Notwithstanding any contrary provision hereof, other than in
connection with the first review for an Expense Year performed by Tenant
pursuant to this Section 4.6, (a) Landlord shall not be required to deliver or
make available to Tenant records relating to the Base Year, and (b) Tenant may
not object to Expenses or Taxes for the Base Year. If Tenant retains an agent to
review Landlord’s records, the agent must be with a CPA firm licensed to do
business in the State of California and its fees shall not be contingent, in
whole or in part, upon the outcome of the review. Tenant shall be responsible
for all costs of such review. The records and any related information obtained
from Landlord shall be treated as confidential, and as applicable only to the
Premises, by Tenant, its auditors, consultants, and any other parties reviewing
the same on behalf of Tenant (collectively, “Tenant’s Auditors”). Before making
any records available for review, Landlord may require Tenant and Tenant’s
Auditors to execute a reasonable confidentiality agreement, in which event
Tenant shall cause the same to be executed and delivered to Landlord within
30 days after receiving it from Landlord, and if Tenant fails to do so, the
Objection Period shall be reduced by one day for each day by which such
execution and delivery follows the expiration of such 30-day period.
Notwithstanding any contrary provision hereof, Tenant may not examine Landlord’s
records or dispute any Statement if any Rent remains unpaid past its due date.
If, for any Expense Year, Landlord and Tenant determine that the sum of Tenant’s
Share of the actual Expense Excess plus Tenant’s Share of the actual Tax Excess
is less or more than the amount reported, Tenant shall receive a credit in the
amount of its overpayment against Rent then or next due hereunder, or pay
Landlord the amount of its underpayment with the Rent next due hereunder;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Landlord shall pay Tenant the amount of its overpayment
(less any Rent due), or Tenant shall pay Landlord the amount of its
underpayment, within 30 days after such determination.

5 USE; COMPLIANCE WITH LAWS

5.1 Tenant shall not (a) use the Premises for any purpose other than the
Permitted Use, or (b) do anything in or about the Premises that violates any of
the Rules and Regulations, damages the reputation of the Project, interferes
with, injures or annoys other occupants of the Building, or constitutes a
nuisance. Tenant, at its expense, shall comply with all Laws relating to (i) the
operation of its business at the Project, or (ii) the use, occupancy and, other
than with respect to elements of the Base Building, the condition and
configuration of the Premises. If, in order to comply with any such Law, Tenant
must obtain or deliver any permit, certificate or other document evidencing such
compliance, Tenant shall provide a copy of such document to Landlord promptly
after obtaining or delivering it. If a change to the Common Areas or any
component of the Base Building becomes required under Law because any
Tenant-Insured Improvement (defined in Section 10.2.2) is not a type customarily
required for general office use or because any use of the Premises is not
general office use, Tenant, upon demand, shall (x) at Landlord’s option, either
make such change at Tenant’s cost or pay Landlord the cost of making such
change, and (y) pay Landlord a coordination fee equal to 3% of the cost of such
change. As used herein, “Law” means any existing or future law, ordinance,
regulation or requirement of any governmental authority having jurisdiction over
the Project or the parties

5.2 Notwithstanding Section 5.1, if, as of the date of mutual execution and
delivery of this Lease, Landlord has received written notice from any
governmental authority that the existing condition or configuration of the
Premises violates applicable Law, then Landlord shall indemnify, defend and hold
Tenant, its partners and members, and their respective partners, members,
directors, officers, agents and employees (collectively, the “Tenant Parties”)
harmless from and against any Claim (defined in Section 10.1) imposed upon or
asserted against any Tenant Party by any third party based upon such alleged
violation; provided, however, that (a) Landlord shall have the right to contest
any such alleged violation in good faith (including by applying for and
obtaining a waiver or deferment of compliance, asserting any defense allowed by
Law, and appealing any order or judgment to the extent permitted by Law) so long
as (i) no liability or cost is imposed upon Tenant as a result of such contest,
and (ii) Landlord, after exhausting such right to contest, makes any repair or
alteration necessary to comply with the terms of any final order or judgment;
and (b) Tenant shall reasonably cooperate with Landlord to permit any such
repair or alteration to be completed as soon as reasonably possible

5.3 Landlord, at its expense (subject to Section 4), shall cause the Base
Building and the Common Areas to comply with all Laws (including the Americans
with Disabilities Act (“ADA”)) to the extent that (a) such compliance is
necessary for Tenant to use the Premises for general office use in a normal and
customary manner and for Tenant’s employees and visitors to have reasonably safe
access to and from the Premises, or (b) Landlord’s failure to cause such
compliance would impose liability upon Tenant under Law; provided, however, that
Landlord shall not be required to cause such compliance to the extent
non-compliance (x) is triggered by any matter that is Tenant’s responsibility
under Section 5.1 or 7.3 or any

 

Matter ID: 4138

7



--------------------------------------------------------------------------------

other provision hereof, or (y) arises under any provision of the ADA other than
Title III thereof. Notwithstanding the foregoing, Landlord may contest any
alleged violation in good faith, including by applying for and obtaining a
waiver or deferment of compliance, asserting any defense allowed by Law, and
appealing any order or judgment to the extent permitted by Law; provided,
however, that, after exhausting any rights to contest or appeal, Landlord shall
perform any work necessary to comply with any final order or judgment.

6 SERVICES.

6.1 Standard Services. Landlord shall provide the following services on all days
(unless otherwise stated below): (a) subject to limitations imposed by Law,
customary heating, ventilation and air conditioning (“HVAC”) in season during
Building HVAC Hours; (b) electricity supplied by the applicable public utility,
stubbed to the Premises; (c) water supplied by the applicable public utility
(i) for use in lavatories and any drinking facilities located in Common Areas
within the Building, and (ii) stubbed to the Building core for use in any
plumbing fixtures located in the Premises; (d) janitorial services to the
Premises, except on weekends and Holidays; and (e) elevator service (subject to
scheduling by Landlord for any freight service).

6.2 Above-Standard Use. Landlord shall provide HVAC service outside Building
HVAC Hours if Tenant gives Landlord such prior notice and pays Landlord such
hourly cost per zone as Landlord may require. Tenant shall not, without
Landlord’s prior consent, use equipment that may affect the temperature
maintained by the air conditioning system or consume above-Building-standard
amounts of any water furnished for the Premises by Landlord pursuant to
Section 6.1. If Tenant’s consumption of electricity or water exceeds the rate
Landlord reasonably deems to be standard for the Building, Tenant shall pay
Landlord, upon billing, the cost of such excess consumption, including any costs
of installing, operating and maintaining any equipment that is installed in
order to supply or measure such excess electricity or water. For purposes of the
preceding sentence, any consumption of electricity in a computer server room
shall be deemed to exceed the standard rate for the Building. The connected
electrical load of Tenant’s incidental-use equipment shall not exceed the
Building-standard electrical design load, and Tenant’s electrical usage shall
not exceed the capacity of the feeders to the Project or the risers or wiring
installation.

6.3 Interruption. Any failure to furnish, delay in furnishing, or diminution in
the quality or quantity of any service resulting from any application of Law,
failure of equipment, performance of maintenance, repairs, improvements or
alterations, utility interruption, or event of Force Majeure (each, a “Service
Interruption”) shall not render Landlord liable to Tenant, constitute a
constructive eviction, or excuse Tenant from any obligation hereunder.
Notwithstanding the foregoing, if all or a material portion of the Premises is
made untenantable or inaccessible for more than three (3) consecutive business
days after notice from Tenant to Landlord by a Service Interruption that
Landlord can correct through reasonable efforts, then, as Tenant’s sole remedy,
Monthly Rent shall abate for the period beginning on the day immediately
following such 3-business-day period and ending on the day such Service
Interruption ends, but only in proportion to the percentage of the rentable
square footage of the Premises made untenantable or inaccessible.
Notwithstanding the foregoing, if (a) all or a material portion of the Premises
is made untenantable or inaccessible for 45 consecutive days after notice from
Tenant to Landlord by a Service Interruption that (i) does not result from a
Casualty (defined in Section 11), a Taking (defined in Section 13), or any act
or omission (including any breach hereof) of or by any Tenant Party (defined in
Section 10.1) or any contractor of Tenant (each, an “Act of Tenant”), and
(ii) can be corrected through Landlord’s reasonable efforts, and (b) Landlord is
not diligently pursuing such correction, then Tenant, as its sole remedy (except
as provided above in this Section 6.3), may terminate this Lease by notifying
Landlord not later than the date immediately preceding the date on which such
Service Interruption ends, in which event such termination shall be effective
30 days after Tenant delivers such termination notice.

7 REPAIRS AND ALTERATIONS.

7.1 Repairs. Subject to Section 11, Tenant, at its expense, shall perform all
maintenance and repairs (including replacements) to the Premises, and keep the
Premises in as good condition and repair as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, except for reasonable wear and
tear and repairs that are Landlord’s express responsibility hereunder. Tenant’s
maintenance and repair obligations shall include (a) all leasehold improvements
in the Premises, whenever and by whomever installed or paid for, including any
Tenant Improvements, any Alterations (defined in Section 7.2), and any leasehold
improvements installed pursuant to any prior lease, but excluding the Base
Building (the “Leasehold Improvements”); (b) all supplemental heating,
ventilation and air conditioning units, kitchens (including hot water heaters,
dishwashers, garbage disposals, insta-hot dispensers, and plumbing) and similar
facilities exclusively serving Tenant, whether located inside or outside of the
Premises, and whenever and by whomever installed or paid for; and (c) all Lines
(defined in Section 23). Notwithstanding the foregoing, Landlord may, at its
option, perform such maintenance and repairs on Tenant’s behalf, in which case
Tenant shall pay Landlord, upon demand, the cost of such work plus a
coordination fee equal to 3% of such cost. Landlord shall perform all
maintenance and

 

Matter ID: 4138

8



--------------------------------------------------------------------------------

repairs to (i) the roof and exterior walls and windows of the Building, (ii) the
Base Building, and (iii) the Common Areas. As used herein, “Base Building” means
the structural portions of the Building, together with all mechanical (including
HVAC), electrical, plumbing and fire/life-safety systems serving the Building in
general, whether located inside or outside of the Premises.

7.2 Alterations. Tenant may not make any improvement, alteration, addition or
change to the Premises or to any mechanical, plumbing or HVAC facilities or
other systems serving the Premises (an “Alteration”) without Landlord’s prior
consent, which consent shall be requested by Tenant not less than 30 days before
commencement of work and shall not be unreasonably withheld, conditioned or
delayed by Landlord. Notwithstanding the foregoing, Landlord’s prior consent
shall not be required for any Alteration that is decorative only (e.g., carpet
installation or painting) and not visible from outside the Premises, provided
that Landlord receives 10 business days’ prior notice. For any Alteration,
(a) Tenant, before commencing work, shall deliver to Landlord, and obtain
Landlord’s approval of, plans and specifications; (b) Landlord, in its
discretion, may require Tenant to obtain security for performance satisfactory
to Landlord (provided, however, that no such additional security shall be
required in connection with an Alteration estimated to cost $50,000.00 or less);
(c) Tenant shall deliver to Landlord “as built” drawings (in CAD format, if
requested by Landlord) as applicable, completion affidavits, full and final lien
waivers, and all governmental approvals; and (d) Tenant shall pay Landlord upon
demand (i) Landlord’s reasonable out-of-pocket expenses incurred in reviewing
the work, and (ii) a coordination fee equal to 3% of the cost of the work;
provided, however, that this clause (d) shall not apply to any Tenant
Improvements.

7.3 Tenant Work. Before commencing any repair or Alteration (“Tenant Work”),
Tenant shall deliver to Landlord, and obtain Landlord’s approval of, (a) names
of contractors, subcontractors, mechanics, laborers and materialmen;
(b) evidence of contractors’ and subcontractors’ insurance; and (c) any required
governmental permits. Tenant shall perform all Tenant Work (i) in a good and
workmanlike manner using materials of a quality reasonably approved by Landlord;
(ii) in compliance with any approved plans and specifications, all Laws, the
National Electric Code, and Landlord’s construction rules and regulations; and
(iii) in a manner that does not impair the Base Building. If, as a result of any
Tenant Work, Landlord becomes required under Law to perform any inspection, give
any notice, or cause such Tenant Work to be performed in any particular manner,
Tenant shall comply with such requirement and promptly provide Landlord with
reasonable documentation of such compliance. Landlord’s approval of Tenant’s
plans and specifications shall not relieve Tenant from any obligation under this
Section 7.3. In performing any Tenant Work, Tenant shall not use contractors,
services, labor, materials or equipment that, in Landlord’s reasonable judgment,
would disturb labor harmony with any workforce or trades engaged in performing
other work or services at the Project.

8 LANDLORD’S PROPERTY. All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant. Notwithstanding
the foregoing, if any Tenant-Insured Improvements are not, in Landlord’s
reasonable judgment, Building-standard, then before the expiration or earlier
termination hereof, Tenant shall, at Landlord’s election, either (a) at Tenant’s
expense, and except as otherwise notified by Landlord, remove such
Tenant-Insured Improvements, repair any resulting damage to the Premises or
Building, and restore the affected portion of the Premises to its condition
existing before the installation of such Tenant-Insured Improvements (or, at
Landlord’s election, to a Building-standard tenant-improved condition as
determined by Landlord), or (b) pay Landlord an amount equal to the estimated
cost of such work, as reasonably determined by Landlord. If Tenant fails to
timely perform any work required under clause (a) of the preceding sentence,
Landlord may perform such work at Tenant’s expense. If, when it requests
Landlord’s approval of any Tenant Improvements or Alterations, Tenant
specifically requests that Landlord identify any such Tenant Improvements or
Alterations that, in Landlord’s judgment, are not Building-standard, Landlord
shall do so when it provides such approval and such determination shall be final
(in the context of removal of Tenant-Insured Improvements before the expiration
or earlier termination of the Lease).

9 LIENS. Tenant shall keep the Project free from any lien arising out of any
work performed, material furnished or obligation incurred by or on behalf of
Tenant. Tenant shall remove any such lien within 10 business days after notice
from Landlord, and if Tenant fails to do so, Landlord, without limiting its
remedies, may pay the amount necessary to cause such removal, whether or not
such lien is valid. The amount so paid, together with reasonable attorneys’ fees
and expenses, shall be reimbursed by Tenant upon demand.

10 INDEMNIFICATION; INSURANCE.

10.1 Waiver and Indemnification. Tenant waives all claims against Landlord, its
Security Holders (defined in Section 17), Landlord’s managing agent(s), their
(direct or indirect) owners, and the beneficiaries, trustees, officers,
directors, employees and agents of each of the foregoing (including Landlord,
the “Landlord Parties”) for (i) any damage to person or property (or resulting
from the loss of use thereof), except to the extent such damage is caused by the
negligence or willful misconduct of any Landlord Party, or (ii) any failure to
prevent or control any criminal or otherwise wrongful conduct by any third party
or to apprehend any third party who has engaged in such conduct. Tenant shall
indemnify,

 

Matter ID: 4138

9



--------------------------------------------------------------------------------

defend, protect, and hold the Landlord Parties harmless from any obligation,
loss, claim, action, liability, penalty, damage, cost or expense (including
reasonable attorneys’ and consultants’ fees and expenses) (each, a “Claim”) that
is imposed or asserted by any third party and arises from (a) any cause in, on
or about the Premises, (b) occupancy of the Premises by, or any negligence or
willful misconduct of, Tenant, any party claiming by, through or under Tenant,
their (direct or indirect) owners, or any of their respective beneficiaries,
trustees, officers, directors, employees, agents, contractors, licensees or
invitees, or (c) any breach by Tenant of any representation, covenant or other
term contained herein, except to the extent such Claim arises from the
negligence or willful misconduct of any Landlord Party. Landlord shall
indemnify, defend, protect, and hold Tenant and the Tenant Parties harmless from
any Claim that is imposed or asserted by any third party and arises from (x) any
negligence or willful misconduct of any Landlord Party, or (y) any breach by
Landlord of any representation, covenant or other term contained herein, except
to the extent such Claim arises from the negligence or willful misconduct of any
Tenant Party.

10.2 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts:

10.2.1 Commercial General Liability Insurance covering claims of bodily injury,
personal injury and property damage arising out of Tenant’s operations and
contractual liabilities, including coverage formerly known as broad form, on an
occurrence basis, with combined primary and excess/umbrella limits of $3,000,000
each occurrence and $4,000,000 annual aggregate.

10.2.2 Property Insurance covering (i) all office furniture, trade fixtures,
office equipment, free-standing cabinet work, movable partitions, merchandise
and all other items of Tenant’s property in the Premises installed by, for, or
at the expense of Tenant, and (ii) any Leasehold Improvements installed by or
for the benefit of Tenant, whether pursuant to this Lease or pursuant to any
prior lease or other agreement to which Tenant was a party (“Tenant-Insured
Improvements”). Such insurance shall be written on a special cause of loss form
for physical loss or damage, for the full replacement cost value (subject to
reasonable deductible amounts) new without deduction for depreciation of the
covered items and in amounts that meet any co-insurance clauses of the policies
of insurance, and shall include coverage for damage or other loss caused by fire
or other peril, including vandalism and malicious mischief, theft, water damage
of any type, including sprinkler leakage, bursting or stoppage of pipes, and
explosion, and providing business interruption coverage for a period of one
year.

10.2.3 Workers’ Compensation statutory limits and Employers’ Liability limits of
$1,000,000.

10.3 Form of Policies. The minimum limits of insurance required to be carried by
Tenant shall not limit Tenant’s liability. Such insurance shall be issued by an
insurance company that has an A.M. Best rating of not less than A-VIII and shall
be in form and content reasonably acceptable to Landlord. Tenant’s Commercial
General Liability Insurance shall (a) name the Landlord Parties and any other
party designated by Landlord (“Additional Insured Parties”) as additional
insureds; and (b) be primary insurance as to all claims thereunder and provide
that any insurance carried by Landlord is excess and non-contributing with
Tenant’s insurance. Landlord shall be designated as a loss payee with respect to
Tenant’s Property Insurance on any Tenant-Insured Improvements. Tenant shall
deliver to Landlord, on or before the Commencement Date and at least 15 days
before the expiration dates thereof, certificates from Tenant’s insurance
company on the forms currently designated “ACORD 25” (Certificate of Liability
Insurance) and “ACORD 28” (Evidence of Commercial Property Insurance) or the
equivalent. Attached to the ACORD 25 (or equivalent) there shall be an
endorsement naming the Additional Insured Parties as additional insureds, and
attached to the ACORD 28 (or equivalent) there shall be an endorsement
designating Landlord as a loss payee with respect to Tenant’s Property Insurance
on any Tenant-Insured Improvements (but not as a loss payee with respect to any
business interruption insurance component thereof), and each such endorsement
shall be binding on Tenant’s insurance company.

10.4 Subrogation. Each party waives, and shall cause its insurance carrier to
waive, any right of recovery against the other party, any of its (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees or agents for any loss of or damage to property which loss
or damage is (or, if the insurance required hereunder had been carried, would
have been) covered by property insurance. For purposes of this Section 10.4
only, (a) any deductible with respect to a party’s insurance shall be deemed
covered by, and recoverable by such party under, valid and collectable policies
of insurance, and (b) any contractor retained by Landlord to install, maintain
or monitor a fire or security alarm for the Building shall be deemed an agent of
Landlord.

10.5 Additional Insurance Obligations. Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord, but not in
excess of the amounts and types of insurance then being required by landlords of
buildings comparable to and in the vicinity of the Building.

10.6 Landlord’s Insurance. Landlord shall maintain the following insurance,
together with such other insurance coverage as Landlord, in its reasonable
judgment, may elect to maintain, the

 

Matter ID: 4138

10



--------------------------------------------------------------------------------

premiums of which shall be included in Expenses: (a) Commercial General
Liability insurance applicable to the

Property, Building and Common Areas providing, on an occurrence basis, a minimum
combined single limit of at least $3,000,000.00; (b) Special Cause of Loss
Insurance on the Building at replacement cost value as reasonably estimated by
Landlord; (c) Worker’s Compensation insurance to the extent required by Law; and
(d) Employers Liability Coverage to the extent required by Law

11 CASUALTY DAMAGE. With reasonable promptness after discovering any damage to
the Premises (excluding trade fixtures), or to the Common Areas necessary for
access to the Premises, resulting from any fire or other casualty (a
“Casualty”), Landlord shall notify Tenant of Landlord’s reasonable estimate of
the time required to substantially complete repair of such damage (the “Landlord
Repairs”). If, according to such estimate, the Landlord Repairs cannot be
substantially completed within 270 days after they are commenced, either party
may terminate this Lease upon 60 days’ notice to the other party delivered
within 10 days after Landlord’s delivery of such estimate. Within 90 days after
discovering any damage to the Project resulting from any Casualty, Landlord may,
whether or not the Premises is affected, terminate this Lease by notifying
Tenant if (i) any Security Holder terminates any ground lease or requires that
any insurance proceeds be used to pay any mortgage debt; (ii) any damage to
Landlord’s property is not fully covered by Landlord’s insurance policies plus
any applicable deductibles (other than deductibles with respect to earthquake
damage); (iii) Landlord decides to rebuild the Building or Common Areas so that
it or they will be substantially different structurally or architecturally;
(iv) the damage occurs during the last 12 months of the Term (provided, however,
Landlord will not be entitled to terminate this Lease solely because there is
less than 12 months of the original Term remaining if Tenant has previously and
validly exercised its Extension Option (defined in Exhibit F hereto)); or
(v) any owner, other than Landlord, of any damaged portion of the Project does
not intend to repair such damage; provided, however, that Landlord may not
terminate this Lease pursuant to this sentence unless the Premises has been
materially damaged or Landlord also exercises all rights it may have acquired as
a result of the Casualty to terminate any other similarly situated leases of
space in the Building. If this Lease is not terminated pursuant to this
Section 11, Landlord shall promptly and diligently perform the Landlord Repairs,
subject to reasonable delays for insurance adjustment and other events of Force
Majeure. The Landlord Repairs shall restore the Premises (excluding trade
fixtures) and the Common Areas necessary for access to the Premises to
substantially the same condition that existed when the Casualty occurred, except
for (a) any modifications required by Law or any Security Holder, and (b) any
modifications to the Common Areas that are deemed desirable by Landlord, are
consistent with the character of the Project, and do not materially impair
access and use to the Premises or Tenant’s parking rights hereunder.
Notwithstanding Section 10.4, Tenant shall assign to Landlord (or its designee)
all insurance proceeds payable to Tenant under Tenant’s insurance required under
Section 10.2 with respect to any Tenant-Insured Improvements. If the estimated
or actual cost of restoring any Tenant-Insured Improvements exceeds the
insurance proceeds received by Landlord from Tenant’s insurance carrier, Tenant
shall pay such excess (the “Excess”) to Landlord within 15 days after Landlord’s
demand unless the Lease is otherwise terminated pursuant to this Section 11;
provided, however, that if (1) the Casualty was not caused by the willful
misconduct of any Tenant Party, and (2) the amount of such insurance proceeds
(or, if greater, the amount of insurance proceeds Tenant would have been
entitled to receive if it had maintained the property insurance required under
Section 10.2), together with any self-insured retention or deductible, is less
than the estimated or actual cost of restoring any Tenant-Insured Improvements
(such shortfall being referred herein to as the “Shortfall”), then (x) Tenant
may terminate this Lease (a “Shortfall Termination”) by providing Landlord with
15 business days’ prior notice (which notice shall include reasonable
documentation of the Shortfall) within 15 days after receiving such demand (the
“Tenant Notice Period”); provided further, however, that Landlord, by notifying
Tenant within 10 business days after receiving such notice and documentation,
may cancel such Shortfall Termination, in which event Tenant’s obligation to pay
the Excess shall be reduced by the amount of the Shortfall; and (y) if this
Lease is not terminated pursuant to the preceding clause (x) and Landlord delays
performance of the Landlord Repairs until the earliest to occur of (i) the date,
if any, on which Tenant notifies Landlord that Tenant waives its right to so
terminate this Lease, (ii) the expiration of the Tenant Notice Period without
Tenant giving Landlord notice of such termination, or (iii) if Tenant gives such
notice before the expiration of the Tenant Notice Period, the date on which
Landlord notifies Tenant that Landlord cancels such termination, then, for
purposes of determining the period of any abatement of Monthly Rent pursuant to
this Section 11, the Landlord Repairs shall be deemed to have been completed on
the date on which Landlord reasonably estimates such completion would have
occurred in the absence of such delay. No Casualty and no restoration performed
as required hereunder shall render Landlord liable to Tenant, constitute a
constructive eviction, or excuse Tenant from any obligation hereunder; provided,
however, that if the Premises (excluding trade fixtures) or any Common Area
necessary for Tenant’s access to the Premises is damaged by a Casualty, then,
during any time that, as a result of such damage, any portion of the Premises is
untenantable or inaccessible and is not occupied by Tenant, Monthly Rent shall
be abated in proportion to the rentable square footage of such portion of the
Premises. Without limitation to the foregoing, if the Companion Lease (defined
below) is terminated by either Landlord or Tenant pursuant to Section 11 of such
Companion Lease (entitled, Casualty Damage), then Tenant may terminate this
Lease upon 60 days’ notice to Landlord so long as such notice is delivered no
later than 10 days after the Companion Lease termination notice is delivered
pursuant to and in accordance with Section 11 of the Companion Lease; provided,
however, that if Tenant attempted to terminate the Companion Lease as a result
of a Shortfall (as defined in the Companion Lease) but such

 

Matter ID: 4138

11



--------------------------------------------------------------------------------

Shortfall Termination (as defined in the Companion Lease) is cancelled by
Landlord pursuant to Section 11 of the Companion Lease, then the termination of
this Lease pursuant to this sentence shall be deemed automatically cancelled
concurrently therewith. As used herein, the term “Companion Lease” shall mean
that certain Office Lease executed on or about the date hereof between Landlord
and Tenant with respect to space (“Companion Lease Space”) in that certain
building commonly referred to as San Mateo BayCenter I located at 951 Mariner’s
Island Boulevard, San Mateo, California.

12 NONWAIVER. No provision hereof shall be deemed waived by either party unless
it is waived by such party expressly and in writing, and no waiver of any breach
of any provision hereof shall be deemed a waiver of any subsequent breach of
such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such acceptance.
No acceptance of payment of an amount less than the Rent due hereunder shall be
deemed a waiver of Landlord’s right to receive the full amount of Rent due,
whether or not any endorsement or statement accompanying such payment purports
to effect an accord and satisfaction. No receipt of monies by Landlord from
Tenant after the giving of any notice, the commencement of any suit, the
issuance of any final judgment, or the termination hereof shall affect such
notice, suit or judgment, or reinstate or extend the Term or Tenant’s right of
possession hereunder.

13 CONDEMNATION. If any part of the Premises, Building or Project is taken for
any public or quasi-public use by power of eminent domain or by private purchase
in lieu thereof (a “Taking”) for more than 180 consecutive days, Landlord may
terminate this Lease. If more than 25% of the rentable square footage of the
Premises is Taken, or access to the Premises is substantially impaired as a
result of a Taking, for more than 180 consecutive days, Tenant may terminate
this Lease. Any such termination shall be effective as of the date possession
must be surrendered to the authority, and the terminating party shall provide
termination notice to the other party within 45 days after receiving written
notice of such surrender date. Except as provided in this Section 13, neither
party may terminate this Lease as a result of a Taking. Tenant shall not assert
any claim for compensation because of any Taking; provided, however, that Tenant
may file a separate claim for any Taking of Tenant’s personal property or any
fixtures that Tenant is entitled to remove upon the expiration hereof, and for
moving expenses, so long as such claim does not diminish the award available to
Landlord or any Security Holder and is payable separately to Tenant. If this
Lease is terminated pursuant to this Section 13, all Rent shall be apportioned
as of the date of such termination. If a Taking occurs and this Lease is not so
terminated, Monthly Rent shall be abated for the period of such Taking in
proportion to the percentage of the rentable square footage of the Premises, if
any, that is subject to, or rendered inaccessible by, such Taking. Without
limitation to the foregoing, if the Companion Lease is terminated by either
Landlord or Tenant pursuant to Section 13 of such Companion Lease (entitled,
Condemnation), then (i) Tenant may terminate this Lease upon notice to Landlord
so long as such notice is delivered no later than 10 days after the Companion
Lease termination notice is delivered pursuant to and in accordance with
Section 13 of the Companion Lease and (ii) if this Lease is so terminated
pursuant to clause (i) above, the effective date of such termination shall be
effective as of the date possession of the Companion Lease Space must be
surrendered to the authority.

14 ASSIGNMENT AND SUBLETTING.

14.1 Transfers. Tenant shall not, without Landlord’s prior consent, assign,
mortgage, pledge, hypothecate, encumber, permit any lien to attach to, or
otherwise transfer this Lease or any interest hereunder, permit any assignment
or other transfer hereof or any interest hereunder by operation of law, enter
into any sublease or license agreement, otherwise permit the occupancy or use of
any part of the Premises by any persons other than Tenant and its employees and
contractors, or permit a Change of Control (defined in Section 14.6) to occur
(each, a “Transfer”). If Tenant desires Landlord’s consent to any Transfer,
Tenant shall provide Landlord with (i) notice of the terms of the proposed
Transfer, including its proposed effective date (the “Contemplated Effective
Date”), a description of the portion of the Premises to be transferred (the
“Contemplated Transfer Space”), a calculation of the Transfer Premium (defined
in Section 14.3), and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, and (ii) current financial
statements of the proposed transferee (or, in the case of a Change of Control,
of the proposed new controlling party(ies)) certified by an officer or owner
thereof and any other information reasonably required by Landlord in order to
evaluate the proposed Transfer (collectively, the “Transfer Notice”). Within 15
business days after receiving the Transfer Notice, Landlord shall notify Tenant
of (a) its consent to the proposed Transfer, (b) its refusal to consent to the
proposed Transfer (and the rationale for such refusal), or (c) its exercise of
its rights under Section 14.4. Any Transfer made without Landlord’s prior
consent shall, at Landlord’s option, be void and shall, at Landlord’s option,
constitute a Default (defined in Section 19). Tenant shall pay Landlord a fee of
$1,500.00 for Landlord’s review of any proposed Transfer, whether or not
Landlord consents to it.

14.2 Landlord’s Consent. Subject to Section 14.4, Landlord shall not
unreasonably withhold its consent to any proposed Transfer. Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold consent to a proposed Transfer if:

14.2.1 The proposed transferee is not a party of reasonable financial strength
in light of the

 

Matter ID: 4138

12



--------------------------------------------------------------------------------

responsibilities to be undertaken in connection with the Transfer on the date
the Transfer Notice is received; or

14.2.2 The proposed transferee has a character or reputation or is engaged in a
business that is not consistent with the quality of the Building or the Project;
or

14.2.3 The proposed transferee is a governmental entity or a nonprofit
organization; or

14.2.4 Intentionally omitted; or

14.2.5 Both (a) on the date the Transfer Notice is received, the proposed
transferee or any of its Affiliates leases or occupies (or, at any time during
the 6-month period ending on the date the Transfer Notice is received, has
negotiated with Landlord to lease) space in the Project and (b) as of the
Contemplated Effective Date for such proposed Transfer, Landlord shall have
space available for leasing to the proposed transferee which is comparable to
the Contemplated Transfer Space.

Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord unreasonably withholds its consent under this Section 14.2, Tenant’s
sole remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.

14.3 Transfer Premium. If Landlord consents to a Transfer, Tenant shall pay
Landlord an amount equal to 50% of any Transfer Premium (defined below). As used
herein, “Transfer Premium” means (a) in the case of an assignment, any
consideration (including payment for Leasehold Improvements) paid by the
assignee for such assignment, less any reasonable and customary expenses
directly incurred by Tenant on account of such assignment, including improvement
allowances, brokerage fees, legal fees, and Landlord’s review fee; (b) in the
case of a sublease, license or other occupancy agreement, for each month of the
term of such agreement, the amount by which all rent and other consideration
paid by the transferee to Tenant pursuant to such agreement (less all reasonable
and customary expenses directly incurred by Tenant on account of such agreement,
including brokerage fees, legal fees, improvement allowances, construction costs
and Landlord’s review fee, as amortized on a monthly, straight-line basis over
the term of such agreement) exceeds the Monthly Rent payable by Tenant hereunder
with respect to the Contemplated Transfer Space; and (c) in the case of a Change
of Control, any consideration (including payment for Leasehold Improvements)
paid by the new controlling party(ies) to the prior controlling party(ies) on
account of this Lease, less Landlord’s review fee and, to the extent reasonably
allocable to this Lease, any other reasonable and customary expenses directly
incurred by such prior controlling party(ies) on account of such Change of
Control. Payment of Landlord’s share of the Transfer Premium shall be made
(x) in the case of an assignment or a Change of Control, within 30 days after
Tenant or the prior controlling party(ies), as the case may be, receive(s) the
consideration described above, and (y) in the case of a sublease, license or
other occupancy agreement, for each month of the term of such agreement, within
five (5) business days after Tenant receives the rent and other consideration
described above.

14.4 Landlord’s Right to Recapture. Notwithstanding any contrary provision
hereof (except in the case of (a) a Permitted Transfer (defined in Section 14.8)
or (b) a sublease (including any expansion rights) of less than 25% of the
rentable square footage of the then existing Premises for a term (including any
extension options) of less than 50% of the balance of the Term remaining on the
Contemplated Effective Date (excluding any unexercised extension options)),
Landlord, by notifying Tenant within 15 business days after receiving the
Transfer Notice, may terminate this Lease with respect to the Contemplated
Transfer Space as of the Contemplated Effective Date. If the Contemplated
Transfer Space is less than the entire Premises, then Base Rent, Tenant’s Share,
and the number of parking spaces to which Tenant is entitled under Section 1.9
shall be deemed adjusted on the basis of the percentage of the rentable square
footage of the Premises retained by Tenant. Upon request of either party, the
parties shall execute a written agreement prepared by Landlord memorializing
such termination.

14.5 Effect of Consent. If Landlord consents to a Transfer, (i) such consent
shall not be deemed a consent to any further Transfer, (ii) Tenant shall deliver
to Landlord, promptly after execution, an executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iii) Tenant shall deliver to Landlord, upon Landlord’s request, a complete
statement, certified by an independent CPA or Tenant’s chief financial officer,
setting forth in detail the computation of any Transfer Premium. In the case of
an assignment, the assignee shall assume in writing, for Landlord’s benefit, all
of Tenant’s obligations hereunder. No Transfer, with or without Landlord’s
consent, shall relieve Tenant or any guarantor hereof from any liability
hereunder. Notwithstanding any contrary provision hereof, Tenant, with or
without Landlord’s consent, shall not enter into, or permit any party claiming
by, through or under Tenant to enter into, any sublease, license or other
occupancy agreement that provides for payment based in whole or in part on the
net income or profit of the subtenant, licensee

 

Matter ID: 4138

13



--------------------------------------------------------------------------------

or other occupant thereunder.

14.6 Change of Control. As used herein, “Change of Control” means (a) if Tenant
is a closely held professional service firm, the withdrawal or change (whether
voluntary, involuntary or by operation of law) of 25% or more of its equity
owners within a 12-month period; and (b) in all other cases, any transaction(s)
resulting in the acquisition of a Controlling Interest (defined below) by one or
more parties that did not own a Controlling Interest immediately before such
transaction(s). As used herein, “Controlling Interest” means any direct or
indirect equity or beneficial ownership interest in Tenant that confers upon its
holder(s) the direct or indirect power to direct the ordinary management and
policies of Tenant, whether through the ownership of voting securities, by
contract or otherwise (but not through the ownership of voting securities listed
on a recognized securities exchange).

14.7 Effect of Default. If Tenant is in Default, Landlord is irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant’s obligations hereunder) until such Default is cured. Such transferee
shall rely upon any representation by Landlord that Tenant is in Default,
whether or not confirmed by Tenant.

14.8 Permitted Transfers. Notwithstanding any contrary provision hereof, if
Tenant is not in Default, Tenant may, without Landlord’s consent pursuant to
Section 14.1, sublease any portion of the Premises to an Affiliate of Tenant or
assign this Lease to (a) an Affiliate of Tenant (other than pursuant to a merger
or consolidation), (b) a successor to Tenant by merger or consolidation, or
(c) a successor to Tenant by purchase of all or substantially all of Tenant’s
assets (a “Permitted Transfer”), provided that (i) at least 10 business days
before the Transfer, Tenant notifies Landlord of such Transfer and delivers to
Landlord any documents or information reasonably requested by Landlord relating
thereto, including reasonable documentation that the Transfer satisfies the
requirements of this Section 14.8; (ii) in the case of a sublease, the subtenant
executes and delivers to Landlord, at least 10 business days before taking
occupancy, an agreement reasonably acceptable to Landlord which (A) requires the
subtenant to assume all of Tenant’s release, waiver, indemnity and insurance
obligations hereunder with respect to the Contemplated Transfer Space and to be
bound by each provision hereof that limits the liability of any Landlord Party,
and (B) provides that if either a Landlord Party or the subtenant institutes a
suit against the other for violation of or to enforce such agreement, or in
connection with any matter relating to the sublease or the subtenant’s occupancy
of the Contemplated Transfer Space, the prevailing party shall be entitled to
all of its costs and expenses, including reasonable attorneys’ fees; (iii) in
the case of an assignment pursuant to clause (a) or (c) above, the assignee
executes and delivers to Landlord, at least 10 business days before the
assignment, a commercially reasonable instrument pursuant to which the assignee
assumes, for Landlord’s benefit, all of Tenant’s obligations hereunder; (iv) in
the case of an assignment pursuant to clause (b) above, (A) the successor entity
has a net worth (as determined in accordance with GAAP, but excluding
intellectual property and any other intangible assets (“Net Worth”)) immediately
after the Transfer that is not less than the Net Worth of Tenant immediately
before the Transfer, and (B) if Tenant is a closely held professional service
firm, at least 75% of its equity owners existing 12 months before the Transfer
are also equity owners of the successor entity; (v) the transferee is qualified
to conduct business in the State of California; and (vi) the Transfer is made
for a good faith operating business purpose and not in order to evade the
requirements of this Section 14. As used herein, “Affiliate” means, with respect
to any party, a person or entity that controls, is under common control with, or
is controlled by such party.

15 SURRENDER. Upon the expiration or earlier termination hereof, and subject to
Sections 8 and 11 and this Section 15, Tenant shall surrender possession of the
Premises to Landlord in as good condition and repair as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, except for
reasonable wear and tear and repairs that are Landlord’s express responsibility
hereunder. Before such expiration or termination, Tenant, without expense to
Landlord, shall (a) remove from the Premises all debris and rubbish and all
furniture, equipment, trade fixtures, Lines, free-standing cabinet work, movable
partitions and other articles of personal property that are owned or placed in
the Premises by Tenant or any party claiming by, through or under Tenant (except
for any Lines not required to be removed under Section 23), and (b) repair all
damage to the Premises and Building resulting from such removal. If Tenant fails
to timely perform such removal and repair, Landlord may do so at Tenant’s
expense (including storage costs). If Tenant fails to remove such property from
the Premises, or from storage, within 30 days after notice from Landlord, any
part of such property shall be deemed, at Landlord’s option, either (x) conveyed
to Landlord without compensation, or (y) abandoned.

16 HOLDOVER. If Tenant fails to surrender the Premises upon the expiration or
earlier termination hereof, Tenant’s tenancy shall be subject to the terms and
conditions hereof; provided, however, that such tenancy shall be a tenancy at
sufferance only, for the entire Premises, and Tenant shall pay Monthly Rent (on
a per-month basis without reduction for any partial month) at a rate equal to
150% of the Monthly Rent applicable during the last calendar month of the Term.
Nothing in this Section 16 shall limit Landlord’s rights or remedies or be
deemed a consent to any holdover. If Landlord is unable to deliver possession of
the Premises to a new tenant or to perform improvements for a new tenant as a
result of Tenant’s holdover, Tenant shall be liable for all resulting damages,
including lost profits, incurred by

 

Matter ID: 4138

14



--------------------------------------------------------------------------------

Landlord, but only to the extent such holdover occurs more than 30 days after
notice from Landlord (which notice shall not be delivered prior to the
expiration or earlier termination of the Lease) that Landlord has entered into,
or will enter into, a lease with such new tenant.

17 SUBORDINATION; ESTOPPEL CERTIFICATES. This Lease shall be subject and
subordinate to all existing and future ground or underlying leases, mortgages,
trust deeds and other encumbrances against the Building or Project, all
renewals, extensions, modifications, consolidations and replacements thereof
(each, a “Security Agreement”), and all advances made upon the security of such
mortgages or trust deeds, unless in each case the holder of such Security
Agreement (each, a “Security Holder”) requires in writing that this Lease be
superior thereto. Upon any termination or foreclosure (or any delivery of a deed
in lieu of foreclosure) of any Security Agreement, Tenant, upon request, shall
attorn, without deduction or set-off, to the Security Holder or purchaser or any
successor thereto and shall recognize such party as the lessor hereunder
provided that such party agrees not to disturb Tenant’s occupancy so long as
Tenant timely pays the Rent and otherwise performs its obligations hereunder.
Within 10 days after request by Landlord, Tenant shall execute such further
instruments as Landlord may reasonably deem necessary to evidence the
subordination or superiority of this Lease to any Security Agreement. Tenant
waives any right it may have under Law to terminate or otherwise adversely
affect this Lease or Tenant’s obligations hereunder upon a foreclosure. Within
10 business days after Landlord’s request, Tenant shall execute and deliver to
Landlord a commercially reasonable estoppel certificate in favor of such parties
as Landlord may reasonably designate, including current and prospective Security
Holders and prospective purchasers. Notwithstanding the foregoing, following the
mutual execution and delivery of this Lease, Landlord will use reasonable
efforts to obtain a non-disturbance, subordination and attornment agreement from
Landlord’s current Mortgagee (as hereinafter defined) on the form of agreement
attached hereto as Exhibit H. As used herein, the term “Mortgagee” shall mean
the holder of a mortgage or deed of trust recorded against the Property as of
the date hereof. Landlord may satisfy the “reasonable efforts” requirement by
merely making written request of the Mortgagee and such reasonable efforts
standard shall not require Landlord to incur any cost, expense or liability to
obtain such agreement, it being agreed that Tenant shall be responsible for any
fee or review costs charged by the Mortgagee. Upon request of Landlord, Tenant
will execute the Mortgagee’s form of non-disturbance, subordination and
attornment agreement and return the same to Landlord for execution by the
Mortgagee. Landlord’s failure to obtain a non-disturbance, subordination and
attornment agreement for Tenant shall have no effect on the rights, obligations
and liabilities of Landlord and Tenant or be considered to be a default by
Landlord hereunder.

18 ENTRY BY LANDLORD. At all reasonable times and upon reasonable notice to
Tenant, or in an emergency, Landlord may enter the Premises to (i) inspect the
Premises; (ii) show the Premises to prospective purchasers, current or
prospective Security Holders or insurers, or, during the last 12 months of the
Term (or while an uncured Default exists), prospective tenants; (iii) post
notices of non-responsibility; or (iv) perform maintenance, repairs or
alterations. At any time and without notice to Tenant, Landlord may enter the
Premises to perform required services; provided, however, that, except in an
emergency, Landlord shall provide Tenant with reasonable prior notice (which
notice, notwithstanding Section 25.1, may be delivered by e-mail, fax, telephone
or orally and in person) of any entry to perform a service that is not performed
on a monthly or more frequent basis. If reasonably necessary, Landlord may
temporarily close any portion of the Premises to perform maintenance, repairs or
alterations. In an emergency, Landlord may use any means it deems proper to open
doors to and in the Premises. Except in an emergency, Landlord shall use
reasonable efforts to minimize interference with Tenant’s use of the Premises.
Except in an emergency, Tenant may have one of its employees accompany Landlord
if Tenant makes such employee available when Landlord enters the Premises.
Subject to Tenant’s rights set forth in Section 6.3 of the Lease, no entry into
or closure of any portion of the Premises pursuant to this Section 18 shall
render Landlord liable to Tenant, constitute a constructive eviction, or excuse
Tenant from any obligation hereunder.

19 DEFAULTS; REMEDIES.

19.1 Events of Default. The occurrence of any of the following shall constitute
a “Default”:

19.1.1 Any failure by Tenant to pay any Rent when due unless such failure is
cured within five (5) business days after notice; or

19.1.2 Except where a specific time period is otherwise set forth for Tenant’s
cure herein (in which event Tenant’s failure to cure within such time period
shall be a Default), and except as otherwise provided in this Section 19.1, any
breach by Tenant of any other provision hereof where such breach continues for
30 days after notice from Landlord; provided that if such breach cannot
reasonably be cured within such 30-day period, Tenant shall not be in Default as
a result of such breach if Tenant diligently commences such cure within such
period, thereafter diligently pursues such cure, and completes such cure within
60 days after Landlord’s notice (or within such longer period as may be
reasonably required provided that such failure can be cured and Tenant
diligently pursues such cure); or

19.1.3 Intentionally omitted; or

 

Matter ID: 4138

15



--------------------------------------------------------------------------------

19.1.4 Any breach by Tenant of Sections 5, 14, 17 or 18 where such breach
continues for more than five (5) business days after notice from Landlord; or

19.1.5 Tenant becomes in breach of Section 25.3.

If Tenant breaches a particular provision hereof (other than a provision
requiring payment of Rent) on three (3) separate occasions during any 12-month
period, Tenant’s subsequent breach of such provision shall be, at Landlord’s
option, an incurable Default. The notice periods provided herein are in lieu of,
and not in addition to, any notice periods provided by Law, and Landlord shall
not be required to give any additional notice in order to be entitled to
commence an unlawful detainer proceeding.

19.2 Remedies Upon Default. Upon any Default, Landlord shall have, in addition
to any other remedies available to Landlord at law or in equity (which shall be
cumulative and nonexclusive), the option to pursue any one or more of the
following remedies (which shall be cumulative and nonexclusive) without any
notice or demand:

19.2.1 Landlord may terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy it may have for possession
or arrearages in Rent, enter upon and take possession of the Premises and expel
or remove Tenant and any other person who may be occupying the Premises or any
part thereof, without being liable for prosecution or any claim or damages
therefor; and Landlord may recover from Tenant the following:

(a) The worth at the time of award of the unpaid Rent which has been earned at
the time of such termination; plus

(b) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant proves could have been reasonably avoided; plus

(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations hereunder or
which in the ordinary course of things would be likely to result therefrom,
including brokerage commissions, advertising expenses, expenses of remodeling
any portion of the Premises for a new tenant (whether for the same or a
different use), and any special concessions made to obtain a new tenant; plus

(e) At Landlord’s option, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Law.

As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at a rate per annum equal to the lesser of (i) the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord shall reasonably designate if such rate
ceases to be published) plus two (2) percentage points, or (ii) the highest rate
permitted by Law. As used in Section 19.2.1(c), the “worth at the time of award”
shall be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.

19.2.2 Landlord shall have the remedy described in California Civil Code
§ 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies hereunder, including the right to recover all
Rent as it becomes due.

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.

19.3 Efforts to Relet. Unless Landlord provides Tenant with express notice to
the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, or (b) operate to release Tenant from any of its obligations
hereunder. Tenant waives, for Tenant and for all those claiming by, through or
under Tenant, California Civil Code § 3275 and California Code

 

Matter ID: 4138

16



--------------------------------------------------------------------------------

of Civil Procedure §§ 1174(c) and 1179 and any existing or future rights to
redeem or reinstate, by order or judgment of any court or by any legal process
or writ, this Lease or Tenant’s right of occupancy of the Premises after any
termination hereof.

19.4 Landlord Default. Landlord shall not be in default hereunder unless it
fails to begin within 30 days after notice from Tenant, or fails to pursue with
reasonable diligence thereafter, the cure of any breach by Landlord of its
obligations hereunder. Before exercising any remedies for a default by Landlord,
Tenant shall give notice and a reasonable time to cure to any Security Holder of
which Tenant has been notified.

20 LANDLORD EXCULPATION. Notwithstanding any contrary provision hereof, (a) the
liability of the Landlord Parties to Tenant shall be limited to an amount equal
to Landlord’s interest in the Building; (b) Tenant shall look solely to
Landlord’s interest in the Building for the recovery of any judgment or award
against any Landlord Party; (c) no Landlord Party shall have any personal
liability for any judgment or deficiency, and Tenant waives and releases such
personal liability on behalf of itself and all parties claiming by, through or
under Tenant; and (d) no Landlord Party shall be liable for any injury or damage
to, or interference with, Tenant’s business, including loss of profits, loss of
rents or other revenues, loss of business opportunity, loss of goodwill or loss
of use, or for any form of special or consequential damage. Landlord
acknowledges and agrees that Tenant shall not be deemed to have waived any Claim
not otherwise waived pursuant to the terms of this Lease. For purposes of this
Section 20, “Landlord’s interest in the Building” shall include rents paid by
tenants, insurance proceeds, condemnation proceeds, and proceeds from the sale
of the Building (collectively, “Owner Proceeds”); provided, however, that Tenant
shall not be entitled to recover Owner Proceeds from any Landlord Party (other
than Landlord) or any other third party after they have been distributed or paid
to such party; provided further, however, that nothing in this sentence shall
diminish any right Tenant may have under Law, as a creditor of Landlord, to
initiate or participate in an action to recover Owner Proceeds from a third
party on the grounds that such third party obtained such Owner Proceeds when
Landlord was, or could reasonably be expected to become, insolvent or in a
transfer that was preferential or fraudulent as to Landlord’s creditors.
Notwithstanding any contrary provision hereof, no Tenant Party shall be liable
for any form of special or consequential damage, except as provided in
Section 16.

21 INTENTIONALLY OMITTED.

22 INTENTIONALLY OMITTED.

23 COMMUNICATIONS AND COMPUTER LINES. All Lines installed pursuant to this Lease
shall be (a) installed in accordance with Section 7; and (b) clearly marked with
adhesive plastic labels (or plastic tags attached to such Lines with wire) to
show Tenant’s name, suite number, and the purpose of such Lines (i) every
six (6) feet outside the Premises (including the electrical room risers and any
Common Areas), and (ii) at their termination points. Landlord may designate
specific contractors for work relating to vertical Lines. Sufficient spare
cables and space for additional cables shall be maintained for other occupants,
as reasonably determined by Landlord. Unless otherwise notified by Landlord,
Tenant, at its expense and before the expiration or earlier termination hereof,
shall remove all Lines and repair any resulting damage. As used herein, “Lines”
means all communications or computer wires and cables serving the Premises,
whenever and by whomever installed or paid for, including any such wires or
cables installed pursuant to any prior lease.

24 PARKING. Tenant may park in the Building’s parking facilities (the “Parking
Facility”), in common with other tenants of the Building, upon the following
terms and conditions. Tenant shall not use more than the number of unreserved
and/or reserved parking spaces set forth in Section 1.9. Landlord shall not be
liable to Tenant, nor shall this Lease be affected, if any parking is impaired
by (or any parking charges are imposed as a result of) any Law. Tenant shall
comply with all rules and regulations established by Landlord from time to time
for the orderly operation and use of the Parking Facility, including any sticker
or other identification system and the prohibition of vehicle repair and
maintenance activities in the Parking Facility. Landlord may, in its discretion,
allocate and assign parking passes among Tenant and the other tenants in the
Building. Tenant’s use of the Parking Facility shall be at Tenant’s sole risk,
and Landlord shall have no liability for any personal injury or damage to or
theft of any vehicles or other property occurring in the Parking Facility or
otherwise in connection with any use of the Parking Facility by Tenant, its
employees or invitees. Landlord may alter the size, configuration, design,
layout or any other aspect of the Parking Facility without abatement of Rent or
liability to Tenant provided that such alteration does not materially impair
Tenant’s rights under this Section 24. In addition, for purposes of facilitating
any such alteration, Landlord may temporarily deny or restrict access to the
Parking Facility, without abatement of Rent or liability to Tenant, provided
that Landlord uses commercially reasonable efforts to make reasonable substitute
parking available to Tenant. Landlord may delegate its responsibilities
hereunder to a parking operator, in which case (i) such parking operator shall
have all the rights of control reserved herein by Landlord, (ii) Tenant shall
enter into a parking agreement with such parking operator, and (iii) Landlord
shall have no liability for claims arising through acts or omissions of such
parking operator except to the extent caused by Landlord’s gross negligence or
willful misconduct. Tenant’s parking rights under this Section 24 are solely for
the benefit of Tenant’s

 

Matter ID: 4138

17



--------------------------------------------------------------------------------

employees and invitees and such rights may not be transferred without Landlord’s
prior consent, except pursuant to a Transfer permitted under Section 14.

25 MISCELLANEOUS.

25.1 Notices. Except as set forth in Section 18, no notice, demand, statement,
designation, request, consent, approval, election or other communication given
hereunder (“Notice”) shall be binding upon either party unless (a) it is in
writing; (b) it is (i) sent by certified or registered mail, postage prepaid,
return receipt requested, (ii) delivered by a nationally recognized courier
service, or (iii) delivered personally; and (c) it is sent or delivered to the
address set forth in Section 1.10 or 1.11, as applicable, or to such other place
(other than a P.O. box) as the recipient may from time to time designate in a
Notice to the other party. Any Notice shall be deemed received on the earlier of
the date of actual delivery or the date on which delivery is refused, or, if
Tenant is the recipient and has vacated its notice address without providing a
new notice address, three (3) days after the date the Notice is deposited in the
U.S. mail or with a courier service as described above.

25.2 Force Majeure. If either party is prevented from performing any obligation
hereunder by any strike, act of God, war, terrorist act, shortage of labor or
materials, governmental action, civil commotion or other cause beyond such
party’s reasonable control (“Force Majeure”), such obligation shall be excused
during (and any time period for the performance of such obligation shall be
extended by) the period of such prevention; provided, however, that this
Section 25.2 shall not (a) permit Tenant to hold over in the Premises after the
expiration or earlier termination hereof, or (b) excuse any of Tenant’s
obligations under Sections 3, 4, 5, 21 or 25.3 or any of Tenant’s obligations
whose nonperformance would interfere with another occupant’s use, occupancy or
enjoyment of its premises or the Project.

25.3 Representations and Covenants. Each party (“Representing Party”)
represents, warrants and covenants to the other that (a) Representing Party is,
and at all times during the Term will remain, duly organized, validly existing
and in good standing under the Laws of the state of its formation and qualified
to do business in the state of California; (b) neither Representing Party’s
execution of nor its performance under this Lease will cause Representing Party
to be in violation of any agreement or Law; (c) Representing Party has the
authority to enter into the Lease; (d) Representing Party (and, if Representing
Party is Tenant, any guarantor hereof) has not, and at no time during the Term
will have, (i) made a general assignment for the benefit of creditors,
(ii) filed a voluntary petition in bankruptcy or suffered the filing by
creditors of an involuntary petition in bankruptcy that is not dismissed within
30 days, (iii) suffered the appointment of a receiver to take possession of all
or substantially all of its assets, (iv) suffered the attachment or other
judicial seizure of all or substantially all of its assets, (v) admitted in
writing its inability to pay its debts as they come due, or (vi) made an offer
of settlement, extension or composition to its creditors generally; and (e) each
party that (other than through the passive ownership of interests traded on a
recognized securities exchange) constitutes, owns, controls, or is owned or
controlled by Representing Party or (if Representing Party is Tenant) any
guarantor hereof or any subtenant of Tenant is not, and at no time during the
Term will be, (i) in violation of any Laws relating to terrorism or money
laundering, or (ii) among the parties identified on any list compiled pursuant
to Executive Order 13224 for the purpose of identifying suspected terrorists or
on the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

25.4 Signs. Landlord shall include Tenant’s name in any tenant directory located
in the lobby on the first floor of the Building. If any part of the Premises is
located on a multi-tenant floor, Landlord, at Tenant’s cost, shall provide
identifying suite signage for Tenant comparable to that provided by Landlord on
similar floors in the Building. Tenant may not install (a) any signs outside the
Premises, or (b) without Landlord’s prior consent in its sole and absolute
discretion, any signs, window coverings, blinds or similar items that are
visible from outside the Premises.

25.5 Supplemental HVAC. If any supplemental HVAC unit (a “Unit”) serves the
Premises, then (a) Tenant shall pay the costs of all electricity consumed in the
Unit’s operation, together with the cost of installing a meter to measure such
consumption; (b) Tenant, at its expense, shall (i) operate and maintain the Unit
in compliance with all applicable Laws and such reasonable rules and procedures
as Landlord may impose; (ii) keep the Unit in as good working order and
condition as exists upon its installation (or, if later, on the date Tenant
takes possession of the Premises), subject to normal wear and tear and damage
resulting from Casualty; (iii) maintain in effect, with a contractor reasonably
approved by Landlord, a contract for the maintenance and repair of the Unit,
which contract shall require the contractor, at least once every three (3)
months, to inspect the Unit and provide to Tenant a report of any defective
conditions, together with any recommendations for maintenance, repair or
parts-replacement; (iv) follow all reasonable recommendation of such contractor;
and (v) promptly provide to Landlord a copy of such contract and each report
issued thereunder; (c) the Unit shall become Landlord’s property upon
installation and without compensation to Tenant; (d) the Unit shall be deemed
(i) a Leasehold Improvement (except for purposes of Section 8), and (ii) for
purposes of Section 11, part of the Premises; (e) if the Unit exists on the date
of mutual execution and delivery hereof, Tenant accepts the Unit in its

 

Matter ID: 4138

18



--------------------------------------------------------------------------------

“as is” condition, without representation or warranty as to quality, condition,
fitness for use or any other matter; and (f) if any portion of the Unit is
located on the roof, then (i) Tenant’s access to the roof shall be subject to
such reasonable rules and procedures as Landlord may impose; (ii) Tenant shall
maintain the affected portion of the roof in a clean and orderly condition and
shall not interfere with use of the roof by Landlord or any other tenants or
licensees; and (iii) Landlord may relocate the Unit and/or temporarily interrupt
its operation, without liability to Tenant, as reasonably necessary to maintain
and repair the roof or otherwise operate the Building.

25.6 Attorneys’ Fees. In any action or proceeding between the parties, including
any appellate or alternative dispute resolution proceeding, the prevailing party
may recover from the other party all of its costs and expenses in connection
therewith, including reasonable attorneys’ fees and costs. Tenant shall pay all
reasonable attorneys’ fees and other fees and costs that Landlord incurs in
interpreting or enforcing this Lease or otherwise protecting its rights
hereunder (a) where Tenant has failed to pay Rent when due, or (b) in any
bankruptcy case, assignment for the benefit of creditors, or other insolvency,
liquidation or reorganization proceeding involving Tenant or this Lease.

25.7 Brokers. Tenant represents to Landlord that it has dealt only with Tenant’s
Broker as its broker in connection with this Lease. Tenant shall indemnify,
defend, and hold Landlord harmless from all claims of any brokers, other than
Tenant’s Broker, claiming to have represented Tenant in connection with this
Lease. Landlord shall indemnify, defend and hold Tenant harmless from all claims
of any brokers, including Landlord’s Broker, claiming to have represented
Landlord in connection with this Lease. Tenant acknowledges that any Affiliate
of Landlord that is involved in the negotiation of this Lease is representing
only Landlord, and that any assistance rendered by any agent or employee of such
Affiliate in connection with this Lease or any subsequent amendment or other
document related hereto has been or will be rendered as an accommodation to
Tenant solely in furtherance of consummating the transaction on behalf of
Landlord, and not as agent for Tenant.

25.8 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the Laws of the State of California. THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.

25.9 Waiver of Statutory Provisions. Each party waives California Civil
Code §§ 1932(2) and 1933(4). Tenant waives (a) any rights under (i) California
Civil Code §§ 1932(1), 1941, 1942, 1950.7 or any similar Law, or (ii) California
Code of Civil Procedure § 1265.130; and (b) any right to terminate this Lease
under California Civil Code § 1995.310.

25.10 Interpretation. As used herein, the capitalized term “Section” refers to a
section hereof unless otherwise specifically provided herein. As used in this
Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting. Any reference
herein to “any part” or “any portion” of the Premises, the Property or any other
property shall be construed to refer to all or any part of such property.
Wherever this Lease requires Tenant to comply with any Law, rule, regulation,
procedure or other requirement or prohibits Tenant from engaging in any
particular conduct, this Lease shall be deemed also to require Tenant to cause
each of its employees, licensees, invitees and subtenants, and any other party
claiming by, through or under Tenant, to comply with such requirement or refrain
from engaging in such conduct, as the case may be. Wherever this Lease requires
Landlord to provide a customary service or to act in a reasonable manner
(whether in incurring an expense, establishing a rule or regulation, providing
an approval or consent, or performing any other act), this Lease shall be deemed
also to provide that whether such service is customary or such conduct is
reasonable shall be determined by reference to the practices of owners of
buildings that (i) are comparable to the Building in size, age, class, quality
and location, and (ii) at Landlord’s option, have been, or are being prepared to
be, certified under the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system or a similar rating system. Tenant
waives the benefit of any rule that a written agreement shall be construed
against the drafting party.

25.11 Entire Agreement. This Lease sets forth the entire agreement between the
parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease). Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein. This Lease can be modified only by a written agreement signed
by both parties.

25.12 Other. Landlord, at its option, may cure any Default, without waiving any
right or remedy or releasing Tenant from any obligation, in which event Tenant
shall pay Landlord, upon demand, the cost of such cure. If any provision hereof
is void or unenforceable, no other provision shall be affected. Submission of
this instrument for examination or signature by Tenant does not constitute an
option or offer to lease, and this instrument is not binding until it has been
executed and delivered by both parties. If Tenant is comprised of two or more
parties, their obligations shall be joint and several. Time is of the

 

Matter ID: 4138

19



--------------------------------------------------------------------------------

essence with respect to the performance of every provision hereof in which time
of performance is a factor. So long as Tenant performs its obligations
hereunder, Tenant shall have peaceful and quiet possession of the Premises
against any party claiming by, through or under Landlord, subject to the terms
hereof. Landlord may transfer its interest herein, in which event Landlord shall
be released from, Tenant shall look solely to the transferee for the performance
of, and the transferee shall be deemed to have assumed, all of Landlord’s
obligations arising hereunder after the date of such transfer (including the
return of any Security Deposit) and Tenant shall attorn to the transferee.
Landlord reserves all rights not expressly granted to Tenant hereunder,
including the right to make alterations to the Project. No rights to any view or
to light or air over any property are granted to Tenant hereunder. The
expiration or termination hereof shall not relieve either party of any
obligation that accrued before, or continues to accrue after, such expiration or
termination.

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

Matter ID: 4138

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD: CA-SAN MATEO BAYCENTER LIMITED PARTNERSHIP, a Delaware limited
partnership     By:     EOP Owner GP L.L.C., a Delaware limited liability
company, its general partner   By:   /s/ John C. Moe   Name:   John C. Moe  
Title:   Market Managing Director

 

TENANT:

ACTUATE CORPORATION, a Delaware
corporation, which will do business in California as

ACTUATE SOFTWARE CORPORATION

By:   /s/ Dan Gaudreau Name:   Dan Gaudreau Title:   CFO  
[chairman][president][vice-president] By:     Name:     Title:      

[secretary][assistant secretary][chief financial officer][assistant treasurer]

 

Matter ID: 4138

21



--------------------------------------------------------------------------------

EXHIBIT A

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER II

SAN MATEO, CALIFORNIA

OUTLINE OF PREMISES

See Attached

LOGO [g263269ex99_1a.jpg]

 

Exhibit A

1



--------------------------------------------------------------------------------

EXHIBIT B

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER II

SAN MATEO, CALIFORNIA

WORK LETTER

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings: “Agreement” means the lease of which this Work Letter is
a part. “Tenant Improvements” means all improvements to be constructed in the
Premises pursuant to this Work Letter. “Tenant Improvement Work” means the
construction of the Tenant Improvements, together with any related work
(including demolition) that is necessary to construct the Tenant Improvements.

1 ALLOWANCE.

1.1 Allowance. Tenant shall be entitled to a one-time tenant improvement
allowance (the “Allowance”) in the amount of $190,665.00 to be applied toward
the Allowance Items (defined below). Tenant shall be responsible for all costs
associated with the Tenant Improvement Work, including the costs of the
Allowance Items, to the extent such costs exceed the lesser of (a) the
Allowance, or (b) the aggregate amount that Landlord is required to disburse for
such purpose pursuant to this Work Letter. Notwithstanding any contrary
provision of this Agreement, if Tenant fails to use the entire Allowance by
December 31, 2012, the unused amount shall revert to Landlord and Tenant shall
have no further rights with respect thereto.

1.2 Disbursement of the Allowance. Except as otherwise provided in this Work
Letter, the Allowance shall be disbursed by Landlord only for the following
items (the “Allowance Items”): (a) the fees of the Architect (defined in
Section 2.1 below), (b) any fees reasonably incurred by Landlord for review of
the Space Plans (defined below) and the Architectural Plans (defined below) by
Landlord’s third party consultants (which fees shall not exceed $15,000.00);
(c) the cost of preparing the Engineering Drawings (defined below);
(d) plan-check, permit and license fees relating to performance of the Tenant
Improvement Work; (e) the cost of performing the Tenant Improvement Work,
including after hours charges, testing and inspection costs, hoisting and trash
removal costs, and contractors’ fees and general conditions; (f) the cost of any
change to the base, shell or core of the Premises or Building required by the
Plans (defined below) (including if such change is due to the fact that such
work is prepared on an unoccupied basis), including all direct architectural
and/or engineering fees and expenses incurred in connection therewith; (g) the
cost of any change to the Plans or Tenant Improvement Work required by Law;
(h) the Landlord Supervision Fee (defined below); (i) sales and use taxes; and
(j) all other costs expended by Landlord in connection with the performance of
the Tenant Improvement Work.

2 PLANS AND PRICING.

2.1 Selection of Architect; Suitability For Tenant’s Use and Compliance With
Law. Tenant shall retain the architect/space planner (the “Architect”) to
prepare the Architectural Plans for the Premises. In Landlord’s reasonable
discretion, Landlord shall have the right to approve or reject Tenant’s
selection of any Architect; provided, however, that Landlord has approved Reel
Grobman and Associates as the Architect. All plans and drawings to be prepared
by the Architect and the Contractor (defined below) shall be referred to in this
Work Letter as the “Plans.” All Plans shall (a) comply with the drawing format
and specifications required by Landlord, (b) be consistent with Landlord’s
requirements for avoiding aesthetic, engineering or other conflicts with the
design and function of the balance of the Building (collectively, the “Landlord
Requirements”), and (c) otherwise be subject to Landlord’s reasonable approval.
Subject to Tenant’s obligations set forth in this Section 2.1, Landlord shall
cause the Contractor to use the Required Level of Care (defined below) to cause
the Engineering Drawings to comply with Law; provided, however, that Tenant, not
Landlord, shall be responsible for any violation of Law by the Plans resulting
from (i) Tenant’s use of the Premises for other than general office purposes and
(ii) the failure of the Architectural Plans to comply with Law. As used herein,
“Required Level of Care” means the level of care that reputable engineers
customarily use to cause engineering plans, drawings and specifications to
comply with Law where such plans, drawings and specifications are prepared for
spaces in buildings comparable in quality to the Building. Except as provided
above in this Section 2.1, Tenant shall be responsible for ensuring that the
Plans are suitable for Tenant’s use of the Premises and comply with Law, and
neither the preparation of the Plans by the Architect and the Contractor nor
Landlord’s approval of the Plans shall relieve Tenant from such responsibility.
To the extent that either party (the “Responsible Party”) is responsible under
this Section 2 for causing the Plans to comply with Law, the Responsible Party
may contest any alleged violation of Law in good faith, including by seeking a
waiver or deferment of compliance, asserting any defense allowed by Law, and

 

Exhibit B

1



--------------------------------------------------------------------------------

exercising any right of appeal (provided that the other party incurs no
liability as a result of such contest and that, after completing such contest,
the Responsible Party makes any modification to the Plans or any alteration to
the Premises that is necessary to comply with any final order or judgment).
Notwithstanding any review of the Architectural Plans by Landlord or any of its
space planners, architects, engineers or other consultants, and notwithstanding
any advice or assistance that may be rendered to Tenant by Landlord or any such
consultant, Landlord shall not be liable for any error or omission in the
Architectural Plans (or any resulting error in the Engineering Drawings) or have
any other liability relating thereto.

2.2 [Intentionally Omitted.]

2.3 Space Plan. Tenant shall cause the Architect to prepare a space plan for the
Tenant Improvements, including a layout and designation of all offices, rooms
and other partitioning, and equipment to be contained in the Premises, together
with their intended use (the “Space Plan”), and shall deliver four (4) copies of
the Space Plan, signed by Tenant, to Landlord for its approval. Landlord shall
provide Tenant with notice approving or reasonably disapproving the Space Plan
within five (5) business days after the later of Landlord’s receipt thereof or
the mutual execution and delivery of this Agreement. If Landlord disapproves the
Space Plan, Landlord’s notice of disapproval shall describe with reasonable
specificity the basis for such disapproval and the changes that would be
necessary to resolve Landlord’s objections. If Landlord disapproves the Space
Plan, Tenant shall cause the Space Plan to be modified and resubmitted to
Landlord for its approval. Such procedure shall be repeated as necessary until
Landlord has approved the Space Plan. At Landlord’s option, before submitting
the Architectural Plans (defined below), Tenant shall supply Landlord with
intermediate stages of the Plans.

2.4 [Intentionally Omitted.]

2.5 Architectural Plans. After Landlord approves the Space Plan, Tenant shall
cause the Architect to prepare and deliver to Landlord four (4) copies of the
final architectural (and, if applicable, structural) working drawings for the
Tenant Improvement Work that are in a form sufficient to enable the Contractor
and its subcontractors to bid on the work (the “Architectural Plans”). The
Architectural Plans shall conform to the approved Space Plan and the Landlord
Requirements and shall include, without limitation, (i) all interior and special
finishes; (ii) all electrical requirements, (iii) all telephone requirements,
(iv) all special HVAC requirements, (v) all plumbing requirements, and (vi) all
other information that is necessary, in the judgment of Landlord, to complete
the Engineering Drawings. Landlord shall provide Tenant with notice approving or
reasonably disapproving the Architectural Plans (or the applicable component
thereof) within five (5) business days after the later of Landlord’s receipt
thereof or the mutual execution and delivery of this Agreement. If Landlord
disapproves the Architectural Plans (or any component thereof), Landlord’s
notice of disapproval shall describe with reasonable specificity the basis for
such disapproval and the changes that would be necessary to resolve Landlord’s
objections. If Landlord disapproves the Architectural Plans (or any component
thereof), Tenant shall cause the Architectural Plans to be modified and
resubmitted to Landlord for its approval. Such procedure shall be repeated as
necessary until Landlord has approved the Architectural Plans (or the applicable
component thereof). No revision may be made to the approved Architectural Plans
(the “Approved Architectural Plans”) without Landlord’s prior consent as
described in Section 2.7 below. Immediately following Landlord’s approval of the
Architectural Plans, Tenant shall deliver to Landlord a CD ROM of the
backgrounds of the Approved Architectural Plans in accordance with Landlord’s
CAD Format Requirements (as hereinafter defined).

2.6 Construction Pricing.

2.6.1 Within 12 business days after the later to occur of the date that (a) the
Approved Architectural Plans are approved by Landlord and Tenant and
(b) Landlord has received the electronic copy of the Approved Architectural
Plans pursuant to Section 2.5 above, Landlord shall provide Tenant with
Landlord’s reasonable estimate (the “Construction Pricing Proposal”) of the cost
of all Allowance Items to be incurred by Tenant in connection with the
performance of the Tenant Improvement Work pursuant to the Approved
Architectural Plans (taking into consideration, also, the reasonable estimate of
the cost of any Tenant Improvement Work which shall be shown on the Engineering
Drawings, defined below). Tenant shall provide Landlord with notice approving or
disapproving the Construction Pricing Proposal. If Tenant disapproves the
Construction Pricing Proposal, Tenant’s notice of disapproval shall be
accompanied by proposed revisions to the Approved Architectural Plans that
Tenant requests in order to resolve its objections to the Construction Pricing
Proposal, and Landlord shall respond as required under Section 2.7 below. Such
procedure shall be repeated as necessary until the Construction Pricing Proposal
is approved by Tenant. Upon Tenant’s approval of the Construction Pricing
Proposal, Landlord may purchase the items set forth in the Construction Pricing
Proposal and commence construction relating to such items.

2.6.2 If the Construction Pricing Proposal exceeds the Allowance, then,
concurrently with its delivery to Landlord of approval of the Construction
Pricing Proposal, Tenant shall deliver to

 

Exhibit B

2



--------------------------------------------------------------------------------

Landlord cash in the amount of such excess (the “Over-Allowance Amount”). Any
Over-Allowance Amount shall be disbursed by Landlord after the Allowance and
pursuant to the same procedure as the Allowance. After the Construction Pricing
Proposal is approved by Tenant, if any revision is made to the Approved
Architectural Plans, the Approved Engineering Drawings (defined below), the
Approved Construction Drawings (defined below) or the Tenant Improvement Work
that increases the Construction Pricing Proposal, or if the Construction Pricing
Proposal is otherwise increased to reflect the actual cost of all Allowance
Items to be incurred by Tenant in connection with the performance of the Tenant
Improvement Work pursuant to the terms hereof, then Tenant shall deliver any
resulting Over-Allowance Amount (or any resulting increase in the Over-Allowance
Amount) to Landlord immediately upon Landlord’s request.

2.7 Revisions to Approved Architectural Plans. If Tenant requests Landlord’s
approval of any revision to the Approved Architectural Plans, Landlord shall
provide Tenant with notice approving or disapproving such revision, and, if
Landlord approves such revision, Landlord shall provide Tenant with notice of
any resulting change in the most recent Construction Pricing Proposal, if any,
within five (5) business days after the later of Landlord’s receipt of such
request (together with the proposed revision) or the mutual execution and
delivery of this Agreement if such revision is not material, and within such
longer period of time as may be reasonably necessary (but not more than
10 business days after the later of such receipt or such execution and delivery)
if such revision is material, whereupon Tenant, within one (1) business day,
shall notify Landlord whether it desires to proceed with such revision. If
Landlord has commenced performance of the Tenant Improvement Work, then, in the
absence of such authorization, Landlord shall have the option to continue such
performance disregarding such revision. Notwithstanding any provision herein to
the contrary, Landlord shall have the right (in its sole and absolute
discretion) to approve, disapprove or condition its approval to any Tenant
proposed revision to the Approved Architectural Plans.

2.8 Permits. Tenant shall submit the Approved Construction Drawings to the
appropriate municipal authorities and otherwise apply for and obtain from such
authorities, and deliver to Landlord, all permits necessary to enable the
Contractor (defined below) to complete the Tenant Improvement Work (the
“Permits”). Tenant shall coordinate with Landlord in order to allow Landlord, at
its option, to take part in all phases of the permitting process and shall
supply Landlord, as soon as possible, with all plan check numbers and dates of
submittal. Notwithstanding any contrary provision hereof, Tenant, and not
Landlord or its consultants, shall be responsible for obtaining any Permit or
certificate of occupancy; provided, however, that Landlord shall cooperate with
Tenant in executing permit applications and performing other ministerial acts
reasonably necessary to enable Tenant to obtain any Permit or certificate of
occupancy.

2.9 Time Deadlines. Subject to Landlord rights and obligations hereunder, Tenant
shall obtain Landlord’s approval of the Architectural Plans on or before the
Plan Approval Deadline (defined below). As used in this Work Letter, “Plan
Approval Deadline” means December 20, 2011; provided, however, that the Plan
Approval Deadline shall be extended by one day for each day, if any, by which
the date on which Tenant obtains Landlord’s approval of the Architectural Plans
is delayed by any failure of Landlord to perform its obligations under this
Section 2. Tenant shall deliver the Permits to Landlord pursuant to Section 2.8
above on or before Tenant’s Permitting Deadline (defined below). As used in this
Work Letter, “Tenant’s Permitting Deadline” means February 10, 2012; provided,
however, that Tenant’s Permitting Deadline shall be extended by one day for each
day, if any, by which the date on which Tenant delivers the Permits to Landlord
pursuant to Section 2.8 above is delayed by any failure of Landlord to perform
its obligations under this Section 2 or under Section 3.2 below.

3 CONSTRUCTION.

3.1 Contractor. Landlord shall retain a contractor of Landlord’s choice (the
“Contractor”) to (a) prepare the engineering working drawings relating to the
mechanical, electrical, plumbing, fire-alarm and fire sprinkler work in the
Premises (the “Engineering Drawings”), and (b) perform the Tenant Improvement
Work. In addition, Landlord may select and/or approve of any subcontractors,
mechanics and materialmen used in connection with the preparation of the
Engineering Drawings or the performance of the Tenant Improvement Work.
Notwithstanding the foregoing, (x) Landlord shall invite no fewer than three
(3) qualified general contractors (that are willing to agree to Landlord’s
requirements and execute Landlord’s standard form of construction agreement) to
bid on the preparation of the Engineering Drawings and performance of the Tenant
Improvement Work. Landlord shall invite GCI Construction Inc. (“GCI”) to be one
of such bidding general contractors so long as GCI is willing to agree to
Landlord’s requirements and execute Landlord’s standard form of construction
agreement), and (y) if such general contractors deliver such bids to Landlord
within 10 business days after written request, then (i) Landlord will deliver
copies of the same to Tenant and (ii) Landlord shall hire the lowest of such
bidders (after adjustment for inconsistent qualifications, clarifications and
exclusions) as the Contractor. Notwithstanding any provision herein to the
contrary, if Landlord determines that a particular bidder has submitted a bid
that is wholly or partially unresponsive to Landlord’s bid package requirements
and inquiries, then (1) Landlord may disregard such bidder and (2) such bid
shall not be taken into consideration

 

Exhibit B

3



--------------------------------------------------------------------------------

for purposes of this Work Letter. Notwithstanding the foregoing, if any such
Contractor is unwilling to or unable to prepare the Engineering Drawings or
perform the Tenant Improvement Work in the manner required by the Landlord,
Landlord shall have the right to replace such Contractor with another Contractor
selected and/or approved by Landlord in its sole and absolute discretion.

3.2 Engineering Drawings.

3.2.1 Preparation. Within 10 business days after the later of Tenant’s approval
of the Construction Pricing Proposal pursuant to Section 2.6 above, the mutual
execution and delivery of this Agreement or Tenant’s delivery of an electronic
copy of the Approved Architectural Plans pursuant to Section 2.5 above, Landlord
shall cause the Contractor to prepare and deliver to Tenant Engineering Drawings
that conform to the Approved Architectural Plans. Tenant shall approve, or
reasonably disapprove (and state, with reasonable specificity, its reasons for
disapproving), the Engineering Drawings within two (2) business days after
receiving them. After receiving any such notice of reasonable disapproval,
Landlord shall cause the Contractor to revise the Engineering Drawings, taking
into account the reasons for Tenant’s disapproval (provided, however, that
Landlord shall not be required to cause the Contractor to make any revision to
the Engineering Drawings that is inconsistent with the Approved Architectural
Plans or the Landlord Requirements, or that Landlord otherwise reasonably
disapproves), and resubmit the Engineering Drawings to Tenant for its approval.
Such procedure shall be repeated as necessary until Tenant has approved the
Engineering Drawings. Such approved Engineering Drawings, as they may be revised
pursuant to Section 3.2.2 below, shall be referred to herein as the “Approved
Engineering Drawings”.

3.2.2 Revisions. If Tenant requests any revision to the Approved Engineering
Drawings, Landlord shall provide Tenant with notice approving or disapproving
such revision, and, if Landlord approves such revision, Landlord shall have such
revision made and delivered to Tenant, together with notice of any resulting
change in the most recent Construction Pricing Proposal, within 10 business days
after the later of Landlord’s receipt of such request or the mutual execution
and delivery of this Agreement if such revision is not material, and within such
longer period of time as may be reasonably necessary (but not more than
15 business days after the later of such receipt or such execution and delivery)
if such revision is material, whereupon Tenant, within one (1) business day,
shall notify Landlord whether it desires to proceed with such revision. If
Landlord has begun performing the Tenant Improvement Work, then, in the absence
of such authorization, Landlord shall have the option to continue such
performance disregarding such revision. Notwithstanding any provision herein to
the contrary, Landlord shall have the right (in its sole and absolute
discretion) to approve, disapprove or condition its approval to any Tenant
proposed revision to the Approved Engineering Drawings. Landlord shall not
revise the Approved Engineering Drawings without Tenant’s consent, which shall
not be unreasonably withheld or conditioned. Tenant shall approve, or reasonably
disapprove (and state, with reasonable specificity, its reasons for
disapproving), any revision to the Approved Engineering Drawings within two (2)
business days after receiving Landlord’s request for approval thereof. For
purposes hereof, any change order affecting the Approved Engineering Drawings
shall be deemed a revision to the Approved Engineering Drawings.

3.3 Construction.

3.3.1 Performance of Tenant Improvement Work. Landlord shall cause the
Contractor to perform the Tenant Improvement Work in accordance with the
Approved Architectural Plans and the Approved Engineering Drawings
(collectively, the “Approved Construction Drawings”). Tenant shall pay a
construction supervision and management fee (the “Landlord Supervision Fee”) to
Landlord in an amount equal to 2% of the aggregate amount of all Allowance Items
other than the Landlord Supervision Fee, the cost of any permits, and the amount
of any Architect or consultant fees.

3.3.2 Contractor’s Warranties. Tenant waives all claims against Landlord
relating to any defects in the Tenant Improvements; provided, however, that if,
within 60 days after substantial completion of the Tenant Improvements, Tenant
provides notice to Landlord of any non-latent defect in the Tenant Improvements,
or if, within 11 months and 15 days after substantial completion of the Tenant
Improvements, Tenant provides notice to Landlord of any latent defect in the
Tenant Improvements, then Landlord shall, at its option, either correct, or pay
for the correction of, such defect. Notwithstanding any provision herein to the
contrary, to the extent that a defect arises with respect to a Unit which was
installed as part of the Tenant Improvement Work then (a) Tenant waives all
claims against Landlord relating to any such defect and (b) Landlord shall
assign to Tenant (i) any rights Landlord may have under the Construction
Contract (defined below) to require the Contractor to correct, or pay for the
correction of, such defect and (ii) any transferable rights Landlord may have
under any manufacturer’s warranty to require such manufacturer to correct, or
pay for the correction of, such defect. As used in this Work Letter,
“Construction Contract” means the construction contract between Landlord and the
Contractor pursuant to which the Tenant Improvements will be constructed.

 

Exhibit B

4



--------------------------------------------------------------------------------

3.3.3 Tenant’s Covenants. At the conclusion of construction, Tenant shall cause
the Architect to (i) update the Approved Architectural Plans as necessary to
reflect all changes made to the Approved Architectural Plans during the course
of construction, (ii) certify to the best of its knowledge that the updated
drawings are true and correct, which certification shall survive the expiration
or termination of the Lease, and (iii) deliver to Landlord two (2) CD ROMS of
such updated drawings in accordance with Landlord’s CAD Format Requirements
(defined below) within 30 days following issuance of a certificate of occupancy
for the Premises. For purposes of this Work Letter, “Landlord’s CAD Format
Requirements” shall mean (w) the version is no later than current Autodesk
version of AutoCAD plus the most recent release version, (x) files must be
unlocked and fully accessible (no “cad-lock”, read-only, password protected or
“signature” files), (y) files must be in “.dwg” format, and (z) if the data was
electronically in a non-Autodesk product, then files must be converted into
“‘dwg” files when given to Landlord.

4 COMPLETION.

4.1 Ready for Occupancy. For purposes of Section 1.3.2 of this Agreement, the
Premises shall be deemed “Ready for Occupancy” upon the substantial completion
of the Tenant Improvement Work. Subject to Section 4.2 below, the Tenant
Improvement Work shall be deemed to be “substantially complete” on the later of
(a) the date of the completion of the Tenant Improvement Work pursuant to the
Approved Construction Drawings (as reasonably determined by Landlord), with the
exception of any details of construction, mechanical adjustment or any other
similar matter the non-completion of which does not materially interfere with
Tenant’s use of the Premises (“Punchlist Items”) and (b) the date Landlord
receives from the appropriate governmental authorities, with respect to the
Tenant Improvements, all approvals necessary for the occupancy of the Premises.
Landlord shall use commercially reasonable efforts to complete all Punchlist
Items as soon as reasonably practicable after the date of substantial completion
of the Tenant Improvement Work.

4.2 Tenant Delay. Tenant shall use its best efforts to cooperate with Landlord,
the Architect, the Contractor, and Landlord’s other consultants to complete all
phases of the Plans, approve the Construction Pricing Proposal and obtain the
permits for the Tenant Improvement Work as soon as possible after the execution
of this Agreement, and Tenant shall meet with Landlord, in accordance with a
schedule determined by Landlord, to discuss the parties’ progress. Without
limiting the foregoing, if the substantial completion of the Tenant Improvement
Work is delayed (a “Tenant Delay”) as a result of any of the following (and not
as a result of a Force Majeure): (a) any failure of Tenant to obtain Landlord’s
approval of the Architectural Plans on or before the Plan Approval Deadline
and/or any failure of Tenant to deliver the Permits to Landlord pursuant to
Section 2.8 above on or before Tenant’s Permitting Deadline; (b) Tenant’s
failure to timely approve the Engineering Drawings or any other matter requiring
Tenant’s approval; (c) any breach by Tenant of this Work Letter or the Lease;
(d) any change (or Tenant’s request for Landlord’s approval of any change) in
the Approved Architectural Plans, the Approved Engineering Drawings or the
Approved Construction Drawings (except to the extent such delay results from any
failure of Landlord to perform its obligations under Section 2.7 and/or
Section 3.2.2 above); (e) Tenant’s requirement for materials, components,
finishes or improvements that are not available in a commercially reasonable
time given the anticipated date of substantial completion of the Tenant
Improvement Work as set forth in this Agreement; (f) any change to the base,
shell or core of the Premises or Building required by the Approved Construction
Drawings; or (g) any other act or omission of Tenant or any of its agents,
employees or representatives, then, notwithstanding any contrary provision of
this Agreement, and regardless of when the Tenant Improvement Work is actually
substantially completed, the Tenant Improvement Work shall be deemed to be
substantially completed on the date on which the Tenant Improvement Work would
have been substantially completed if no such Tenant Delay had occurred.

5 MISCELLANEOUS. Notwithstanding any contrary provision of this Agreement, if
Tenant defaults under this Agreement before the Tenant Improvement Work is
completed, Landlord’s obligations under this Work Letter shall be excused until
such default is cured and Tenant shall be responsible for any resulting delay in
the completion of the Tenant Improvement Work. This Work Letter shall not apply
to any space other than the Premises.

 

Exhibit B

5



--------------------------------------------------------------------------------

EXHIBIT C

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER II

SAN MATEO, CALIFORNIA

CONFIRMATION LETTER

                            , 20    

To:    ________________________

________________________

________________________

________________________

 

Re: Office Lease (the “Lease”) dated                     , 20        , between
CA-SAN MATEO BAYCENTER LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”), and ACTUATE CORPORATION, a Delaware corporation, which will do
business in California as ACTUATE SOFTWARE CORPORATION (“Tenant”), concerning
Suite 100 on the first floor of the building located at 901 Mariner’s Island
Boulevard, San Mateo, California.

Lease ID:                                                  

Business Unit Number:                         

Dear                         :

In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:

 

  1. The Commencement Date is                          and the Expiration Date
is                         .

 

  2. The exact number of rentable square feet within the Premises is 4,237
square feet, subject to Section 2.1.1 of the Lease.

 

  3. Tenant’s Share, based upon the exact number of rentable square feet within
the Premises, is 3.5635%, subject to Section 2.1.1 of the Lease.

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Section 2.1.1 of the
Lease, if Tenant fails to execute and return (or, by notice to Landlord,
reasonably object to) this letter within ten (10) days after receiving it,
Tenant shall be deemed to have executed and returned it without exception.

 

“Landlord”: CA-SAN MATEO BAYCENTER LIMITED PARTNERSHIP, a Delaware limited
partnership     By:   EOP Owner GP L.L.C., a Delaware limited liability company,
its general partner   By:       Name:       Title:    

 

Exhibit C

1



--------------------------------------------------------------------------------

Agreed and Accepted as of                 , 20    .

 

“Tenant”: ACTUATE CORPORATION, a Delaware corporation, which will do business in
California as ACTUATE SOFTWARE CORPORATION By:     Name:     Title:     By:    
Name:     Title:    

 

Exhibit C

2



--------------------------------------------------------------------------------

EXHIBIT D

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER II

SAN MATEO, CALIFORNIA

RULES AND REGULATIONS

Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”). Landlord shall not
be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project. In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
consent. Tenant shall bear the cost of any lock changes or repairs required by
Tenant. Two (2) keys will be furnished by Landlord for the Premises, and any
additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices and toilet
rooms furnished to or otherwise procured by Tenant, and if any such keys are
lost, Tenant shall pay Landlord the cost of replacing them or of changing the
applicable locks if Landlord deems such changes necessary.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

3. Landlord may close and keep locked all entrance and exit doors of the
Building during such hours as are customary for comparable buildings in the
vicinity of the Building. Tenant shall cause its employees, agents, contractors,
invitees and licensees who use Building doors during such hours to securely
close and lock them after such use. Any person entering or leaving the Building
during such hours, or when the Building doors are otherwise locked, may be
required to sign the Building register, and access to the Building may be
refused unless such person has proper identification or has a previously
arranged access pass. Landlord will furnish passes to persons for whom Tenant
requests them. Tenant shall be responsible for all persons for whom Tenant
requests passes and shall be liable to Landlord for all acts of such persons.
Landlord and its agents shall not be liable for damages for any error with
regard to the admission or exclusion of any person to or from the Building. In
case of invasion, mob, riot, public excitement or other commotion, Landlord may
prevent access to the Building or the Project during the continuance thereof by
any means it deems appropriate for the safety and protection of life and
property.

4. No furniture, freight or equipment shall be brought into the Building without
prior notice to Landlord. All moving activity into or out of the Building shall
be scheduled with Landlord and done only at such time and in such manner as
Landlord designates. Landlord may prescribe the weight, size and position of all
safes and other heavy property brought into the Building and also the times and
manner of moving the same in and out of the Building. Safes and other heavy
objects shall, if considered necessary by Landlord, stand on supports of such
thickness as is necessary to properly distribute the weight. Landlord will not
be responsible for loss of or damage to any such safe or property. Any damage to
the Building, its contents, occupants or invitees resulting from Tenant’s moving
or maintaining any such safe or other heavy property shall be the sole
responsibility and expense of Tenant (notwithstanding Sections 7 and 10.4 of
this Lease).

5. No furniture, packages, supplies, equipment or merchandise will be received
in the Building or carried up or down in the elevators, except between such
hours, in such specific elevator and by such personnel as shall be designated by
Landlord.

6. Employees of Landlord shall not perform any work or do anything outside their
regular duties unless under special instructions from Landlord.

7. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
Landlord’s prior consent. Tenant shall not disturb, solicit, peddle or canvass
any occupant of the Project.

8. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance shall be thrown therein. Notwithstanding Sections 7 and 10.4 of this
Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.

 

Exhibit D

1



--------------------------------------------------------------------------------

9. Tenant shall not overload the floor of the Premises, or mark, drive nails or
screws or drill into the partitions, woodwork or drywall of the Premises, or
otherwise deface the Premises, without Landlord’s prior consent. Tenant shall
not purchase bottled water, ice, towel, linen, maintenance or other like
services from any person not approved by Landlord.

10. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated in the Premises
without Landlord’s prior consent.

11. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises or about the Project, except for such substances
as are typically found in similar premises used for general office purposes and
are being used by Tenant in a safe manner and in accordance with all Laws.
Without limiting the foregoing, Tenant shall not, without Landlord’s prior
consent, use, store, install, disturb, spill, remove, release or dispose of,
within or about the Premises or any other portion of the Project, any
asbestos-containing materials or any solid, liquid or gaseous material now or
subsequently considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable environmental Law. Tenant shall
comply with all Laws pertaining to and governing the use of these materials by
Tenant and shall remain solely liable for the costs of abatement and removal. No
burning candle or other open flame shall be ignited or kept by Tenant in the
Premises or about the Project.

12. Tenant shall not, without Landlord’s prior consent, use any method of
heating or air conditioning other than that supplied by Landlord.

13. Tenant shall not use or keep any foul or noxious gas or substance in or on
the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise. Tenant shall not throw anything out of doors, windows or skylights or
down passageways.

14. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals (other than service animals), birds, aquariums, or, except
in areas designated by Landlord, bicycles or other vehicles.

15. No cooking shall be done in the Premises, nor shall the Premises be used for
lodging, for living quarters or sleeping apartments, or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and invitees, provided that such use complies with all Laws.

16. The Premises shall not be used for manufacturing or for the storage of
merchandise except to the extent such storage may be incidental to the Permitted
Use. Tenant shall not occupy the Premises as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics or tobacco, or as a medical office, a
barber or manicure shop, or an employment bureau, without Landlord’s prior
consent. Tenant shall not engage or pay any employees in the Premises except
those actually working for Tenant in the Premises, nor advertise for laborers
giving an address at the Premises.

17. Landlord may exclude from the Project any person who, in Landlord’s
judgment, is intoxicated or under the influence of liquor or drugs, or who
violates any of these Rules and Regulations.

18. Tenant shall not loiter in or on the entrances, corridors, sidewalks,
lobbies, courts, halls, stairways, elevators, vestibules or any Common Areas for
the purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.

19. Tenant shall not waste electricity, water or air conditioning, shall
cooperate with Landlord to ensure the most effective operation of the Building’s
heating and air conditioning system, and shall not attempt to adjust any
controls. Tenant shall install and use in the Premises only ENERGY STAR rated
equipment, where available. Tenant shall use recycled paper in the Premises to
the extent consistent with its business requirements.

20. Tenant shall store all its trash and garbage inside the Premises. No
material shall be placed in the trash or garbage receptacles if, under Law, it
may not be disposed of in the ordinary and customary manner of disposing of
trash and garbage in the vicinity of the Building. All trash, garbage and refuse
disposal shall be made only through entryways and elevators provided for such
purposes at such times as Landlord shall designate. Tenant shall comply with
Landlord’s recycling program, if any.

 

Exhibit D

2



--------------------------------------------------------------------------------

21. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

22. Any persons employed by Tenant to do janitorial work shall be subject to
Landlord’s prior consent and, while in the Building and outside of the Premises,
shall be subject to the control and direction of the Building manager (but not
as an agent or employee of such manager or Landlord), and Tenant shall be
responsible for all acts of such persons.

23. No awning or other projection shall be attached to the outside walls of the
Building without Landlord’s prior consent. Other than Landlord’s
Building-standard window coverings, no curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises. All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without Landlord’s prior consent. Tenant shall abide by Landlord’s regulations
concerning the opening and closing of window coverings.

24. Tenant shall not obstruct any sashes, sash doors, skylights, windows or
doors that reflect or admit light or air into the halls, passageways or other
public places in the Building, nor shall Tenant place any bottles, parcels or
other articles on the windowsills.

25. Tenant must comply with requests by Landlord concerning the informing of
their employees of items of importance to the Landlord.

26. Tenant must comply with the State of California “No-Smoking” law set forth
in California Labor Code Section 6404.5 and with any local “No-Smoking”
ordinance that is not superseded by such law.

27. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by Law.

28. All office equipment of an electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise or annoyance.

29. Tenant shall not use any hand trucks except those equipped with rubber tires
and rubber side guards.

30. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without Landlord’s prior consent.

31. Without Landlord’s prior consent, Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises.

Landlord may from time to time modify or supplement these Rules and Regulations
in a manner that, in Landlord’s reasonable judgment, is appropriate for the
management, safety, care and cleanliness of the Premises, the Building, the
Common Areas and the Project, for the preservation of good order therein, and
for the convenience of other occupants and tenants thereof. Landlord may waive
any of these Rules and Regulations for the benefit of any tenant, but no such
waiver shall be construed as a waiver of such Rule and Regulation in favor of
any other tenant nor prevent Landlord from thereafter enforcing such Rule and
Regulation against any tenant.

 

Exhibit D

3



--------------------------------------------------------------------------------

EXHIBIT E

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER II

SAN MATEO, CALIFORNIA

JUDICIAL REFERENCE

IF THE JURY-WAIVER PROVISIONS OF SECTION 25.8 OF THIS LEASE ARE NOT ENFORCEABLE
UNDER CALIFORNIA LAW, THE PROVISIONS SET FORTH BELOW SHALL APPLY.

It is the desire and intention of the parties to agree upon a mechanism and
procedure under which controversies and disputes arising out of this Lease or
related to the Premises will be resolved in a prompt and expeditious manner.
Accordingly, except with respect to actions for unlawful or forcible detainer or
with respect to the prejudgment remedy of attachment, any action, proceeding or
counterclaim brought by either party hereto against the other (and/or against
its officers, directors, employees, agents or subsidiaries or affiliated
entities) on any matters arising out of or in any way connected with this Lease,
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
whether sounding in contract, tort, or otherwise, shall be heard and resolved by
a referee under the provisions of the California Code of Civil Procedure,
Sections 638 — 645.1, inclusive (as same may be amended, or any successor
statute(s) thereto) (the “Referee Sections”). Any fee to initiate the judicial
reference proceedings and all fees charged and costs incurred by the referee
shall be paid by the party initiating such procedure (except that if a reporter
is requested by either party, then a reporter shall be present at all
proceedings where requested and the fees of such reporter – except for copies
ordered by the other parties – shall be borne by the party requesting the
reporter); provided however, that allocation of the costs and fees, including
any initiation fee, of such proceeding shall be ultimately determined in
accordance with Section 25.6 of this Lease. The venue of the proceedings shall
be in the county in which the Premises is located. Within 10 days of receipt by
any party of a request to resolve any dispute or controversy pursuant to this
Exhibit E, the parties shall agree upon a single referee who shall try all
issues, whether of fact or law, and report a finding and judgment on such issues
as required by the Referee Sections. If the parties are unable to agree upon a
referee within such 10-day period, then any party may thereafter file a lawsuit
in the county in which the Premises is located for the purpose of appointment of
a referee under the Referee Sections. If the referee is appointed by the court,
the referee shall be a neutral and impartial retired judge with substantial
experience in the relevant matters to be determined, from Jams/Endispute, Inc.,
ADR Services, Inc. or a similar mediation/arbitration entity approved by each
party in its sole and absolute discretion. The proposed referee may be
challenged by any party for any of the grounds listed in the Referee Sections.
The referee shall have the power to decide all issues of fact and law and report
his or her decision on such issues, and to issue all recognized remedies
available at law or in equity for any cause of action that is before the
referee, including an award of attorneys’ fees and costs in accordance with this
Lease. The referee shall not, however, have the power to award punitive damages,
nor any other damages that are not permitted by the express provisions of this
Lease, and the parties waive any right to recover any such damages. The parties
may conduct all discovery as provided in the California Code of Civil Procedure,
and the referee shall oversee discovery and may enforce all discovery orders in
the same manner as any trial court judge, with rights to regulate discovery and
to issue and enforce subpoenas, protective orders and other limitations on
discovery available under California Law. The reference proceeding shall be
conducted in accordance with California Law (including the rules of evidence),
and in all regards, the referee shall follow California Law applicable at the
time of the reference proceeding. The parties shall promptly and diligently
cooperate with one another and the referee, and shall perform such acts as may
be necessary to obtain a prompt and expeditious resolution of the dispute or
controversy in accordance with the terms of this Exhibit E. In this regard, the
parties agree that the parties and the referee shall use best efforts to ensure
that (a) discovery be conducted for a period no longer than 6 months from the
date the referee is appointed, excluding motions regarding discovery, and (b) a
trial date be set within 9 months of the date the referee is appointed. In
accordance with Section 644 of the California Code of Civil Procedure, the
decision of the referee upon the whole issue must stand as the decision of the
court, and upon the filing of the statement of decision with the clerk of the
court, or with the judge if there is no clerk, judgment may be entered thereon
in the same manner as if the action had been tried by the court. Any decision of
the referee and/or judgment or other order entered thereon shall be appealable
to the same extent and in the same manner that such decision, judgment, or order
would be appealable if rendered by a judge of the superior court in which venue
is proper hereunder. The referee shall in his/her statement of decision set
forth his/her findings of fact and conclusions of law. The parties intend this
general reference agreement to be specifically enforceable in accordance with
the Code of Civil Procedure. Nothing in this Exhibit E shall prejudice the right
of any party to obtain provisional relief or other equitable remedies from a
court of competent jurisdiction as shall otherwise be available under the Code
of Civil Procedure and/or applicable court rules.

 

Exhibit E

1



--------------------------------------------------------------------------------

EXHIBIT F

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER II

SAN MATEO, CALIFORNIA

ADDITIONAL PROVISIONS

 

1. Asbestos Notification. Tenant acknowledges that it has received the asbestos
notification letter attached to this Lease as Exhibit G, disclosing the
existence of asbestos in the Building. Tenant agrees to comply with the
California “Connelly Act” and other applicable laws, including by providing
copies of Landlord’s asbestos notification letter to all of Tenant’s “employees”
and “owners”, as those terms are defined in the Connelly Act and other
applicable laws.

 

2. Provisions Required Under Existing Security Agreement. Notwithstanding any
contrary provision of this Lease:

 

  A. Permitted Use. No portion of the Premises shall be used for any of the
following uses: any pornographic or obscene purposes, any commercial sex
establishment, any pornographic, obscene, nude or semi-nude performances,
modeling, materials, activities, or sexual conduct or any other use that, as of
the time of the execution hereof, has or could reasonably be expected to have a
material adverse effect on the Property or its use, operation or value.

 

  B. Subordination and Attornment. This Lease shall be subject and subordinate
to any Security Agreement (other than a ground lease) existing as of the date of
mutual execution and delivery of this Lease (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, an
“Existing Security Agreement”) or any loan document secured by any Existing
Security Agreement (an “Existing Loan Document”). In the event of the
enforcement by any Security Holder of any remedy under any Existing Security
Agreement or Existing Loan Document, Tenant shall, at the option of the Security
Holder or of any other person or entity succeeding to the interest of the
Security Holder as a result of such enforcement, attorn to the Security Holder
or to such person or entity and shall recognize the Security Holder or such
successor in the interest as lessor under this Lease without change in the
provisions thereof; provided, however, the Security Holder or such successor in
interest shall not be liable for or bound by (i) any payment of an installment
of rent or additional rent which may have been made more than thirty (30) days
before the due date of such installment, (ii) any act or omission of or default
by Landlord under this Lease (but the Security Holder, or such successor, shall
be subject to the continuing obligations of Landlord to the extent arising from
and after such succession to the extent of the Security Holder’s, or such
successor’s, interest in the Property), (iii) any credits, claims, setoffs or
defenses which Tenant may have against Landlord, or (iv) any obligation under
this Lease to maintain a fitness facility at the Property. Tenant, upon the
reasonable request by the Security Holder or such successor in interest, shall
execute and deliver an instrument or instruments confirming such attornment.
Notwithstanding the foregoing, in the event the Security Holder under any
Existing Security Agreement or Existing Loan Document shall have entered into a
separate subordination, attornment and non-disturbance agreement directly with
Tenant governing Tenant’s obligation to attorn to the Security Holder or such
successor in interest as lessor, the terms and provisions of such agreement
shall supersede the provisions of this Subsection.

 

  C. Proceeds.

 

  1. As used herein, “Proceeds” means any compensation, awards, proceeds,
damages, claims, insurance recoveries, causes or rights of action (whenever
accrued) or payments which Landlord may receive or to which Landlord may become
entitled with respect to the Property or any part thereof (other than payments
received in connection with any liability or loss of rental value or business
interruption insurance) in connection with any taking by condemnation or eminent
domain (“Taking”) of, or any casualty or other damage or injury to, the Property
or any part thereof.

 

  2.

Nothing in this Lease shall be deemed to entitle Tenant to receive and retain
Proceeds except those that may be specifically awarded to it in condemnation
proceedings because of the Taking of its trade fixtures and its leasehold
improvements which have not become part of the Property and such business loss
as Tenant may specifically and separately establish. Nothing in the preceding
sentence

 

Exhibit F

1



--------------------------------------------------------------------------------

  shall be deemed to expand any right Tenant may have under this Lease to
receive or retain any Proceeds.

 

  3. Nothing in this Lease shall be deemed to prevent Proceeds from being held
and disbursed by any Security Holder under any Existing Loan Documents in
accordance with the terms of such Existing Loan Documents. However, if, in the
event of any casualty or partial Taking, any obligation of Landlord under this
Lease to restore the Premises or the Building is materially diminished by the
operation of the preceding sentence, then Landlord, as soon as reasonably
practicable after the occurrence of such casualty or partial Taking, shall
provide written notice to Tenant describing such diminution with reasonably
specificity, whereupon, unless Landlord has agreed in writing, in its sole and
absolute discretion, to waive such diminution, Tenant, by written notice to
Landlord delivered within 10 days after receipt of Landlord’s notice, shall have
the right to terminate this Lease effective 10 days after the date of such
termination notice.

 

3. Early Entry. No earlier than January 1, 2012 (and provided that the Premises
is free of occupancy of any party), Tenant may enter the Premises (i) after
installation of the ceiling grid in the Premises and before the Premises becomes
Ready for Occupancy, solely for the purpose of installing telecommunications and
data cabling in the Premises, and (ii) after installation of the carpeting in
the Premises and before the Premises becomes Ready for Occupancy, solely for the
purpose of installing equipment, furnishings and other personal property in the
Premises. Other than the obligation to pay Base Rent and Tenant’s Share of any
Expense Excess or Tax Excess, all of Tenant’s obligations hereunder shall apply
during any period of such early entry. Notwithstanding the foregoing, Landlord
may limit, suspend or terminate Tenant’s rights to enter the Premises pursuant
to this Section 3 if Landlord reasonably determines that such entry is
endangering individuals working in the Premises or is delaying completion of the
Tenant Improvement Work (defined in Exhibit B).

 

4. Extension Option.

 

  4.1. Grant of Option; Conditions. Tenant shall have the right (the “Extension
Option”) to extend the Term for one additional period of five (5) years
commencing on the day following the Expiration Date and ending on the
fifth anniversary of the Expiration Date (the “Extension Term”), if:

 

  A. Not less than 9 and not more than 12 full calendar months before the
Expiration Date, Tenant delivers written notice to Landlord (the “Extension
Notice”) electing to exercise the Extension Option and stating Tenant’s estimate
of the Prevailing Market (defined in Section 4.5 below) rate for the Extension
Term;

 

  B. Tenant is not in default under the Lease beyond any applicable cure period
when Tenant delivers the Extension Notice;

 

  C. No more than 25% of the Premises is sublet when Tenant delivers the
Extension Notice; and

 

  D. The Lease has not been assigned before Tenant delivers the Extension
Notice.

 

  4.2. Terms Applicable to Extension Term.

 

  A. During the Extension Term, (a) the Base Rent rate per rentable square foot
shall be equal to the Prevailing Market rate per rentable square foot; (b) Base
Rent shall increase annually at the rate of 3% per year; and (c) Base Rent shall
be payable in monthly installments in accordance with the terms and conditions
of the Lease.

 

  B. During the Extension Term Tenant shall pay Tenant’s Share of Expenses and
Taxes for the Premises in accordance with the Lease. During the Extension Term
the Base Year for Expenses and Taxes shall be the calendar year in which the
Extension Term commences.

 

  C. No free rent, construction allowance or similar concession shall apply to
the Extension Term.

 

  4.3. Procedure for Determining Prevailing Market.

 

  A.

Initial Procedure. Within 15 business days after receiving the Extension Notice,
Landlord shall give Tenant either (i) written notice (“Landlord’s Binding

 

Exhibit F

2



--------------------------------------------------------------------------------

  Notice”) accepting Tenant’s estimate of the Prevailing Market rate for the
Extension Term stated in the Extension Notice, or (ii) written notice
(“Landlord’s Rejection Notice”) rejecting such estimate and stating Landlord’s
estimate of the Prevailing Market rate for the Extension Term. If Landlord gives
Tenant a Landlord’s Rejection Notice, Tenant, within 15 days thereafter, shall
give Landlord either (i) written notice (“Tenant’s Binding Notice”) accepting
Landlord’s estimate of the Prevailing Market rate for the Extension Term stated
in such Landlord’s Rejection Notice, or (ii) written notice (“Tenant’s Rejection
Notice”) rejecting such estimate. If Tenant gives Landlord a Tenant’s Rejection
Notice, Landlord and Tenant shall work together in good faith to agree in
writing upon the Prevailing Market rate for the Extension Term. If, within
45 days after delivery of a Tenant’s Rejection Notice, the parties fail to agree
in writing upon the Prevailing Market rate, the provisions of Section 4.3.B
below shall apply.

 

  B. Dispute Resolution Procedure.

 

  1. If, within 45 days after delivery of a Tenant’s Rejection Notice, the
parties fail to agree in writing upon the Prevailing Market rate, Landlord and
Tenant, within five (5) days thereafter, shall each simultaneously submit to the
other, in a sealed envelope, its good faith estimate of the Prevailing Market
rate for the Extension Term (collectively, the “Estimates”). If the higher of
such Estimates is not more than 105% of the lower of such Estimates, the
Prevailing Market rate shall be deemed to be the average of the two Estimates.
Otherwise, within seven (7) days after the exchange of Estimates, Landlord and
Tenant shall each select an appraiser to determine which of the two Estimates
most closely reflects the Prevailing Market rate for the Extension Term. Each
appraiser so selected shall be certified as an MAI appraiser or as an ASA
appraiser and shall have had at least five (5) years experience within the
previous 10 years as a real estate appraiser working in the San Mateo,
California area, with working knowledge of current rental rates and leasing
practices relating to buildings similar to the Building. For purposes hereof, an
“MAI” appraiser means an individual who holds an MAI designation conferred by,
and is an independent member of, the American Institute of Real Estate
Appraisers (or its successor organization, or in the event there is no successor
organization, the organization and designation most similar), and an “ASA”
appraiser means an individual who holds the Senior Member designation conferred
by, and is an independent member of, the American Society of Appraisers (or its
successor organization, or, in the event there is no successor organization, the
organization and designation most similar).

 

  2.

If each party selects an appraiser in accordance with Section 4.3.B.1 above, the
parties shall cause their respective appraisers to work together in good faith
to agree upon which of the two Estimates most closely reflects the Prevailing
Market rate for the Extension Term. The Estimate, if any, so agreed upon by such
appraisers shall be final and binding on both parties as the Prevailing Market
rate for the Extension Term and may be entered in a court of competent
jurisdiction. If the appraisers fail to reach such agreement within 20 days
after their selection, then, within 10 days after the expiration of such 20-day
period, the parties shall instruct the appraisers to select a third appraiser
meeting the above criteria (and if the appraisers fail to agree upon such third
appraiser within 10 days after being so instructed, either party may cause a
court of competent jurisdiction to select such third appraiser). Promptly upon
selection of such third appraiser, the parties shall instruct such appraiser
(or, if only one of the parties has selected an appraiser within the 7-day
period described above, then promptly after the expiration of such 7-day period
the parties shall instruct such appraiser) to determine, as soon as practicable
but in any case within 14 days after his selection, which of the two Estimates
most closely reflects the Prevailing Market rate. Such determination by such
appraiser (the “Final Appraiser”) shall be final and binding on both parties as
the Prevailing Market rate for the Extension Term and may be entered in a court
of competent jurisdiction. If the Final Appraiser believes that expert advice
would materially assist him, he may retain one or more qualified persons to
provide such expert advice. The parties shall share equally in the costs of the
Final Appraiser and of any experts retained by

 

Exhibit F

3



--------------------------------------------------------------------------------

  the Final Appraiser. Any fees of any other appraiser, counsel or expert
engaged by Landlord or Tenant shall be borne by the party retaining such
appraiser, counsel or expert.

 

  C. If the Prevailing Market rate has not been determined by the commencement
date of the Extension Term, Tenant shall pay Base Rent for the Extension Term
upon the terms and conditions in effect during the last month ending on or
before the Expiration Date until such time as the Prevailing Market rate has
been determined. Upon such determination, the Base Rent for the Extension Term
shall be retroactively adjusted. If such adjustment results in an under- or
overpayment of Base Rent by Tenant, Tenant shall pay Landlord the amount of such
underpayment, or receive a credit in the amount of such overpayment, with or
against the next Base Rent due under the Lease.

 

  4.4. Extension Amendment. If Tenant is entitled to and properly exercises its
Extension Option, and if the Prevailing Market rate for the Extension Term is
determined in accordance with Section 4.3 above, Landlord, within a reasonable
time thereafter, shall prepare and deliver to Tenant an amendment (the
“Extension Amendment”) reflecting changes in the Base Rent, the Term, the
Expiration Date, and other appropriate terms, and Tenant shall execute and
return the Extension Amendment to Landlord within 15 days after receiving it.
Notwithstanding the foregoing, upon determination of the Prevailing Market rate
for the Extension Term in accordance with Section 4.3 above, an otherwise valid
exercise of the Extension Option shall be fully effective whether or not the
Extension Amendment is executed.

 

  4.5. Definition of Prevailing Market. For purposes of this Extension Option,
“Prevailing Market” shall mean the arms-length, fair-market, annual rental rate
per rentable square foot under extension and renewal leases and amendments
entered into on or about the date on which the Prevailing Market is being
determined hereunder for space comparable to the Premises in the Building and
office buildings comparable to the Building in the San Mateo, California area.
The determination of Prevailing Market shall take into account any material
economic differences between the terms of the Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions,
and the manner, if any, in which the landlord under any such lease is reimbursed
for operating expenses and taxes. The determination of Prevailing Market shall
also take into consideration any reasonably anticipated changes in the
Prevailing Market rate from the time such Prevailing Market rate is being
determined and the time such Prevailing Market rate will become effective under
the Lease.

 

  4.6. Intentionally omitted.

 

5. Letter of Credit.

 

  5.1.

General Provisions. Concurrently with Tenant’s execution of this Lease, Tenant
shall deliver to Landlord, as collateral for the full performance by Tenant of
all of its obligations under this Lease and for all losses and damages Landlord
may suffer as a result of Tenant’s failure to comply with one or more provisions
of this Lease, including any damages arising under California Civil Code
§ 1951.2 following termination of this Lease, a standby, unconditional,
irrevocable, transferable letter of credit (the “Letter of Credit”) in the form
of Exhibit F-1 and containing the terms required herein, in the face amount of
$15,771.00 (the “Letter of Credit Amount”), naming Landlord as beneficiary,
issued (or confirmed) by a financial institution acceptable to Landlord in
Landlord’s sole discretion, permitting multiple and partial draws thereon, and
otherwise in form acceptable to Landlord in its sole discretion. Tenant shall
cause the Letter of Credit to be continuously maintained in effect (whether
through replacement, renewal or extension) in the Letter of Credit Amount
through the date (the “Final LC Expiration Date”) that is 60 days after the
scheduled expiration date of the Term, as it may be extended from time to time.
If the Letter of Credit held by Landlord expires before the Final LC Expiration
Date (whether by reason of a stated expiration date or a notice of termination
or non-renewal given by the issuing bank), Tenant shall deliver a new Letter of
Credit or certificate of renewal or extension to Landlord not later than 60 days
before the expiration date of the Letter of Credit then held by Landlord. In
addition, if, at any time before the Final LC Expiration Date, the financial
institution that issued (or confirmed) the Letter of Credit held by Landlord
fails to meet the Minimum Financial Requirement (defined below), Tenant, within
five (5) business days after Landlord’s demand, shall deliver to Landlord, in
replacement of such Letter of Credit, a new Letter of Credit issued (or
confirmed) by a financial institution that meets the Minimum

 

Exhibit F

4



--------------------------------------------------------------------------------

  Financial Requirement and is otherwise acceptable to Landlord in Landlord’s
sole discretion, whereupon Landlord shall return to Tenant the Letter of Credit
that is being replaced. For purposes hereof, a financial institution shall be
deemed to meet the “Minimum Financial Requirement” on a particular date if and
only if, as of such date, such financial institution (i) has not been placed
into receivership by the FDIC; and (ii) has a financial strength that, in
Landlord’s good faith judgment, is not less than that which is then generally
required by Landlord and its affiliates as a condition to accepting letters of
credit in support of new leases. Any new Letter of Credit or certificate of
renewal or extension (a “Renewal or Replacement LC”) shall comply with all of
the provisions of this Section 5, shall be irrevocable, transferable and shall
remain in effect (or be automatically renewable) through the Final LC Expiration
Date upon the same terms as the Letter of Credit that is expiring or being
replaced.

 

  5.2. Drawings under Letter of Credit. Upon Tenant’s failure to comply with one
or more provisions of this Lease, or as otherwise specifically agreed by
Landlord and Tenant pursuant to this Lease or any amendment hereof, Landlord
may, without prejudice to any other remedy provided in this Lease or by Law,
draw on the Letter of Credit and use all or part of the proceeds to (a) satisfy
any amounts due to Landlord from Tenant, and (b) satisfy any other damage,
injury, expense or liability caused by Tenant’s failure to so comply. In
addition, if Tenant fails to furnish a Renewal or Replacement LC complying with
all of the provisions of this Section 5 when required under this Section 5,
Landlord may draw upon the Letter of Credit and hold the proceeds thereof (and
such proceeds need not be segregated) in accordance with the terms of this
Section 5 (the “LC Proceeds Account”).

 

  5.3. Use of Proceeds by Landlord. The proceeds of the Letter of Credit shall
constitute Landlord’s sole and separate property (and not Tenant’s property or
the property of Tenant’s bankruptcy estate) and Landlord may, immediately upon
any draw (and without notice to Tenant), apply or offset the proceeds of the
Letter of Credit against (a) any Rent payable by Tenant under this Lease that is
not paid when due; (b) all losses and damages that Landlord has suffered or that
Landlord reasonably estimates that it may suffer as a result of Tenant’s failure
to comply with one or more provisions of this Lease, including any damages
arising under section California Civil Code § 1951.2 following termination of
this Lease; (c) any costs incurred by Landlord in connection with this Lease
(including attorneys’ fees); and (d) any other amount that Landlord may spend or
become obligated to spend by reason of Tenant’s failure to comply with this
Lease. Provided that Tenant has performed all of its obligations under this
Lease, Landlord shall pay to Tenant, within 45 days after the Final LC
Expiration Date, the amount of any proceeds of the Letter of Credit received by
Landlord and not applied as provided above; provided, however, that if, before
the expiration of such 45-day period, a voluntary petition is filed by Tenant or
any Guarantor, or an involuntary petition is filed against Tenant or any
Guarantor by any of Tenant’s or Guarantor’s creditors, under the Federal
Bankruptcy Code, then such payment shall not be required until either all
preference issues relating to payments under this Lease have been resolved in
such bankruptcy or reorganization case or such bankruptcy or reorganization case
has been dismissed, in each case pursuant to a final court order not subject to
appeal or any stay pending appeal.

 

  5.4. Additional Covenants of Tenant. If, for any reason, the amount of the
Letter of Credit becomes less than the Letter of Credit Amount, Tenant shall,
within five (5) days thereafter, provide Landlord with additional letter(s) of
credit in an amount equal to the deficiency (or a replacement letter of credit
in the total Letter of Credit Amount), and any such additional (or replacement)
letter of credit shall comply with all of the provisions of this Section 5, and
if Tenant fails to comply with the foregoing, notwithstanding any contrary
provision of this Lease, such failure shall constitute an incurable Default by
Tenant. Tenant further covenants and warrants that it will neither assign nor
encumber the Letter of Credit or any part thereof and that neither Landlord nor
its successors or assigns will be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.

 

  5.5.

Nature of Letter of Credit. Landlord and Tenant (a) acknowledge and agree that
in no event shall the Letter of Credit or any renewal thereof, any substitute
therefor or any proceeds thereof (including the LC Proceeds Account) be deemed
to be or treated as a “security deposit” under California Civil Code § 1950.7,
as it may be amended or succeeded, or any other Law applicable to security
deposits in the commercial context (“Security Deposit Laws”); (b) acknowledge
and agree that the Letter of Credit (including any renewal thereof, any
substitute therefor or any proceeds thereof) is not intended to serve as a
security deposit and shall not be subject to the Security Deposit Laws; and
(c) waive any and all rights, duties and obligations either party may now or, in

 

Exhibit F

5



--------------------------------------------------------------------------------

  the future, will have relating to or arising from the Security Deposit Laws.
Tenant hereby waives the provisions of California Civil Code § 1950.7 and all
other provisions of Law, now or hereafter in effect, which (i) establish the
time frame by which Landlord must refund a security deposit under a lease,
and/or (ii) provide that Landlord may claim from the security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by Tenant or to clean the Premises, it being agreed that Landlord
may, in addition, claim those sums specified above in this Section 5 and/or
those sums reasonably necessary to compensate Landlord for any loss or damage
caused by Tenant’s breach of this Lease or the acts or omission of Tenant or any
other Tenant Parties, including any damages Landlord suffers following
termination of this Lease.

 

6. Environmental Indemnity. Landlord will indemnify, defend, hold harmless and
reimburse Tenant and the Tenant Parties from and against any and all fines and
reasonable direct remedial costs and expenses (including reasonable legal
expenses and consultants’ fees) (collectively, “Costs”) that Tenant may incur
due to an abatement, removal, or other remedial response required of Tenant by
an appropriate governmental authority resulting from or caused by the
introduction, production, use, generation, storage, treatment, disposal,
discharge, release or other handling or disposition of any Hazardous Materials
(as defined below) on or about the Premises, Building and/or the Property.
However, this indemnity provision will not apply to any Costs caused by the
negligence or intentional misconduct of Tenant, any of the Tenant Parties or the
invitees or contractors thereof, or resulting from any Hazardous Materials
introduced to, produced, used, generated, stored, treated, disposed of,
discharged, released or handled at the Premises, Building and/or the Property
by, or disturbed, distributed or exacerbated by, Tenant, any of the other Tenant
Parties or the invitees or contractors thereof. In addition, this indemnity
obligation shall not be binding on any party that acquires Landlord’s interest
in the Property by foreclosure or deed in lieu of foreclosure. As used herein,
the term “Hazardous Materials” means any material now or hereafter defined or
regulated by any Law or governmental authority as radioactive, toxic, hazardous,
or waste, or a chemical known to the state of California to cause cancer or
reproductive toxicity, including (1) petroleum and any of its constituents or
byproducts, (2) radioactive materials, (3) asbestos in any form or condition,
and (4) materials regulated by any of the following, as amended from time to
time, and any rules promulgated thereunder: the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. §§9601 et seq.; the
Resource Conservation and Recovery Act, 42 U.S.C. §§6901, et seq.; the Toxic
Substances Control Act, 15 U.S.C. §§2601, et seq.; the Clean Water Act, 33
U.S.C. §§1251 et seq; the Clean Air Act, 42 U.S.C. §§7401 et seq.;The California
Health and Safety Code; The California Water Code; The California Labor Code;
The California Public Resources Code; and The California Fish and Game Code.

 

Exhibit F

6



--------------------------------------------------------------------------------

EXHIBIT F-1

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER I

SAN MATEO, CALIFORNIA

FORM OF LETTER OF CREDIT

______________________

[Name of Financial Institution]

 

   Irrevocable Standby    Letter of Credit    No. _____________________   
Issuance Date:_____________    Expiration Date:___________   
Applicant:________________ Beneficiary    [Insert Name of Landlord]    [Insert
Building management office address]    __________________________________   
__________________________________    ______________________________   

Ladies/Gentlemen:

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of
                                         U.S. Dollars
($                                ) available for payment at sight by your draft
drawn on us when accompanied by the following documents:

 

1. An original copy of this Irrevocable Standby Letter of Credit.

 

2. Beneficiary’s dated statement purportedly signed by an authorized signatory
or agent reading: “This draw in the amount of                              U.S.
Dollars ($                    ) under your Irrevocable Standby Letter of Credit
No.                              represents funds due and owing to us pursuant
to the terms of that certain lease by and between                         , as
landlord, and                     , as tenant, and/or any amendment to the lease
or any other agreement between such parties related to the lease.”

It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least 60 days
prior to such expiration date or applicable anniversary thereof, we notify you
in writing, by certified mail return receipt requested or by recognized
overnight courier service, that we elect not to so renew this Irrevocable
Standby Letter of Credit. A copy of any such notice shall also be sent, in the
same manner, to: Equity Office, 2 North Riverside Plaza, Suite 2100, Chicago,
Illinois 60606, Attention: Treasury Department. In addition to the foregoing, we
understand and agree that you shall be entitled to draw upon this Irrevocable
Standby Letter of Credit in accordance with 1 and 2 above in the event that we
elect not to renew this Irrevocable Standby Letter of Credit and, in addition,
you provide us with a dated statement purportedly signed by an authorized
signatory or agent of Beneficiary stating that the Applicant has failed to
provide you with an acceptable substitute irrevocable standby letter of credit
in accordance with the terms of the above referenced lease. We further
acknowledge and agree that: (a) upon receipt of the documentation required
herein, we will honor your draws against this Irrevocable Standby Letter of
Credit without inquiry into the accuracy of Beneficiary’s signed statement and
regardless of whether Applicant disputes the content of such statement; (b) this
Irrevocable Standby Letter of Credit shall permit partial draws and, in the
event you elect to draw upon less than the full stated amount hereof, the stated
amount of this Irrevocable Standby Letter of Credit shall be automatically
reduced by the amount of such partial draw; and (c) you shall be entitled to
transfer your interest in this Irrevocable Standby Letter of Credit from time to
time and more than one time without our approval and without charge. In the
event of a transfer, we reserve the right to require reasonable evidence of such
transfer as a condition to any draw hereunder.

This Irrevocable Standby Letter of Credit is subject to the International
Standby Practices (ISP98) ICC Publication No. 590.

 

Exhibit F

7



--------------------------------------------------------------------------------

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
                                                          to the attention of
                                                         .

 

Very truly yours,    [name] [title]

 

Exhibit F

8



--------------------------------------------------------------------------------

EXHIBIT G

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER II

SAN MATEO, CALIFORNIA

ASBESTOS NOTIFICATION

Asbestos-containing materials (“ACMs”) were historically commonly used in the
construction of commercial buildings across the country. ACMs were commonly used
because of their beneficial qualities; ACMs are fire-resistant and provide good
noise and temperature insulation.

Some common types of ACMs include surfacing materials (such as spray-on
fireproofing, stucco, plaster and textured paint), flooring materials (such as
vinyl floor tile and vinyl floor sheeting) and their associated mastics, carpet
mastic, thermal system insulation (such as pipe or duct wrap, boiler wrap and
cooling tower insulation), roofing materials, drywall, drywall joint tape and
drywall joint compound, acoustic ceiling tiles, transite board, base cove and
associated mastic, caulking, window glazing and fire doors. These materials are
not required under law to be removed from any building (except prior to
demolition and certain renovation projects). Moreover, ACMs generally are not
thought to present a threat to human health unless they cause a release of
asbestos fibers into the air, which does not typically occur unless (1) the ACMs
are in a deteriorated condition, or (2) the ACMs have been significantly
disturbed (such as through abrasive cleaning, or maintenance or renovation
activities).

It is possible that some of the various types of ACMs noted above (or other
types) are present at various locations in the Building. Anyone who finds any
such materials in the building should assume them to contain asbestos unless
those materials are properly tested and determined to be otherwise. In addition,
Landlord has identified the presence of certain ACMs in the Building. For
information about the specific types and locations of these identified ACMs,
please contact the Building manager. The Building manager maintains records of
the Building’s asbestos information including any Building asbestos surveys,
sampling and abatement reports. This information is maintained as part of
Landlord’s asbestos Operations and Maintenance Plan (“O&M Plan”).

The O&M Plan is designed to minimize the potential of any harmful asbestos
exposure to any person in the building. Because Landlord is not a physician,
scientist or industrial hygienist, Landlord has no special knowledge of the
health impact of exposure to asbestos. Therefore, Landlord hired an independent
environmental consulting firm to prepare the Building’s O&M Plan. The O&M Plan
includes a schedule of actions to be taken in order to (1) maintain any building
ACMs in good condition, and (2) to prevent any significant disturbance of such
ACMs. Appropriate Landlord personnel receive regular periodic training on how to
properly administer the O&M Plan.

The O&M Plan describes the risks associated with asbestos exposure and how to
prevent such exposure. The O&M Plan describes those risks, in general, as
follows: asbestos is not a significant health concern unless asbestos fibers are
released and inhaled. If inhaled, asbestos fibers can accumulate in the lungs
and, as exposure increases, the risk of disease (such as asbestosis and cancer)
increases. However, measures taken to minimize exposure and consequently
minimize the accumulation of fibers, can reduce the risk of adverse health
effects.

The O&M Plan also describes a number of activities which should be avoided in
order to prevent a release of asbestos fibers. In particular, some of the
activities which may present a health risk (because those activities may cause
an airborne release of asbestos fibers) include moving, drilling, boring or
otherwise disturbing ACMs. Consequently, such activities should not be attempted
by any person not qualified to handle ACMs. In other words, the approval of
Building management must be obtained prior to engaging in any such activities.
Please contact the Building manager for more information in this regard. A copy
of the written O&M Plan for the Building is located in the Building Management
Office and, upon your request, will be made available to tenants to review and
copy during regular business hours.

Because of the presence of ACM in the Building, Landlord is also providing the
following warning, which is commonly known as a California Proposition 65
warning:

WARNING: This building contains asbestos, a chemical known to the State of
California to cause cancer.

Please contact the Building manager with any questions regarding this Exhibit G.

 

Exhibit G

1



--------------------------------------------------------------------------------

EXHIBIT H

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER I

SAN MATEO, CALIFORNIA

A FORM OF SNDA

 

Exhibit G

2



--------------------------------------------------------------------------------

SUBORDINATION,

NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT made as of this __ day of _____, 2011, between the Lender
(defined below) and Actuate Corporation, a Delaware corporation, having an
address at 2207 Bridgepointe Parkway, San Mateo, California 94404 (hereinafter
called “Tenant”).

RECITALS:

WHEREAS, by a Lease Agreement dated as of ________, 2011 (the “Lease”), between
CA-San Mateo BayCenter Limited Partnership, a Delaware limited partnership
(hereinafter called “Landlord”), as landlord, and Tenant, as tenant, Landlord
leased to Tenant certain premises located at 901 Mariner’s Island Boulevard, San
Mateo, California (the “Premises”) on the property known as “San Mateo BayCenter
II,” and described in Schedule “A”, annexed hereto and made a part hereof (the
“Property”); and

WHEREAS, Goldman Sachs Commercial Mortgage Capital, L.P., Bank of America, N.A.,
Bear Stearns Commercial Mortgage Inc., German American Capital Corporation,
Morgan Stanley Mortgage Capital Inc., Column Financial, Inc., Citigroup Global
Markets Realty Corp., and Wachovia Bank, National Association (collectively, as
original lender and predecessor-in-interest to Lender, “Original Lender”), has
made a loan to Landlord, which loan is secured by, among other things, a
mortgage or deed of trust encumbering the Property (which mortgage or deed of
trust, and all amendments, renewals, increases, modifications, replacements,
substitutions, extensions, spreaders and consolidations thereof and all
re-advances thereunder and additions thereto, is referred to as the “Security
Instrument”); and

WHEREAS, Original Lender assigned all of its right, title and interest in and to
the Security Instrument to Wells Fargo Bank, N.A., as Trustee for the Registered
Holders of GS Mortgage Securities Corporation II, Commercial Mortgage
Pass-Through Certificates, Series 2007-EOP (together with its successors and
assigns, “Lender”); and

WHEREAS, Lender and Tenant desire to confirm their understanding and agreement
with respect to the Lease and the Security Instrument.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Lender and Tenant hereby agree and covenant as follows:

1. The Lease, and all of the terms, covenants, provisions and conditions thereof
(including, without limitation, any right of first refusal, right of first
offer, option or any similar right with respect to the sale or purchase of the
Property, or any portion thereof) is, shall be, and shall at all times remain
and continue to be, subject and subordinate in all respects to the lien, terms,
covenants, provisions and conditions of the Security Instrument and to all
advances and re-advances made thereunder and all sums secured thereby. This
provision shall be self-operative, but Tenant shall execute and deliver any
additional instruments which Lender may reasonably require to effect such
subordination.

2. So long as (i) Tenant is not in default (beyond any period given in the Lease
to Tenant to cure such default) in the payment of rent, percentage rent or
additional rent or in the performance or observance of any of the other terms,
covenants, provisions or conditions of the Lease on Tenant’s part to be
performed or observed, (ii) Tenant is not in default under this Agreement, and
(iii) the Lease is in full force and effect; (a) Tenant’s possession of the
Premises and Tenant’s rights and privileges under the Lease, or any extensions
or renewals thereof which may be effected in accordance with any option therefor
which is contained in the Lease, shall not be diminished or interfered with by
Lender, and Tenant’s occupancy of the Premises shall not be disturbed by Lender
for any reason whatsoever during the term of the Lease or any such extensions or
renewals thereof, and (b) Lender will not join Tenant as a party defendant in
any action or proceeding to foreclose the Security Instrument or to enforce any
rights or remedies of Lender under the Security Instrument which would cut off,
destroy, terminate or extinguish the Lease or Tenant’s interest and estate under
the Lease (except to the extent required so that Tenant’s

 

Page 1 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508



--------------------------------------------------------------------------------

right to receive or set off any monies or obligations owed or to be performed by
any of Lender’s predecessors-in-interest shall not be enforceable thereafter
against Lender or any of Lender’s successors-in-interest). Notwithstanding the
foregoing provisions of this paragraph, if it would be procedurally
disadvantageous for Lender not to name or join Tenant as a party in a
foreclosure proceeding with respect to the Security Instrument, Lender may so
name or join Tenant without in any way diminishing or otherwise affecting the
rights and privileges granted to, or inuring to the benefit of, Tenant under
this Agreement.

3. (A) After notice is given by Lender that the Security Instrument is in
default and that the rentals under the Lease should be paid to Lender, Tenant
will attorn to Lender and pay to Lender, or pay in accordance with the
directions of Lender, all rentals and other monies due and to become due to
Landlord under the Lease or otherwise in respect of the Premises. Such payments
shall be made regardless of any right of set-off, counterclaim or other defense
which Tenant may have against Landlord, whether as the tenant under the Lease or
otherwise. By signature below, Landlord hereby (i) irrevocably authorizes Tenant
to make such payments as provided in the preceding sentence, and (ii) agrees
that all such payments shall be fully credited against Tenant’s obligations
under the Lease.

(B) In addition, if Lender (or its nominee or designee) shall succeed to the
rights of Landlord under the Lease through possession or foreclosure action,
delivery of a deed, or otherwise, or another person purchases the Property or
the portion thereof containing the Premises upon or following foreclosure of the
Security Instrument or in connection with any bankruptcy case commenced by or
against Landlord, then, at the request of Lender (or its nominee or designee) or
such purchaser (Lender, its nominees and designees, and such purchaser, and
their respective successors and assigns, each being a “Successor-Landlord”).
Tenant shall attorn to and recognize Successor-Landlord as Tenant’s landlord
under the Lease, and shall promptly execute and deliver any instrument that
Successor-Landlord may reasonably request to evidence such attornment. Upon such
attornment, the Lease shall continue in full force and effect as, or as if it
were, a direct lease between Successor-Landlord and Tenant upon all terms,
conditions and covenants as are set forth in the Lease. If the Lease shall have
terminated by operation of law or otherwise as a result of or in connection with
a bankruptcy case commenced by or against Landlord or a foreclosure action or
proceeding or delivery of a deed in lieu, upon request of Successor-Landlord,
Tenant shall promptly execute and deliver a direct lease with
Successor-Landlord, which direct lease shall be on substantially the same terms
and conditions as the Lease (subject, however, to the provisions of clauses
(i)-(v) of this paragraph 3(B)), and shall be effective as of the day the Lease
shall have terminated as aforesaid. Notwithstanding the continuation of the
Lease, the attornment of Tenant thereunder or the execution of a direct lease
between Successor-Landlord and Tenant as aforesaid, Successor-Landlord shall
not:

(i) be liable for any previous act or omission of Landlord under the Lease,
except to the extent that (i) such act or omission continues after the date that
the Successor-Landlord succeeds to Landlord’s interest in the Property and
Lender has been provided with notice of such act or omission and an opportunity
to cure same pursuant to the requirements of Section 5 hereof, and (ii) such act
or omission by Landlord under the Lease is of a nature that the
Successor-Landlord can cure by performing a service or making a repair (it being
acknowledged that, notwithstanding the foregoing, under no circumstances shall
Lender or Successor Landlord have any obligations or liability for monetary
damages accruing for acts or omissions prior to such succession and Lender and
Successor Landlord shall not have any obligations to perform Landlord’s
obligations with respect to the construction of, or payment for, the leasehold
improvements on or above the Premises, tenant work letters and/or similar items;

(ii) be subject to any off-set, defense or counterclaim which shall have
theretofore accrued to Tenant against Landlord, except to the extent that
(i) such offset or defense arises from a default by Landlord which continues
after the date that the Successor-Landlord succeeds to Landlord’s interest in
the Property and Lender has been provided with notice of such Landlord default
and an opportunity to cure same pursuant to the requirements of Section 5
hereof, and (ii) such Landlord default under the Lease giving rise to the offset
or defense is of a nature that the Successor Landlord can cure by performing a
service or making a repair (it being acknowledged that, notwithstanding the
foregoing, under no circumstances shall Lender or Successor-Landlord have any
obligations or liability for monetary damages accruing for defaults by landlord
prior to such succession and Lender and Successor Landlord shall not have any
obligation to perform Landlord’s obligations with respect to the construction
of, or payment for, the leasehold improvements on or above the Premises, tenant
work letters and/or similar items;

 

Page 2 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508



--------------------------------------------------------------------------------

(iii) be bound by any modification of the Lease, or by any previous prepayment
of rent or additional rent made more than one (1) month prior to the date same
was due which Tenant might have paid to Landlord (except for the prepayment of
first month’s rent at the time of Lease execution), unless such modification or
prepayment shall have been expressly approved in writing by Lender;

(iv) be liable for any security deposited under the Lease unless such security
has been physically delivered to Lender or Successor-Landlord; and

(v) be liable or obligated to comply with or fulfill any of the obligations of
Landlord under the Lease or any agreement relating thereto with respect to the
construction of, or payment for, improvements on or above the Premises (or any
portion thereof), leasehold improvements, tenant work letters and/or similar
items.

4. Tenant agrees that, without the prior written consent of Lender, it shall not
(a) amend, modify, terminate or cancel the Lease or any extensions or renewals
thereof, (b) lender a surrender of the Lease, (c) make a prepayment of any rent
or additional rent more than one (1) month in advance of the due date thereof
(except for the prepayment of the first month’s rent at the time of Lease
execution), or (d) subordinate or permit the subordination of the Lease to any
lien subordinate to the Security Instrument. Any such purported action without
such consent shall be void as against the holder of the Security Instrument.

5. (A) Tenant shall promptly notify Lender of any default by Landlord under the
Lease and of any act or omission of Landlord which would give Tenant the right
to cancel or terminate the Lease or to claim a partial or total eviction or to
claim any right of setoff, counterclaim or other defense against Landlord.

(B) In the event of a default by Landlord under the Lease which would give
Tenant the right, immediately or after the lapse of a period of time, to cancel
or terminate the Lease or to claim a partial or total eviction or to claim any
right of setoff, counterclaim, or other defense against Landlord, or in the
event of any other act or omission of Landlord which would give Tenant the right
to cancel or terminate the Lease, Tenant shall not exercise such right (i) until
Tenant has given written notice of such default, act or omission to Lender, and
(ii) unless Lender has failed, within forty-five (45) days after Lender receives
such notice, to cure or remedy the default, act or omission or, if such default,
act or omission shall be one which is not reasonably capable of being remedied
by Lender within such forty-five (45) day period, until a reasonable period for
remedying such default, act or omission shall have elapsed following the giving
of such notice and following the time when Lender shall have become entitled
under the Security Instrument to remedy the same (which reasonable period shall
in no event be less than the period to which Landlord would be entitled under
the Lease or otherwise, after similar notice, to effect such remedy), provided
that Lender shall with due diligence give Tenant written notice of its intention
to, and shall commence and continue to, remedy such default, act or omission. If
Lender cannot reasonably remedy a default, act or omission of Landlord until
after Lender obtains possession of the Premises, Tenant may not terminate or
cancel the Lease or claim a partial or total eviction by reason of such default,
act or omission until the expiration of a reasonable period necessary for the
remedy after Lender secures possession of the Premises. To the extent Lender
incurs any expenses or other costs in curing or remedying such default, act or
omission, including, without limitation, attorneys’ fees and disbursements,
Lender shall be subrogated to Tenant’s rights against Landlord.

(C) Notwithstanding the foregoing, Lender shall have no obligation hereunder to
remedy such default, act or omission.

6. To the extent that the Lease shall entitle Tenant to notice of the existence
of any mortgage and the identity of any mortgagee or any ground lessor, this
Agreement shall constitute such notice to Tenant with respect to the Security
Instrument and Lender.

7. Upon and after the occurrence of a default under the Security Instrument,
which is not cured after any applicable notice and/or cure periods, Lender shall
be entitled, but not obligated, to exercise the claims, rights, powers,
privileges and remedies of Landlord under the Lease, and shall be further
entitled to the benefits of, and to receive and enforce performance of, all of
the covenants to be performed by Tenant under the Lease as though Lender were
named therein as Landlord.

8. Anything herein or in the Lease to the contrary notwithstanding, in the event
that a Successor-Landlord shall acquire title to the Property or the portion
thereof containing the Premises, Successor-Landlord shall

 

Page 3 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508



--------------------------------------------------------------------------------

have no obligation, nor incur any liability, beyond Successor-Landlord’s then
interest, if any, in the Property, and Tenant shall look exclusively to such
interest, if any, of Successor-Landlord in the Property for the payment and
discharge of any obligations imposed upon Successor-Landlord hereunder or under
the Lease, and Successor-Landlord is hereby released or relieved of any other
liability hereunder and under the Lease. Tenant agrees that, with respect to any
money judgment which may be obtained or secured by Tenant against
Successor-Landlord, Tenant shall look solely to the estate or interest owned by
Successor-Landlord in the Property, and Tenant will not collect or attempt to
collect any such judgment out of any other assets of Successor-Landlord.

9. Notwithstanding anything to the contrary in the Lease, Tenant agrees for the
benefit of Landlord and Lender that, except as permitted by, and fully in
accordance with, applicable law, Tenant shall not generate, store, handle,
discharge or maintain in, on or about any portion of the Property, any asbestos,
polychlorinated biphenyls, or any other hazardous or toxic materials, wastes and
substances which are defined, determined or identified as such (including, but
not limited to, pesticides and petroleum products if they are defined,
determined or identified as such) in any federal, state or local laws, rules or
regulations (whether now existing or hereafter enacted or promulgated), or any
judicial or administrative interpretation of any thereof, including any judicial
or administrative interpretation of any thereof, including any judicial or
administrative orders or judgments.

10. If the Lease provides that Tenant is entitled to expansion space.
Successor-Landlord shall have no obligation, nor any liability, for failure to
provide such expansion space if a prior landlord (including, without limitation,
Landlord), by reason of a lease or leases entered into by such prior landlord
with other tenants of the Property, has precluded the availability of such
expansion space.

11. Except as specifically provided in this Agreement, Lender shall not, by
virtue of this Agreement, the Security Instrument or any other instrument to
which Lender may be a party, be or become subject to any liability or obligation
to Tenant under the Lease or otherwise.

12. (A) Tenant acknowledges and agrees that this Agreement satisfies and
complies in all respects with the provisions of Article 17 of the Lease, and
that this Agreement supersedes (but only to the extent inconsistent with) the
provisions of such Article and any other provision of the Lease relating to the
priority or subordination of the Lease and the interests or estates created
thereby to the Security Instrument.

(B) Tenant agrees to enter into a subordination, non-disturbance and attornment
agreement with any lender which shall succeed Lender as lender with respect to
the Properly, or any portion thereof, provided that such agreement is
substantially similar to this Agreement. Tenant does herewith irrevocably
appoint and constitute Lender as its true and lawful attorney-in-fact in its
name, place and stead to execute such subordination, non-disturbance and
attornment agreement, without any obligation on the part of Lender to do so.
This power, being coupled with an interest, shall be irrevocable as long as the
Indebtedness secured by the Security Instrument remains unpaid. Lender agrees
not to exercise its rights under the preceding two sentences if Tenant promptly
enters into the subordination, non-disturbance and attornment agreement as
required pursuant to the first sentence of this subparagraph (B).

13. (A) Any notice required or permitted to be given by Tenant to Landlord shall
be simultaneously given also to Lender, and any right to Tenant dependent upon
notice shall take effect only after notice is so given. Performance by Lender
shall satisfy any conditions of the Lease requiring performance by Landlord, and
Lender shall have a reasonable time to complete such performance as provided in
Paragraph 5 hereof.

(B) All notices or other communications required or permitted to be given to
Tenant or to Lender pursuant to the provisions of this Agreement shall be in
writing and shall be deemed given only if mailed by United States registered
mail, postage prepaid, or if sent by nationally recognized overnight delivery
service (such as Federal Express or United States Postal Service Express Mail),
addressed as follows:

 

to Tenant, at the following address:

  

Actuate Corporation

2207 Bridgepointe Parkway

San Mateo, California 94404

Attn: _____________

 

Page 4 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508



--------------------------------------------------------------------------------

to Lender, at the following address:

  

Wells Fargo Bank, N.A., as Trustee

for the Registered Holders of GS Mortgage

Securities Corporation II, Commercial Mortgage

Pass-Through Certificates, Series 2007-EOP

c/o Bank of America, N.A.

Capital Markets Servicing Group

900 West Trade Street, Suite 650

Charlotte, North Carolina 28255

or to such other address or number as such party may hereafter designate by
notice delivered in accordance herewith. AH such notices shall be deemed given
three (3) business days after delivery to the United States Post office registry
clerk if given by registered mail, or on the next business day after delivery to
an overnight delivery courier.

14. This Agreement may be modified only by an agreement in writing signed by the
parties hereto, or their respective successors-in-interest. This Agreement shall
inure to the benefit of, and be binding upon, the parties hereto, and their
respective successors and assigns. The term “Lender” shall mean the then holder
of the Security Instrument. The term “Landlord” shall mean the then holder of
the landlord’s interest in the Lease. The term “person” shall mean an
individual, joint venture, corporation, partnership, trust, limited liability
company, unincorporated association or other entity. All references herein to
the Lease shall mean the Lease as modified by this Agreement, and to any
amendments or modifications to the Lease which are consented to in writing by
Lender. Any inconsistency between the Lease and the provisions of this Agreement
shall be resolved, to the extent of such inconsistency, in favor of this
Agreement.

15. Tenant hereby represents to Lender as follows:

(a) The Lease is in full force and effect, and has not been further amended.

(b) There has been no assignment of the Lease or subletting of any portion of
the premises demised under the Lease.

(c) There are no oral or written agreements or understandings between Landlord
and Tenant relating to the premises demised under the Lease or the Lease
transaction except as set forth in the Lease.

(d) The execution of the Lease was duly authorized and the Lease is in full
force and effect, and to the best of Tenant’s knowledge there exists no default
(beyond any applicable grace period) on the part of either Tenant or Landlord
under the Lease.

(e) There has not been filed by or against Tenant, nor to the best of the
knowledge and belief of Tenant is there threatened against Tenant, any petition
under the bankruptcy laws of the United States.

(f) To the best of Tenant’s knowledge, there is no present assignment,
hypothecation or pledge of the Lease or rents accruing under the Lease by
Landlord, other than pursuant to the Security Instrument.

16. Whenever, from time to time, reasonably requested by Lender (but not more
than three (3) times during any calendar year), Tenant shall execute and deliver
to or at the direction of Lender, and without charge to Lender, one or more
written certifications, in a form acceptable to Tenant, the then-current status
of all of the matters set forth in Paragraph 15 above, and any other information
Lender may reasonably require to confirm the current status of the Lease.

17. BOTH TENANT AND LENDER HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

18. This Agreement shall be governed by and construed in accordance with the
laws of the State in which the Property is located.

 

Page 5 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508



--------------------------------------------------------------------------------

[The remainder of this page is left intentionally blank.]

 

Page 6 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

LENDER: WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF GS
MORTGAGE SECURITIES CORPORATION II, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-EOP By:   Bank of America, N.A., as Servicer   By:    
Name:     Title:    

 

TENANT

ACTUATE CORPORATION,

a Delaware corporation, which will do business in

California as Actuate Software Corporation

  By:     Name:     Title:       By:     Name:     Title:    

 

AGREED AND CONSENTED TO: LANDLORD: CA-SAN MATEO BAYCENTER LIMITED PARTNERSHIP, a
Delaware limited partnership By:   EOP Owner GP L.L.C., a Delaware limited
liability company, its general partner   By:     Name:     Title:    

 

Page 7 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508



--------------------------------------------------------------------------------

STATE OF NORTH CAROLINA

   )       )    ss.

COUNTY OF MECKLENBURG

   )   

On the _____ day of __________ in the year 2011 before me, the undersigned, a
notary public in and for said state, personally appeared __________________, the
_____________ of Bank of America, N.A., as Servicer for Wells Fargo Bank, N.A.,
as Trustee for the Registered Holders of GS Mortgage Securities Corporation II,
Commercial Mortgage Pass-through Certificates, Series 2007-EOP. personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity, and that by
his/her/their signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.

 

     Notary Public  

 

[Notary Seal]

   My commission expires:

 

STATE OF ______________

   )       )    ss.

COUNTY OF ____________

   )   

On the _____ day of __________ in the year 2011 before me, the undersigned, a
notary public in and for said state, personally appeared ________________, the
_____________ of __________________, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity, and that by his/her/their signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

     Notary Public  

 

[Notary Seal]

   My commission expires:

 

Page 8 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508



--------------------------------------------------------------------------------

STATE OF ______________

   )       )    ss.

COUNTY OF ____________

   )   

On the _____ day of ________________ in the year 2011 before me, the
undersigned, a notary public in and for said state, personally appeared
______________, the __________ of ____________, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity, and that by his/her/their signature
on the instrument, the individual, or the person upon behalf of which the
individual acted, executed the instrument.

 

     Notary Public  

 

[Notary Seal]

   My commission expires:

 

Page 9 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508



--------------------------------------------------------------------------------

SCHEDULE A

Legal Description of Property

 

 

Page 10 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508



--------------------------------------------------------------------------------

Office Lease

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER I

SAN MATEO, CALIFORNIA

Between

CA-SAN MATEO BAYCENTER LIMITED PARTNERSHIP, a Delaware limited partnership

as Landlord,

and

ACTUATE CORPORATION, a Delaware corporation, which will do business in
California as

ACTUATE SOFTWARE CORPORATION

as Tenant

 

1



--------------------------------------------------------------------------------

OFFICE LEASE

This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between CA-SAN MATEO BAYCENTER LIMITED PARTNERSHIP, a Delaware
limited partnership (“Landlord”), and ACTUATE CORPORATION, a Delaware
corporation, which will do business in California as ACTUATE SOFTWARE
CORPORATION (“Tenant”). The following exhibits are incorporated herein and made
a part hereof: Exhibit A (Outline of Premises); Exhibit A-1 (Outline and Initial
Location of Reserved Parking Spaces); Exhibit B (Work Letter); Exhibit C (Form
of Confirmation Letter); Exhibit D (Rules and Regulations); Exhibit E (Judicial
Reference); Exhibit F (Additional Provisions); Exhibit F-1 (Location of Exterior
Signage); Exhibit F-2 (Form of Letter of Credit); Exhibit G (Asbestos
Notification) and Exhibit H (a Form of SNDA).

1 BASIC LEASE INFORMATION

 

1.1    Date:

  

November 28, 2011

1.2    Premises.

  

1.2.1  “Building”:

   951 Mariner’s Island Boulevard, San Mateo, California, commonly known as San
Mateo BayCenter I.

1.2.2  “Premises”:

   Subject to Section 2.1.1, 53,832 rentable square feet of space located on the
fifth, sixth and seventh floors of the Building and commonly known as Suite 500
consisting of approximately 18,418 rentable square feet; Suite 600 consisting of
approximately 17,849 rentable square feet; and Suite 700 consisting of
approximately 17,565 rentable square feet, the outline and location of which is
set forth in Exhibit A. If the Premises includes any floor in its entirety, all
corridors and restroom facilities located on such floor shall be considered part
of the Premises.   

1.2.3  “Property”:

   The Building, the parcel(s) of land upon which it is located, and, at
Landlord’s discretion, any parking facilities and other improvements serving the
Building and the parcel(s) of land upon which such parking facilities and other
improvements are located.

1.2.4  “Project”:

   The Property or, at Landlord’s discretion, any project containing the
Property and any other land, buildings or other improvements.

1.3    Term

  

1.3.1  Term:

   The term of this Lease (the “Term”) shall commence on the Commencement Date
and end on the Expiration Date (or any earlier date on which this Lease is
terminated as provided herein).

1.3.2  “Commencement Date”:

   The earlier of (i) the first date on which Tenant conducts business in the
Premises pursuant to this Lease, or (ii) the date on which the Premises is Ready
for Occupancy (defined in Exhibit B), which is anticipated to be June 1, 2012.
  

1.3.3  “Expiration Date”:

   The last day of the 120th full calendar month commencing on or after the
Commencement Date.

1.4    “Base Rent”:

  

 

Matter ID: 4137

1



--------------------------------------------------------------------------------

Period During
Term   Annual Base
Rent Per
Rentable Square
Foot     Monthly Base
Rent Per
Rentable Square
Foot (rounded to
the nearest 100th
of a dollar)     Monthly
Installment
of Base Rent  

Commencement Date through last day of 12th full calendar month of Term

  $ 40.20      $ 3.35      $ 180,337.20   

13th through 24th full calendar months of Term

  $ 41.40      $ 3.45      $ 185,720.40   

25th through 36th full calendar months of Term

  $ 42.65      $ 3.55      $ 191,327.90   

37th through 48th full calendar months of Term

  $ 43.92      $ 3.66      $ 197,025.12   

49th through 60th full calendar months of Term

  $ 45.24      $ 3.77      $ 202,946.64   

61st through 72nd full calendar months of Term

  $ 46.56      $ 3.88      $ 208,868.16   

73rd through 84th full calendar months of Term

  $ 48.00      $ 4.00      $ 215,328.00   

85th through 96th full calendar months of Term

  $ 49.44      $ 4.12      $ 221,787.84   

97th through 108th full calendar months of Term

  $ 50.88      $ 4.24      $ 228,247.68   

109th full calendar month of Term through Expiration Date

  $ 52.44      $ 4.37      $ 235,245.84   

Notwithstanding the foregoing, so long as no Default (defined in Section 19.1)
exists, Tenant shall be entitled to an abatement of Base Rent, in the amount of
$180,337.20 per month for the first four (4) full calendar months of the Term.

 

1.5    “Base Year” for Expenses:

   Calendar year 2012.

         “Base Year” for Taxes:

   Calendar year 2012.

1.6    “Tenant’s Share”:

   45.5424% (based upon a total of 118,202 rentable square feet in the
Building), subject to Section 2.1.1.

1.7    “Permitted Use”:

   General office use consistent with a first-class office building; provided
that in no event shall the Premises, or any portion of the Premises, be used for
the operation of (i) a travel agency business, and (ii) a commercial real estate
brokerage company.

1.8.  “Security Deposit”:

   None.

         Prepaid Base Rent:

   $180,337.20, as more particularly described in Section 3.

 

Matter ID: 4137

2



--------------------------------------------------------------------------------

1.9    Parking:

  

One Hundred Ninety-two (192) unreserved parking spaces, at the rate of $0 per
space per month.

 

Two (2) reserved parking spaces, at the rate of $0 per space per month. Subject
to the terms of Section 24 hereof, the initial location of such reserved parking
spaces are shown on Exhibit A-1 hereto.

1.10 Address of Tenant:

  

Before the Commencement Date:

 

2207 Bridgepointe Parkway

San Mateo, California 94404

 

From and after the Commencement Date: the Premises.

1.11 Address of Landlord:

  

CA-San Mateo BayCenter Limited Partnership

c/o Equity Office

2655 Campus Drive

Suite 100

San Mateo, California 94403

Attn: Building manager

 

with copies to:

 

Equity Office

2655 Campus Drive

Suite 100

San Mateo, California 94403

Attn: Managing Counsel

 

and

 

Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL 60606

Attn: Lease Administration

1.12 Broker(s):

   Studley (“Tenant’s Broker”), representing Tenant, and Cassidy Turley/BT
Commercial (“Landlord’s Broker”), representing Landlord.

1.13 Building HVAC Hours and Holidays:

   “Building HVAC Hours” mean 8:00 a.m. to 6:00 p.m., Monday through Friday,
excluding the day of observation of New Year’s Day, Presidents Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and, at
Landlord’s discretion, any other locally or nationally recognized holiday that
is observed by other buildings comparable to and in the vicinity of the Building
(collectively, “Holidays”).

1.14 “Transfer Radius”:

   None.

1.15 “Tenant Improvements”:

   Defined in Exhibit B, if any.

1.16 “Guarantor”:

   None.

2 PREMISES AND COMMON AREAS.

2.1 The Premises.

2.1.1 Subject to the terms hereof, Landlord hereby leases the Premises to Tenant
and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2 and the rentable square footage of the Building is as set forth in
Section 1.6. At any time Landlord may deliver to Tenant a notice substantially
in the form of Exhibit C, as a confirmation of the information set forth
therein. Tenant shall execute and return (or, by notice to Landlord, reasonably
object to) such notice within ten (10) days after receiving

 

Matter ID: 4137

3



--------------------------------------------------------------------------------

it, and if Tenant fails to do so, Tenant shall be deemed to have executed and
returned it without exception.

2.1.2 Except as expressly provided herein, the Premises is accepted by Tenant in
its condition and configuration existing on the date hereof (or in such other
condition and configuration as any existing tenant of the Premises may cause to
exist in accordance with its lease), without any obligation of Landlord to
perform or pay for any alterations to the Premises, and without any
representation or warranty regarding the condition of the Premises, the Building
or the Project or their suitability for Tenant’s business. The foregoing
provisions of this Section 2 shall not abrogate Landlord’s obligations or
Tenant’s rights under Sections 6.3 and 7 of this Lease nor under Section 3.3.2
of Exhibit B hereto.

2.2 Common Areas. Tenant may use, in common with Landlord and other parties and
subject to the Rules and Regulations (defined in Exhibit D), any portions of the
Property that are designated from time to time by Landlord for such use (the
“Common Areas”).

3 RENT. Tenant shall pay all Base Rent and Additional Rent (defined below)
(collectively, “Rent”) to Landlord or Landlord’s agent, without prior notice or
demand or any setoff or deduction, at the place Landlord may designate from time
to time. As used herein, “Additional Rent” means all amounts, other than Base
Rent, that Tenant is required to pay Landlord hereunder. Monthly payments of
Base Rent and monthly payments of Additional Rent for Expenses (defined in
Section 4.2.2) and Taxes (defined in Section 4.2.3) (collectively, “Monthly
Rent”) shall be paid in advance on or before the first day of each calendar
month during the Term; provided, however, that the installment of Base Rent for
the first full calendar month for which Base Rent is payable hereunder shall be
paid upon Tenant’s execution and delivery hereof. Except as otherwise provided
herein, all other items of Additional Rent shall be paid within 30 days after
Landlord’s request for payment. Rent for any partial calendar month shall be
prorated based on the actual number of days in such month. Without limiting
Landlord’s other rights or remedies, (a) if any installment of Rent is not
received by Landlord or its designee within five (5) business days after its due
date, Tenant shall pay Landlord a late charge equal to 5% of the overdue amount
(provided, however, that such late charge shall not apply to any such
delinquency unless either (i) such delinquency is not cured within five
(5) business days after notice from Landlord, or (ii) Tenant previously received
notice from Landlord of a delinquency that occurred earlier in the same calendar
year); and (b) any Rent that is not paid within 10 days after its due date shall
bear interest, from its due date until paid, at the lesser of 10% per annum or
the highest rate permitted by Law (defined in Section 5). Tenant’s covenant to
pay Rent is independent of every other covenant herein.

4 EXPENSES AND TAXES.

4.1 General Terms. In addition to Base Rent, Tenant shall pay, in accordance
with Section 4.4, for each Expense Year (defined in Section 4.2.1), an amount
equal to the sum of (a) Tenant’s Share of any amount (the “Expense Excess”) by
which Expenses for such Expense Year exceed Expenses for the Base Year, plus
(b) Tenant’s Share of any amount (the “Tax Excess”) by which Taxes for such
Expense Year exceed Taxes for the Base Year. No decrease in Expenses or Taxes
for any Expense Year below the corresponding amount for the Base Year shall
entitle Tenant to any decrease in Base Rent or any credit against amounts due
hereunder. Tenant’s Share of the Expense Excess and Tenant’s Share of the Tax
Excess for any partial Expense Year shall be prorated based on the number of
days in such Expense Year.

4.2 Definitions. As used herein, the following terms have the following
meanings:

4.2.1 “Expense Year” means each calendar year (other than the Base Year and any
preceding calendar year) in which any portion of the Term occurs.

4.2.2 “Expenses” means all expenses, costs and amounts that Landlord pays or
accrues during the Base Year or any Expense Year because of or in connection
with the ownership, management, maintenance, security, repair, replacement,
restoration or operation of the Property. Landlord shall act in a reasonable
manner in incurring Expenses. Expenses shall include (i) the cost of supplying
all utilities, the cost of operating, repairing, maintaining and renovating the
utility, telephone, mechanical, sanitary, storm-drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith;
(ii) the cost of licenses, certificates, permits and inspections, the cost of
contesting any Laws that may affect Expenses, and the costs of complying with
any governmentally-mandated transportation-management or similar program;
(iii) the cost of all insurance premiums and deductibles; (iv) the cost of
landscaping and relamping; (v) the cost of parking-area operation, repair,
restoration, and maintenance; (vi) a management fee in the amount (which is
hereby acknowledged to be reasonable) of 3% of gross annual receipts from the
Building (excluding the management fee), together with other fees and costs,
including consulting fees, legal fees and accounting fees, of all contractors
and consultants in connection with the management, operation, maintenance and
repair of the Property; (vii) payments under any equipment-rental agreements and
the fair rental value of any management office space; (viii) wages, salaries and
other compensation, expenses and benefits, including taxes levied thereon, of
all persons engaged in the operation, maintenance and security of the Property,
and costs of training, uniforms, and employee enrichment for such persons;
(ix) the costs of operation, repair, maintenance and replacement of all systems
and equipment (and components thereof) of the Property; (x) the cost of
janitorial,

 

Matter ID: 4137

4



--------------------------------------------------------------------------------

alarm, security and other services, replacement of wall and floor coverings,
ceiling tiles and fixtures in Common Areas, maintenance and replacement of curbs
and walkways, repair to roofs and re-roofing; (xi) rental or acquisition costs
of supplies, tools, equipment, materials and personal property used in the
maintenance, operation and repair of the Property; (xii) the cost of capital
improvements or any other items that are (A) intended to effect economies in the
operation or maintenance of the Property, reduce current or future Expenses,
enhance the safety or security of the Property or its occupants, or enhance the
environmental sustainability of the Property’s operations, (B) replacements or
modifications of the nonstructural portions of the Base Building (defined in
Section 7) or Common Areas that are required to keep the Base Building or Common
Areas in good condition, or (C) required under any Law that is enacted, or first
interpreted to apply to the Property, after the date hereof; (xiii) the cost of
tenant-relation programs reasonably established by Landlord; (xiv) payments
under any existing or future reciprocal easement agreement, transportation
management agreement, cost-sharing agreement or other covenant, condition,
restriction or similar instrument affecting the Property; and (xv) any fees or
other charges (other than taxes) imposed by any governmental or
quasi-governmental agency in connection with the Parking Facility (defined
below).

Notwithstanding the foregoing, Expenses shall not include: (a) capital
expenditures not described in clauses (xi) or (xii) above (in addition, any
capital expenditure shall be included in Expenses only if paid or accrued after
the Base Year and shall be amortized (including actual or imputed interest on
the amortized cost) over the lesser of (i) the useful life of the item purchased
through such capital expenditure, as reasonably determined by Landlord, or
(ii) the greater of (1) the period of time that Landlord reasonably estimates
will be required for any Expense savings resulting from such capital expenditure
to equal such capital expenditure or (2) five (5) years; (b) depreciation;
(c) principal and interest payments of mortgage or other non-operating debts of
Landlord; (d) costs of repairs to the extent Landlord is reimbursed by insurance
or condemnation proceeds; (e) except as provided in clause (xiii) above, costs
of leasing space in the Building, including brokerage commissions, lease
concessions, rental abatements and construction allowances granted to specific
tenants; (f) costs of selling, financing or refinancing the Building; (g) fines,
penalties or interest resulting from late payment of Taxes or Expenses;
(h) organizational expenses of creating or operating the entity that constitutes
Landlord; (i) damages paid to Tenant hereunder or to other tenants of the
Building under their respective leases; (j) fines or penalties resulting from
any violations of Law, negligence or willful misconduct of Landlord or its
employees, agents or contractors; (k) any expense for which Landlord has
received actual reimbursement from a third party (other than from a tenant of
the Building pursuant to its lease); (l) reserves; or (m) bad debt expenses.

If, during any portion of the Base Year or any Expense Year, the Building is not
100% occupied (or a service provided by Landlord to tenants of the Building
generally is not provided by Landlord to a tenant that provides such service
itself, or any tenant of the Building is entitled to free rent, rent abatement
or the like), Expenses for such year shall be determined as if the Building had
been 100% occupied (and all services provided by Landlord to tenants of the
Building generally had been provided by Landlord to all tenants, and no tenant
of the Building had been entitled to free rent, rent abatement or the like)
during such portion of such year. Notwithstanding any contrary provision hereof,
Expenses for the Base Year shall exclude (a) any market-wide cost increases
resulting from extraordinary circumstances, including Force Majeure (defined in
Section 25.2), boycotts, strikes, conservation surcharges, embargoes or
shortages, and (b) at Landlord’s option, the cost of any repair or replacement
that Landlord reasonably expects will not recur on an annual or more frequent
basis.

Landlord shall keep its books and records relating to Expenses in accordance
with generally accepted accounting principles, consistently applied.

4.2.3 “Taxes” means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during the Base Year or any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing or operation of the Property.
Taxes shall include (a) real estate taxes; (b) general and special assessments;
(c) transit taxes; (d) leasehold taxes; (e) personal property taxes imposed upon
the fixtures, machinery, equipment, apparatus, systems, appurtenances, furniture
and other personal property used in connection with the Property; (f) any tax on
the rent, right to rent or other income from any portion of the Property or as
against the business of leasing any portion of the Property; (g) any assessment,
tax, fee, levy or charge imposed by any governmental agency, or by any
non-governmental entity pursuant to any private cost-sharing agreement, in order
to fund the provision or enhancement of any fire-protection, street-, sidewalk-
or road-maintenance, refuse-removal or other service that is (or, before the
enactment of Proposition 13, was) normally provided by governmental agencies to
property owners or occupants without charge (other than through real property
taxes); (h) any assessment, tax, fee, levy or charge allocable or measured by
the area of the Premises or by the Rent payable hereunder, including any
business, gross income, gross receipts, sales or excise tax with respect to the
receipt of such Rent and (i) any taxes imposed by any governmental or
quasi-governmental agency in connection with the Parking Facility. Any costs and
expenses (including reasonable attorneys’ and consultants’ fees) incurred in
attempting to protest, reduce or minimize Taxes shall be included in Taxes for
the year in

 

Matter ID: 4137

5



--------------------------------------------------------------------------------

which they are incurred. Notwithstanding any contrary provision hereof, Taxes
shall be determined without regard to any “green building” credit and shall
exclude (i) all excess profits taxes, franchise taxes, gift taxes, capital stock
taxes, inheritance and succession taxes, estate taxes, federal and state income
taxes, and other taxes to the extent applicable to Landlord’s general or net
income (as opposed to rents, receipts or income attributable to operations at
the Property), (ii) any Expenses, and (iii) any items required to be paid by
Tenant under Section 4.5.

4.3 Allocation. Landlord, in its reasonable discretion, may equitably allocate
Expenses among office, retail or other portions or occupants of the Property. If
Landlord incurs Expenses or Taxes for the Property together with another
property, Landlord, in its reasonable discretion, shall equitably allocate such
shared amounts between the Property and such other property.

4.4 Calculation and Payment of Expense Excess and Tax Excess.

4.4.1 Statement of Actual Expenses and Taxes; Payment by Tenant. Landlord shall
give to Tenant, after the end of each Expense Year, a statement (the
“Statement”) setting forth the actual Expenses, Taxes, Expense Excess and Tax
Excess for such Expense Year. If the amount paid by Tenant for such Expense Year
pursuant to Section 4.4.2 is less or more than the sum of Tenant’s Share of the
actual Expense Excess plus Tenant’s Share of the actual Tax Excess (as such
amounts are set forth in such Statement), Tenant shall pay Landlord the amount
of such underpayment, or receive a credit in the amount of such overpayment,
with or against the Rent then or next due hereunder; provided, however, that if
this Lease has expired or terminated and Tenant has vacated the Premises, Tenant
shall pay Landlord the amount of such underpayment, or Landlord shall pay Tenant
the amount of such overpayment (less any Rent due), within 45 days after
delivery of such Statement. Landlord shall use reasonable efforts to deliver the
Statement on or before June 1 of the calendar year immediately following the
Expense Year to which it applies. Any failure of Landlord to timely deliver the
Statement for any Expense Year shall not diminish either party’s rights under
this Section 4.

4.4.2 Statement of Estimated Expenses and Taxes. Landlord shall give to Tenant,
for each Expense Year, a statement (the “Estimate Statement”) setting forth
Landlord’s reasonable estimates of the Expenses, Taxes, Expense Excess (the
“Estimated Expense Excess”) and Tax Excess (the “Estimated Tax Excess”) for such
Expense Year. Upon receiving an Estimate Statement, Tenant shall pay, with its
next installment of Base Rent, an amount equal to the excess of (a) the amount
obtained by multiplying (i) the sum of Tenant’s Share of the Estimated Expense
Excess plus Tenant’s Share of the Estimated Tax Excess (as such amounts are set
forth in such Estimate Statement), by (ii) a fraction, the numerator of which is
the number of months that have elapsed in the applicable Expense Year (including
the month of such payment) and the denominator of which is 12, over (b) any
amount previously paid by Tenant for such Expense Year pursuant to this
Section 4.4.2. Until Landlord delivers a new Estimate Statement, Tenant shall
pay monthly, with the monthly Base Rent installments, an amount equal to
one-twelfth (1/12) of the sum of Tenant’s Share of the Estimated Expense Excess
plus Tenant’s Share of the Estimated Tax Excess, as such amounts are set forth
in the previous Estimate Statement. Landlord shall use reasonable efforts to
deliver an Estimate Statement for each Expense Year on or before January 1 of
such Expense Year. Any failure of Landlord to timely deliver any Estimate
Statement shall not diminish Landlord’s rights to receive payments and revise
any previous Estimate Statement under this Section 4. Notwithstanding any
contrary provision hereof, Landlord shall not deliver more than two (2) Estimate
Statements for any Expense Year.

4.4.3 Retroactive Adjustment of Taxes. Notwithstanding any contrary provision
hereof, if, after Landlord’s delivery of any Statement, an increase or decrease
in Taxes occurs for the applicable Expense Year or for the Base Year (whether by
reason of reassessment, error, or otherwise), Taxes for such Expense Year or the
Base Year, as the case may be, and the Tax Excess for such Expense Year shall be
retroactively adjusted. If, as a result of such adjustment, it is determined
that Tenant has under- or overpaid Tenant’s Share of such Tax Excess, Tenant
shall pay Landlord the amount of such underpayment, or receive a credit in the
amount of such overpayment, with or against the Rent then or next due hereunder;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Tenant shall pay Landlord the amount of such underpayment,
or Landlord shall pay Tenant the amount of such overpayment (less any Rent due),
within 30 days after such adjustment is made.

4.5 Charges for Which Tenant Is Directly Responsible. Tenant shall pay, 10 days
before delinquency, any taxes levied against Tenant’s equipment, furniture,
fixtures and other personal property located in or about the Premises. If any
such taxes are levied against Landlord or its property (or if the assessed value
of Landlord’s property is increased by the inclusion therein of a value placed
upon such equipment, furniture, fixtures or other personal property of Tenant),
Landlord may pay such taxes (or such increased assessment) regardless of their
(or its) validity, in which event Tenant, upon demand, shall repay to Landlord
the amount so paid. If the Leasehold Improvements (defined in Section 7.1) are
assessed for real property tax purposes at a valuation higher than the valuation
at which tenant improvements conforming to Landlord’s “building standard” in
other space in the Building are assessed, the Taxes levied against Landlord or
the Property by reason of such excess assessed valuation shall be

 

Matter ID: 4137

6



--------------------------------------------------------------------------------

deemed taxes levied against Tenant’s personal property for purposes of this
Section 4.5. Notwithstanding any contrary provision hereof, Tenant shall pay,
10 days before delinquency, (i) any rent tax, sales tax, service tax, transfer
tax or value added tax, or any other tax respecting the rent or services
described herein or otherwise respecting this transaction or this Lease; and
(ii) any taxes assessed upon the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of any portion of
the Property.

4.6 Books and Records. Within 60 days after receiving any Statement (the “Review
Notice Period”), Tenant may give Landlord notice (“Review Notice”) stating that
Tenant elects to review Landlord’s calculation of the Expense Excess and/or Tax
Excess for the Expense Year to which such Statement applies and identifying with
reasonable specificity the records of Landlord reasonably relating to such
matters that Tenant desires to review. Within a reasonable time after receiving
a timely Review Notice (and, at Landlord’s option, an executed confidentiality
agreement as described below), Landlord shall deliver to Tenant, or make
available for inspection at a location reasonably designated by Landlord, copies
of such records. Within 60 days after such records are made available to Tenant
(the “Objection Period”), Tenant may deliver to Landlord notice (an “Objection
Notice”) stating with reasonable specificity any objections to the Statement, in
which event Landlord and Tenant shall work together in good faith to resolve
Tenant’s objections. Tenant may not deliver more than one Review Notice or more
than one Objection Notice with respect to any Expense Year. If Tenant fails to
give Landlord a Review Notice before the expiration of the Review Notice Period
or fails to give Landlord an Objection Notice before the expiration of the
Objection Period, Tenant shall be deemed to have approved the Statement.
Notwithstanding any contrary provision hereof, other than in connection with the
first review for an Expense Year performed by Tenant pursuant to this
Section 4.6, (a) Landlord shall not be required to deliver or make available to
Tenant records relating to the Base Year, and (b) Tenant may not object to
Expenses or Taxes for the Base Year. If Tenant retains an agent to review
Landlord’s records, the agent must be with a CPA firm licensed to do business in
the State of California and its fees shall not be contingent, in whole or in
part, upon the outcome of the review. Tenant shall be responsible for all costs
of such review. The records and any related information obtained from Landlord
shall be treated as confidential, and as applicable only to the Premises, by
Tenant, its auditors, consultants, and any other parties reviewing the same on
behalf of Tenant (collectively, “Tenant’s Auditors”). Before making any records
available for review, Landlord may require Tenant and Tenant’s Auditors to
execute a reasonable confidentiality agreement, in which event Tenant shall
cause the same to be executed and delivered to Landlord within 30 days after
receiving it from Landlord, and if Tenant fails to do so, the Objection Period
shall be reduced by one day for each day by which such execution and delivery
follows the expiration of such 30-day period. Notwithstanding any contrary
provision hereof, Tenant may not examine Landlord’s records or dispute any
Statement if any Rent remains unpaid past its due date. If, for any Expense
Year, Landlord and Tenant determine that the sum of Tenant’s Share of the actual
Expense Excess plus Tenant’s Share of the actual Tax Excess is less or more than
the amount reported, Tenant shall receive a credit in the amount of its
overpayment against Rent then or next due hereunder, or pay Landlord the amount
of its underpayment with the Rent next due hereunder; provided, however, that if
this Lease has expired or terminated and Tenant has vacated the Premises,
Landlord shall pay Tenant the amount of its overpayment (less any Rent due), or
Tenant shall pay Landlord the amount of its underpayment, within 30 days after
such determination.

5 USE; COMPLIANCE WITH LAWS.

5.1 Tenant shall not (a) use the Premises for any purpose other than the
Permitted Use, or (b) do anything in or about the Premises that violates any of
the Rules and Regulations, damages the reputation of the Project, interferes
with, injures or annoys other occupants of the Building, or constitutes a
nuisance. Tenant, at its expense, shall comply with all Laws relating to (i) the
operation of its business at the Project, or (ii) the use, occupancy and, other
than with respect to elements of the Base Building, the condition and
configuration of the Premises. If, in order to comply with any such Law, Tenant
must obtain or deliver any permit, certificate or other document evidencing such
compliance, Tenant shall provide a copy of such document to Landlord promptly
after obtaining or delivering it. If a change to the Common Areas or any
component of the Base Building becomes required under Law because any
Tenant-Insured Improvement (defined in Section 10.2.2) is not a type customarily
required for general office use or because any use of the Premises is not
general office use, Tenant, upon demand, shall (x) at Landlord’s option, either
make such change at Tenant’s cost or pay Landlord the cost of making such
change, and (y) pay Landlord a coordination fee equal to 3% of the cost of such
change. As used herein, “Law” means any existing or future law, ordinance,
regulation or requirement of any governmental authority having jurisdiction over
the Project or the parties.

5.2 Notwithstanding Section 5.1, if, as of the date of mutual execution and
delivery of this Lease, Landlord has received written notice from any
governmental authority that the existing condition or configuration of the
Premises violates applicable Law, then Landlord shall indemnify, defend and hold
Tenant, its partners and members, and their respective partners, members,
directors, officers, agents and employees (collectively, the “Tenant Parties”)
harmless from and against any Claim (defined in Section 10.1) imposed upon or
asserted against any Tenant Party by any third party based upon such alleged
violation; provided, however, that (a) Landlord shall have the right to contest
any such alleged

 

Matter ID: 4137

7



--------------------------------------------------------------------------------

violation in good faith (including by applying for and obtaining a waiver or
deferment of compliance, asserting any defense allowed by Law, and appealing any
order or judgment to the extent permitted by Law) so long as (i) no liability or
cost is imposed upon Tenant as a result of such contest, and (ii) Landlord,
after exhausting such right to contest, makes any repair or alteration necessary
to comply with the terms of any final order or judgment; and (b) Tenant shall
reasonably cooperate with Landlord to permit any such repair or alteration to be
completed as soon as reasonably possible.

5.3 Landlord, at its expense (subject to Section 4), shall cause the Base
Building and the Common Areas to comply with all Laws (including the Americans
with Disabilities Act (“ADA”)) to the extent that (a) such compliance is
necessary for Tenant to use the Premises for general office use in a normal and
customary manner and for Tenant’s employees and visitors to have reasonably safe
access to and from the Premises, or (b) Landlord’s failure to cause such
compliance would impose liability upon Tenant under Law; provided, however, that
Landlord shall not be required to cause such compliance to the extent
non-compliance (x) is triggered by any matter that is Tenant’s responsibility
under Section 5.1 or 7.3 or any other provision hereof, or (y) arises under any
provision of the ADA other than Title III thereof. Notwithstanding the
foregoing, Landlord may contest any alleged violation in good faith, including
by applying for and obtaining a waiver or deferment of compliance, asserting any
defense allowed by Law, and appealing any order or judgment to the extent
permitted by Law; provided, however, that, after exhausting any rights to
contest or appeal, Landlord shall perform any work necessary to comply with any
final order or judgment.

6 SERVICES.

6.1 Standard Services. Landlord shall provide the following services on all days
(unless otherwise stated below): (a) subject to limitations imposed by Law,
customary heating, ventilation and air conditioning (“HVAC”) in season during
Building HVAC Hours; (b) electricity supplied by the applicable public utility,
stubbed to the Premises; (c) water supplied by the applicable public utility
(i) for use in lavatories and any drinking facilities located in Common Areas
within the Building, and (ii) stubbed to the Building core for use in any
plumbing fixtures located in the Premises; (d) janitorial services to the
Premises, except on weekends and Holidays; and (e) elevator service (subject to
scheduling by Landlord for any freight service).

6.2 Above-Standard Use. Landlord shall provide HVAC service outside Building
HVAC Hours if Tenant gives Landlord such prior notice and pays Landlord such
hourly cost per zone as Landlord may require. Tenant shall not, without
Landlord’s prior consent, use equipment that may affect the temperature
maintained by the air conditioning system or consume above-Building-standard
amounts of any water furnished for the Premises by Landlord pursuant to
Section 6.1. If Tenant’s consumption of electricity or water exceeds the rate
Landlord reasonably deems to be standard for the Building, Tenant shall pay
Landlord, upon billing, the cost of such excess consumption, including any costs
of installing, operating and maintaining any equipment that is installed in
order to supply or measure such excess electricity or water. For purposes of the
preceding sentence, any consumption of electricity in a computer server room
shall be deemed to exceed the standard rate for the Building. The connected
electrical load of Tenant’s incidental-use equipment shall not exceed the
Building-standard electrical design load, and Tenant’s electrical usage shall
not exceed the capacity of the feeders to the Project or the risers or wiring
installation.

6.3 Interruption. Any failure to furnish, delay in furnishing, or diminution in
the quality or quantity of any service resulting from any application of Law,
failure of equipment, performance of maintenance, repairs, improvements or
alterations, utility interruption, or event of Force Majeure (each, a “Service
Interruption”) shall not render Landlord liable to Tenant, constitute a
constructive eviction, or excuse Tenant from any obligation hereunder.
Notwithstanding the foregoing, if all or a material portion of the Premises is
made untenantable or inaccessible for more than three (3) consecutive business
days after notice from Tenant to Landlord by a Service Interruption that
Landlord can correct through reasonable efforts, then, as Tenant’s sole remedy,
Monthly Rent shall abate for the period beginning on the day immediately
following such 3-business-day period and ending on the day such Service
Interruption ends, but only in proportion to the percentage of the rentable
square footage of the Premises made untenantable or inaccessible.
Notwithstanding the foregoing, if (a) all or a material portion of the Premises
is made untenantable or inaccessible for 45 consecutive days after notice from
Tenant to Landlord by a Service Interruption that (i) does not result from a
Casualty (defined in Section 11), a Taking (defined in Section 13), or any act
or omission (including any breach hereof) of or by any Tenant Party (defined in
Section 10.1) or any contractor of Tenant (each, an “Act of Tenant”), and
(ii) can be corrected through Landlord’s reasonable efforts, and (b) Landlord is
not diligently pursuing such correction, then Tenant, as its sole remedy (except
as provided above in this Section 6.3), may terminate this Lease by notifying
Landlord not later than the date immediately preceding the date on which such
Service Interruption ends, in which event such termination shall be effective
30 days after Tenant delivers such termination notice.

7 REPAIRS AND ALTERATIONS.

 

Matter ID: 4137

8



--------------------------------------------------------------------------------

7.1 Repairs. Subject to Section 11, Tenant, at its expense, shall perform all
maintenance and repairs (including replacements) to the Premises, and keep the
Premises in as good condition and repair as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, except for reasonable wear and
tear and repairs that are Landlord’s express responsibility hereunder. Tenant’s
maintenance and repair obligations shall include (a) all leasehold improvements
in the Premises, whenever and by whomever installed or paid for, including any
Tenant Improvements, any Alterations (defined in Section 7.2), and any leasehold
improvements installed pursuant to any prior lease, but excluding the Base
Building (the “Leasehold Improvements”); (b) all supplemental heating,
ventilation and air conditioning units, kitchens (including hot water heaters,
dishwashers, garbage disposals, insta-hot dispensers, and plumbing) and similar
facilities exclusively serving Tenant, whether located inside or outside of the
Premises, and whenever and by whomever installed or paid for; and (c) all Lines
(defined in Section 23). Notwithstanding the foregoing, Landlord may, at its
option, perform such maintenance and repairs on Tenant’s behalf, in which case
Tenant shall pay Landlord, upon demand, the cost of such work plus a
coordination fee equal to 3% of such cost. Landlord shall perform all
maintenance and repairs to (i) the roof and exterior walls and windows of the
Building, (ii) the Base Building, and (iii) the Common Areas. As used herein,
“Base Building” means the structural portions of the Building, together with all
mechanical (including HVAC), electrical, plumbing and fire/life-safety systems
serving the Building in general, whether located inside or outside of the
Premises.

7.2 Alterations. Tenant may not make any improvement, alteration, addition or
change to the Premises or to any mechanical, plumbing or HVAC facilities or
other systems serving the Premises (an “Alteration”) without Landlord’s prior
consent, which consent shall be requested by Tenant not less than 30 days before
commencement of work and shall not be unreasonably withheld, conditioned or
delayed by Landlord. Notwithstanding the foregoing, Landlord’s prior consent
shall not be required for any Alteration that is decorative only (e.g., carpet
installation or painting) and not visible from outside the Premises, provided
that Landlord receives 10 business days’ prior notice. For any Alteration,
(a) Tenant, before commencing work, shall deliver to Landlord, and obtain
Landlord’s approval of, plans and specifications; (b) Landlord, in its
discretion, may require Tenant to obtain security for performance satisfactory
to Landlord (provided, however, that no such additional security shall be
required in connection with an Alteration estimated to cost $50,000.00 or less);
(c) Tenant shall deliver to Landlord “as built” drawings (in CAD format, if
requested by Landlord) as applicable, completion affidavits, full and final lien
waivers, and all governmental approvals; and (d) Tenant shall pay Landlord upon
demand (i) Landlord’s reasonable out-of-pocket expenses incurred in reviewing
the work, and (ii) a coordination fee equal to 3% of the cost of the work;
provided, however, that this clause (d) shall not apply to any Tenant
Improvements.

7.3 Tenant Work. Before commencing any repair or Alteration (“Tenant Work”),
Tenant shall deliver to Landlord, and obtain Landlord’s approval of, (a) names
of contractors, subcontractors, mechanics, laborers and materialmen;
(b) evidence of contractors’ and subcontractors’ insurance; and (c) any required
governmental permits. Tenant shall perform all Tenant Work (i) in a good and
workmanlike manner using materials of a quality reasonably approved by Landlord;
(ii) in compliance with any approved plans and specifications, all Laws, the
National Electric Code, and Landlord’s construction rules and regulations; and
(iii) in a manner that does not impair the Base Building. If, as a result of any
Tenant Work, Landlord becomes required under Law to perform any inspection, give
any notice, or cause such Tenant Work to be performed in any particular manner,
Tenant shall comply with such requirement and promptly provide Landlord with
reasonable documentation of such compliance. Landlord’s approval of Tenant’s
plans and specifications shall not relieve Tenant from any obligation under this
Section 7.3. In performing any Tenant Work, Tenant shall not use contractors,
services, labor, materials or equipment that, in Landlord’s reasonable judgment,
would disturb labor harmony with any workforce or trades engaged in performing
other work or services at the Project.

8 LANDLORD’S PROPERTY. All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant. Notwithstanding
the foregoing, if any Tenant-Insured Improvements are not, in Landlord’s
reasonable judgment, Building-standard, then before the expiration or earlier
termination hereof, Tenant shall, at Landlord’s election, either (a) at Tenant’s
expense, and except as otherwise notified by Landlord, remove such
Tenant-Insured Improvements, repair any resulting damage to the Premises or
Building, and restore the affected portion of the Premises to its condition
existing before the installation of such Tenant-Insured Improvements (or, at
Landlord’s election, to a Building-standard tenant-improved condition as
determined by Landlord), or (b) pay Landlord an amount equal to the estimated
cost of such work, as reasonably determined by Landlord. If Tenant fails to
timely perform any work required under clause (a) of the preceding sentence,
Landlord may perform such work at Tenant’s expense. If, when it requests
Landlord’s approval of any Tenant Improvements or Alterations, Tenant
specifically requests that Landlord identify any such Tenant Improvements or
Alterations that, in Landlord’s judgment, are not Building-standard, Landlord
shall do so when it provides such approval and such determination shall be final
(in the context of removal of Tenant-Insured Improvements before the expiration
or earlier termination of the Lease).

9 LIENS. Tenant shall keep the Project free from any lien arising out of any
work performed, material furnished or obligation incurred by or on behalf of
Tenant. Tenant shall remove any such lien within

 

Matter ID: 4137

9



--------------------------------------------------------------------------------

10 business days after notice from Landlord, and if Tenant fails to do so,
Landlord, without limiting its remedies, may pay the amount necessary to cause
such removal, whether or not such lien is valid. The amount so paid, together
with reasonable attorneys’ fees and expenses, shall be reimbursed by Tenant upon
demand.

10 INDEMNIFICATION; INSURANCE.

10.1 Waiver and Indemnification. Tenant waives all claims against Landlord, its
Security Holders (defined in Section 17), Landlord’s managing agent(s), their
(direct or indirect) owners, and the beneficiaries, trustees, officers,
directors, employees and agents of each of the foregoing (including Landlord,
the “Landlord Parties”) for (i) any damage to person or property (or resulting
from the loss of use thereof), except to the extent such damage is caused by the
negligence or willful misconduct of any Landlord Party, or (ii) any failure to
prevent or control any criminal or otherwise wrongful conduct by any third party
or to apprehend any third party who has engaged in such conduct. Tenant shall
indemnify, defend, protect, and hold the Landlord Parties harmless from any
obligation, loss, claim, action, liability, penalty, damage, cost or expense
(including reasonable attorneys’ and consultants’ fees and expenses) (each, a
“Claim”) that is imposed or asserted by any third party and arises from (a) any
cause in, on or about the Premises, (b) occupancy of the Premises by, or any
negligence or willful misconduct of, Tenant, any party claiming by, through or
under Tenant, their (direct or indirect) owners, or any of their respective
beneficiaries, trustees, officers, directors, employees, agents, contractors,
licensees or invitees, or (c) any breach by Tenant of any representation,
covenant or other term contained herein, except to the extent such Claim arises
from the negligence or willful misconduct of any Landlord Party. Landlord shall
indemnify, defend, protect, and hold Tenant and the Tenant Parties harmless from
any Claim that is imposed or asserted by any third party and arises from (x) any
negligence or willful misconduct of any Landlord Party, or (y) any breach by
Landlord of any representation, covenant or other term contained herein, except
to the extent such Claim arises from the negligence or willful misconduct of any
Tenant Party.

10.2 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts:

10.2.1 Commercial General Liability Insurance covering claims of bodily injury,
personal injury and property damage arising out of Tenant’s operations and
contractual liabilities, including coverage formerly known as broad form, on an
occurrence basis, with combined primary and excess/umbrella limits of $3,000,000
each occurrence and $4,000,000 annual aggregate.

10.2.2 Property Insurance covering (i) all office furniture, trade fixtures,
office equipment, free-standing cabinet work, movable partitions, merchandise
and all other items of Tenant’s property in the Premises installed by, for, or
at the expense of Tenant, and (ii) any Leasehold Improvements installed by or
for the benefit of Tenant, whether pursuant to this Lease or pursuant to any
prior lease or other agreement to which Tenant was a party (“Tenant-Insured
Improvements”). Such insurance shall be written on a special cause of loss form
for physical loss or damage, for the full replacement cost value (subject to
reasonable deductible amounts) new without deduction for depreciation of the
covered items and in amounts that meet any co-insurance clauses of the policies
of insurance, and shall include coverage for damage or other loss caused by fire
or other peril, including vandalism and malicious mischief, theft, water damage
of any type, including sprinkler leakage, bursting or stoppage of pipes, and
explosion, and providing business interruption coverage for a period of one
year.

10.2.3 Workers’ Compensation statutory limits and Employers’ Liability limits of
$1,000,000.

10.3 Form of Policies. The minimum limits of insurance required to be carried by
Tenant shall not limit Tenant’s liability. Such insurance shall be issued by an
insurance company that has an A.M. Best rating of not less than A-VIII and shall
be in form and content reasonably acceptable to Landlord. Tenant’s Commercial
General Liability Insurance shall (a) name the Landlord Parties and any other
party designated by Landlord (“Additional Insured Parties”) as additional
insureds; and (b) be primary insurance as to all claims thereunder and provide
that any insurance carried by Landlord is excess and non-contributing with
Tenant’s insurance. Landlord shall be designated as a loss payee with respect to
Tenant’s Property Insurance on any Tenant-Insured Improvements. Tenant shall
deliver to Landlord, on or before the Commencement Date and at least 15 days
before the expiration dates thereof, certificates from Tenant’s insurance
company on the forms currently designated “ACORD 25” (Certificate of Liability
Insurance) and “ACORD 28” (Evidence of Commercial Property Insurance) or the
equivalent. Attached to the ACORD 25 (or equivalent) there shall be an
endorsement naming the Additional Insured Parties as additional insureds, and
attached to the ACORD 28 (or equivalent) there shall be an endorsement
designating Landlord as a loss payee with respect to Tenant’s Property Insurance
on any Tenant-Insured Improvements (but not as a loss payee with respect to any
business interruption insurance component thereof), and each such endorsement
shall be binding on Tenant’s insurance company.

10.4 Subrogation. Each party waives, and shall cause its insurance carrier to
waive, any right of recovery against the other party, any of its (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees or agents for any loss of or damage to property

 

Matter ID: 4137

10



--------------------------------------------------------------------------------

which loss or damage is (or, if the insurance required hereunder had been
carried, would have been) covered by property insurance. For purposes of this
Section 10.4 only, (a) any deductible with respect to a party’s insurance shall
be deemed covered by, and recoverable by such party under, valid and collectable
policies of insurance, and (b) any contractor retained by Landlord to install,
maintain or monitor a fire or security alarm for the Building shall be deemed an
agent of Landlord.

10.5 Additional Insurance Obligations. Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord, but not in
excess of the amounts and types of insurance then being required by landlords of
buildings comparable to and in the vicinity of the Building.

10.6. Landlord’s Insurance. Landlord shall maintain the following insurance,
together with such other insurance coverage as Landlord, in its reasonable
judgment, may elect to maintain, the premiums of which shall be included in
Expenses: (a) Commercial General Liability insurance applicable to the Property,
Building and Common Areas providing, on an occurrence basis, a minimum combined
single limit of at least $3,000,000.00; (b) Special Cause of Loss Insurance on
the Building at replacement cost value as reasonably estimated by Landlord;
(c) Worker’s Compensation insurance to the extent required by Law; and
(d) Employers Liability Coverage to the extent required by Law.

11 CASUALTY DAMAGE. With reasonable promptness after discovering any damage to
the Premises (excluding trade fixtures), or to the Common Areas necessary for
access to the Premises, resulting from any fire or other casualty (a
“Casualty”), Landlord shall notify Tenant of Landlord’s reasonable estimate of
the time required to substantially complete repair of such damage (the “Landlord
Repairs”). If, according to such estimate, the Landlord Repairs cannot be
substantially completed within 270 days after they are commenced, either party
may terminate this Lease upon 60 days’ notice to the other party delivered
within 10 days after Landlord’s delivery of such estimate. Within 90 days after
discovering any damage to the Project resulting from any Casualty, Landlord may,
whether or not the Premises is affected, terminate this Lease by notifying
Tenant if (i) any Security Holder terminates any ground lease or requires that
any insurance proceeds be used to pay any mortgage debt; (ii) any damage to
Landlord’s property is not fully covered by Landlord’s insurance policies plus
any applicable deductibles (other than deductibles with respect to earthquake
damage); (iii) Landlord decides to rebuild the Building or Common Areas so that
it or they will be substantially different structurally or architecturally;
(iv) the damage occurs during the last 12 months of the Term (provided, however,
Landlord will not be entitled to terminate this Lease solely because there is
less than 12 months of the original Term remaining if Tenant has previously and
validly exercised its Extension Option (defined in Exhibit F hereto)); or
(v) any owner, other than Landlord, of any damaged portion of the Project does
not intend to repair such damage; provided, however, that Landlord may not
terminate this Lease pursuant to this sentence unless the Premises has been
materially damaged or Landlord also exercises all rights it may have acquired as
a result of the Casualty to terminate any other similarly situated leases of
space in the Building. If this Lease is not terminated pursuant to this
Section 11, Landlord shall promptly and diligently perform the Landlord Repairs,
subject to reasonable delays for insurance adjustment and other events of Force
Majeure. The Landlord Repairs shall restore the Premises (excluding trade
fixtures) and the Common Areas necessary for access to the Premises to
substantially the same condition that existed when the Casualty occurred, except
for (a) any modifications required by Law or any Security Holder, and (b) any
modifications to the Common Areas that are deemed desirable by Landlord, are
consistent with the character of the Project, and do not materially impair
access and use to the Premises or Tenant’s parking rights hereunder.
Notwithstanding Section 10.4, Tenant shall assign to Landlord (or its designee)
all insurance proceeds payable to Tenant under Tenant’s insurance required under
Section 10.2 with respect to any Tenant-Insured Improvements. If the estimated
or actual cost of restoring any Tenant-Insured Improvements exceeds the
insurance proceeds received by Landlord from Tenant’s insurance carrier, Tenant
shall pay such excess (the “Excess”) to Landlord within 15 days after Landlord’s
demand unless the Lease is otherwise terminated pursuant to this Section 11;
provided, however, that if (1) the Casualty was not caused by the willful
misconduct of any Tenant Party, and (2) the amount of such insurance proceeds
(or, if greater, the amount of insurance proceeds Tenant would have been
entitled to receive if it had maintained the property insurance required under
Section 10.2), together with any self-insured retention or deductible, is less
than the estimated or actual cost of restoring any Tenant-Insured Improvements
(such shortfall being referred herein to as the “Shortfall”), then (x) Tenant
may terminate this Lease (a “Shortfall Termination”) by providing Landlord with
15 business days’ prior notice (which notice shall include reasonable
documentation of the Shortfall) within 15 days after receiving such demand (the
“Tenant Notice Period”); provided further, however, that Landlord, by notifying
Tenant within 10 business days after receiving such notice and documentation,
may cancel such Shortfall Termination, in which event Tenant’s obligation to pay
the Excess shall be reduced by the amount of the Shortfall; and (y) if this
Lease is not terminated pursuant to the preceding clause (x) and Landlord delays
performance of the Landlord Repairs until the earliest to occur of (i) the date,
if any, on which Tenant notifies Landlord that Tenant waives its right to so
terminate this Lease, (ii) the expiration of the Tenant Notice Period without
Tenant giving Landlord notice of such termination, or (iii) if Tenant gives such
notice before the expiration of the Tenant Notice Period, the date on which
Landlord notifies Tenant that Landlord cancels such termination, then, for
purposes of determining the period of any abatement of

 

Matter ID: 4137

11



--------------------------------------------------------------------------------

Monthly Rent pursuant to this Section 11, the Landlord Repairs shall be deemed
to have been completed on the date on which Landlord reasonably estimates such
completion would have occurred in the absence of such delay. No Casualty and no
restoration performed as required hereunder shall render Landlord liable to
Tenant, constitute a constructive eviction, or excuse Tenant from any obligation
hereunder; provided, however, that if the Premises (excluding trade fixtures) or
any Common Area necessary for Tenant’s access to the Premises is damaged by a
Casualty, then, during any time that, as a result of such damage, any portion of
the Premises is untenantable or inaccessible and is not occupied by Tenant,
Monthly Rent shall be abated in proportion to the rentable square footage of
such portion of the Premises.

12 NONWAIVER. No provision hereof shall be deemed waived by either party unless
it is waived by such party expressly and in writing, and no waiver of any breach
of any provision hereof shall be deemed a waiver of any subsequent breach of
such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such acceptance.
No acceptance of payment of an amount less than the Rent due hereunder shall be
deemed a waiver of Landlord’s right to receive the full amount of Rent due,
whether or not any endorsement or statement accompanying such payment purports
to effect an accord and satisfaction. No receipt of monies by Landlord from
Tenant after the giving of any notice, the commencement of any suit, the
issuance of any final judgment, or the termination hereof shall affect such
notice, suit or judgment, or reinstate or extend the Term or Tenant’s right of
possession hereunder.

13 CONDEMNATION. If any part of the Premises, Building or Project is taken for
any public or quasi-public use by power of eminent domain or by private purchase
in lieu thereof (a “Taking”) for more than 180 consecutive days, Landlord may
terminate this Lease. If more than 25% of the rentable square footage of the
Premises is Taken, or access to the Premises is substantially impaired as a
result of a Taking, for more than 180 consecutive days, Tenant may terminate
this Lease. Any such termination shall be effective as of the date possession
must be surrendered to the authority, and the terminating party shall provide
termination notice to the other party within 45 days after receiving written
notice of such surrender date. Except as provided in this Section 13, neither
party may terminate this Lease as a result of a Taking. Tenant shall not assert
any claim for compensation because of any Taking; provided, however, that Tenant
may file a separate claim for any Taking of Tenant’s personal property or any
fixtures that Tenant is entitled to remove upon the expiration hereof, and for
moving expenses, so long as such claim does not diminish the award available to
Landlord or any Security Holder and is payable separately to Tenant. If this
Lease is terminated pursuant to this Section 13, all Rent shall be apportioned
as of the date of such termination. If a Taking occurs and this Lease is not so
terminated, Monthly Rent shall be abated for the period of such Taking in
proportion to the percentage of the rentable square footage of the Premises, if
any, that is subject to, or rendered inaccessible by, such Taking.

14 ASSIGNMENT AND SUBLETTING.

14.1 Transfers. Tenant shall not, without Landlord’s prior consent, assign,
mortgage, pledge, hypothecate, encumber, permit any lien to attach to, or
otherwise transfer this Lease or any interest hereunder, permit any assignment
or other transfer hereof or any interest hereunder by operation of law, enter
into any sublease or license agreement, otherwise permit the occupancy or use of
any part of the Premises by any persons other than Tenant and its employees and
contractors, or permit a Change of Control (defined in Section 14.6) to occur
(each, a “Transfer”). If Tenant desires Landlord’s consent to any Transfer,
Tenant shall provide Landlord with (i) notice of the terms of the proposed
Transfer, including its proposed effective date (the “Contemplated Effective
Date”), a description of the portion of the Premises to be transferred (the
“Contemplated Transfer Space”), a calculation of the Transfer Premium (defined
in Section 14.3), and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, and (ii) current financial
statements of the proposed transferee (or, in the case of a Change of Control,
of the proposed new controlling party(ies)) certified by an officer or owner
thereof and any other information reasonably required by Landlord in order to
evaluate the proposed Transfer (collectively, the “Transfer Notice”). Within 15
business days after receiving the Transfer Notice, Landlord shall notify Tenant
of (a) its consent to the proposed Transfer, (b) its refusal to consent to the
proposed Transfer (and the rationale for such refusal), or (c) its exercise of
its rights under Section 14.4. Any Transfer made without Landlord’s prior
consent shall, at Landlord’s option, be void and shall, at Landlord’s option,
constitute a Default (defined in Section 19). Tenant shall pay Landlord a fee of
$1,500.00 for Landlord’s review of any proposed Transfer, whether or not
Landlord consents to it.

14.2 Landlord’s Consent. Subject to Section 14.4, Landlord shall not
unreasonably withhold its consent to any proposed Transfer. Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold consent to a proposed Transfer if:

14.2.1 The proposed transferee is not a party of reasonable financial strength
in light of the responsibilities to be undertaken in connection with the
Transfer on the date the Transfer Notice is received; or

14.2.2 The proposed transferee has a character or reputation or is engaged in a
business that

 

Matter ID: 4137

12



--------------------------------------------------------------------------------

is not consistent with the quality of the Building or the Project; or

14.2.3 The proposed transferee is a governmental entity or a nonprofit
organization; or

14.2.4 Intentionally omitted; or

14.2.5 Both (a) on the date the Transfer Notice is received, the proposed
transferee or any of its Affiliates leases or occupies (or, at any time during
the 6-month period ending on the date the Transfer Notice is received, has
negotiated with Landlord to lease) space in the Project and (b) as of the
Contemplated Effective Date for such proposed Transfer, Landlord shall have
space available for leasing to the proposed transferee which is comparable to
the Contemplated Transfer Space.

Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord unreasonably withholds its consent under this Section 14.2, Tenant’s
sole remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.

14.3 Transfer Premium. If Landlord consents to a Transfer, Tenant shall pay
Landlord an amount equal to 50% of any Transfer Premium (defined below). As used
herein, “Transfer Premium” means (a) in the case of an assignment, any
consideration (including payment for Leasehold Improvements) paid by the
assignee for such assignment, less any reasonable and customary expenses
directly incurred by Tenant on account of such assignment, including improvement
allowances, brokerage fees, legal fees, and Landlord’s review fee; (b) in the
case of a sublease, license or other occupancy agreement, for each month of the
term of such agreement, the amount by which all rent and other consideration
paid by the transferee to Tenant pursuant to such agreement (less all reasonable
and customary expenses directly incurred by Tenant on account of such agreement,
including brokerage fees, legal fees, improvement allowances, construction costs
and Landlord’s review fee, as amortized on a monthly, straight-line basis over
the term of such agreement) exceeds the Monthly Rent payable by Tenant hereunder
with respect to the Contemplated Transfer Space; and (c) in the case of a Change
of Control, any consideration (including payment for Leasehold Improvements)
paid by the new controlling party(ies) to the prior controlling party(ies) on
account of this Lease, less Landlord’s review fee and, to the extent reasonably
allocable to this Lease, any other reasonable and customary expenses directly
incurred by such prior controlling party(ies) on account of such Change of
Control. Payment of Landlord’s share of the Transfer Premium shall be made
(x) in the case of an assignment or a Change of Control, within 30 days after
Tenant or the prior controlling party(ies), as the case may be, receive(s) the
consideration described above, and (y) in the case of a sublease, license or
other occupancy agreement, for each month of the term of such agreement, within
five (5) business days after Tenant receives the rent and other consideration
described above.

14.4 Landlord’s Right to Recapture. Notwithstanding any contrary provision
hereof (except in the case of (a) a Permitted Transfer (defined in Section 14.8)
or (b) a sublease (including any expansion rights) of less than 25% of the
rentable square footage of the then existing Premises for a term (including any
extension options) of less than 50% of the balance of the Term remaining on the
Contemplated Effective Date (excluding any unexercised extension options)),
Landlord, by notifying Tenant within 15 business days after receiving the
Transfer Notice, may terminate this Lease with respect to the Contemplated
Transfer Space as of the Contemplated Effective Date. If the Contemplated
Transfer Space is less than the entire Premises, then Base Rent, Tenant’s Share,
and the number of parking spaces to which Tenant is entitled under Section 1.9
shall be deemed adjusted on the basis of the percentage of the rentable square
footage of the Premises retained by Tenant. Upon request of either party, the
parties shall execute a written agreement prepared by Landlord memorializing
such termination.

14.5 Effect of Consent. If Landlord consents to a Transfer, (i) such consent
shall not be deemed a consent to any further Transfer, (ii) Tenant shall deliver
to Landlord, promptly after execution, an executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iii) Tenant shall deliver to Landlord, upon Landlord’s request, a complete
statement, certified by an independent CPA or Tenant’s chief financial officer,
setting forth in detail the computation of any Transfer Premium. In the case of
an assignment, the assignee shall assume in writing, for Landlord’s benefit, all
of Tenant’s obligations hereunder. No Transfer, with or without Landlord’s
consent, shall relieve Tenant or any guarantor hereof from any liability
hereunder. Notwithstanding any contrary provision hereof, Tenant, with or
without Landlord’s consent, shall not enter into, or permit any party claiming
by, through or under Tenant to enter into, any sublease, license or other
occupancy agreement that provides for payment based in whole or in part on the
net income or profit of the subtenant, licensee or other occupant thereunder.

14.6 Change of Control. As used herein, “Change of Control” means (a) if Tenant
is a closely held professional service firm, the withdrawal or change (whether
voluntary, involuntary or by operation of law) of 25% or more of its equity
owners within a 12-month period; and (b) in all other cases, any

 

Matter ID: 4137

13



--------------------------------------------------------------------------------

transaction(s) resulting in the acquisition of a Controlling Interest (defined
below) by one or more parties that did not own a Controlling Interest
immediately before such transaction(s). As used herein, “Controlling Interest”
means any direct or indirect equity or beneficial ownership interest in Tenant
that confers upon its holder(s) the direct or indirect power to direct the
ordinary management and policies of Tenant, whether through the ownership of
voting securities, by contract or otherwise (but not through the ownership of
voting securities listed on a recognized securities exchange).

14.7 Effect of Default. If Tenant is in Default, Landlord is irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant’s obligations hereunder) until such Default is cured. Such transferee
shall rely upon any representation by Landlord that Tenant is in Default,
whether or not confirmed by Tenant.

14.8 Permitted Transfers. Notwithstanding any contrary provision hereof, if
Tenant is not in Default, Tenant may, without Landlord’s consent pursuant to
Section 14.1, sublease any portion of the Premises to an Affiliate of Tenant or
assign this Lease to (a) an Affiliate of Tenant (other than pursuant to a merger
or consolidation), (b) a successor to Tenant by merger or consolidation, or
(c) a successor to Tenant by purchase of all or substantially all of Tenant’s
assets (a “Permitted Transfer”), provided that (i) at least 10 business days
before the Transfer, Tenant notifies Landlord of such Transfer and delivers to
Landlord any documents or information reasonably requested by Landlord relating
thereto, including reasonable documentation that the Transfer satisfies the
requirements of this Section 14.8; (ii) in the case of a sublease, the subtenant
executes and delivers to Landlord, at least 10 business days before taking
occupancy, an agreement reasonably acceptable to Landlord which (A) requires the
subtenant to assume all of Tenant’s release, waiver, indemnity and insurance
obligations hereunder with respect to the Contemplated Transfer Space and to be
bound by each provision hereof that limits the liability of any Landlord Party,
and (B) provides that if either a Landlord Party or the subtenant institutes a
suit against the other for violation of or to enforce such agreement, or in
connection with any matter relating to the sublease or the subtenant’s occupancy
of the Contemplated Transfer Space, the prevailing party shall be entitled to
all of its costs and expenses, including reasonable attorneys’ fees; (iii) in
the case of an assignment pursuant to clause (a) or (c) above, the assignee
executes and delivers to Landlord, at least 10 business days before the
assignment, a commercially reasonable instrument pursuant to which the assignee
assumes, for Landlord’s benefit, all of Tenant’s obligations hereunder; (iv) in
the case of an assignment pursuant to clause (b) above, (A) the successor entity
has a net worth (as determined in accordance with GAAP, but excluding
intellectual property and any other intangible assets (“Net Worth”)) immediately
after the Transfer that is not less than the Net Worth of Tenant immediately
before the Transfer, and (B) if Tenant is a closely held professional service
firm, at least 75% of its equity owners existing 12 months before the Transfer
are also equity owners of the successor entity; (v) the transferee is qualified
to conduct business in the State of California; and (vi) the Transfer is made
for a good faith operating business purpose and not in order to evade the
requirements of this Section 14. As used herein, “Affiliate” means, with respect
to any party, a person or entity that controls, is under common control with, or
is controlled by such party.

15 SURRENDER. Upon the expiration or earlier termination hereof, and subject to
Sections 8 and 11 and this Section 15, Tenant shall surrender possession of the
Premises to Landlord in as good condition and repair as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, except for
reasonable wear and tear and repairs that are Landlord’s express responsibility
hereunder. Before such expiration or termination, Tenant, without expense to
Landlord, shall (a) remove from the Premises all debris and rubbish and all
furniture, equipment, trade fixtures, Lines, free-standing cabinet work, movable
partitions and other articles of personal property that are owned or placed in
the Premises by Tenant or any party claiming by, through or under Tenant (except
for any Lines not required to be removed under Section 23), and (b) repair all
damage to the Premises and Building resulting from such removal. If Tenant fails
to timely perform such removal and repair, Landlord may do so at Tenant’s
expense (including storage costs). If Tenant fails to remove such property from
the Premises, or from storage, within 30 days after notice from Landlord, any
part of such property shall be deemed, at Landlord’s option, either (x) conveyed
to Landlord without compensation, or (y) abandoned.

16 HOLDOVER. If Tenant fails to surrender the Premises upon the expiration or
earlier termination hereof, Tenant’s tenancy shall be subject to the terms and
conditions hereof; provided, however, that such tenancy shall be a tenancy at
sufferance only, for the entire Premises, and Tenant shall pay Monthly Rent (on
a per-month basis without reduction for any partial month) at a rate equal to
150% of the Monthly Rent applicable during the last calendar month of the Term.
Nothing in this Section 16 shall limit Landlord’s rights or remedies or be
deemed a consent to any holdover. If Landlord is unable to deliver possession of
the Premises to a new tenant or to perform improvements for a new tenant as a
result of Tenant’s holdover, Tenant shall be liable for all resulting damages,
including lost profits, incurred by Landlord, but only to the extent such
holdover occurs more than 30 days after notice from Landlord (which notice shall
not be delivered prior to the expiration or earlier termination of the Lease)
that Landlord has entered into, or will enter into, a lease with such new
tenant.

17 SUBORDINATION; ESTOPPEL CERTIFICATES. This Lease shall be subject and
subordinate

 

Matter ID: 4137

14



--------------------------------------------------------------------------------

to all existing and future ground or underlying leases, mortgages, trust deeds
and other encumbrances against the Building or Project, all renewals,
extensions, modifications, consolidations and replacements thereof (each, a
“Security Agreement”), and all advances made upon the security of such mortgages
or trust deeds, unless in each case the holder of such Security Agreement (each,
a “Security Holder”) requires in writing that this Lease be superior thereto.
Upon any termination or foreclosure (or any delivery of a deed in lieu of
foreclosure) of any Security Agreement, Tenant, upon request, shall attorn,
without deduction or set-off, to the Security Holder or purchaser or any
successor thereto and shall recognize such party as the lessor hereunder
provided that such party agrees not to disturb Tenant’s occupancy so long as
Tenant timely pays the Rent and otherwise performs its obligations hereunder.
Within 10 days after request by Landlord, Tenant shall execute such further
instruments as Landlord may reasonably deem necessary to evidence the
subordination or superiority of this Lease to any Security Agreement. Tenant
waives any right it may have under Law to terminate or otherwise adversely
affect this Lease or Tenant’s obligations hereunder upon a foreclosure. Within
10 business days after Landlord’s request, Tenant shall execute and deliver to
Landlord a commercially reasonable estoppel certificate in favor of such parties
as Landlord may reasonably designate, including current and prospective Security
Holders and prospective purchasers. Notwithstanding the foregoing, following the
mutual execution and delivery of this Lease, Landlord will use reasonable
efforts to obtain a non-disturbance, subordination and attornment agreement from
Landlord’s current Mortgagee (as hereinafter defined) on the form of agreement
attached hereto as Exhibit H. As used herein, the term “Mortgagee” shall mean
the holder of a mortgage or deed of trust recorded against the Property as of
the date hereof. Landlord may satisfy the “reasonable efforts” requirement by
merely making written request of the Mortgagee and such reasonable efforts
standard shall not require Landlord to incur any cost, expense or liability to
obtain such agreement, it being agreed that Tenant shall be responsible for any
fee or review costs charged by the Mortgagee. Upon request of Landlord, Tenant
will execute the Mortgagee’s form of non-disturbance, subordination and
attornment agreement and return the same to Landlord for execution by the
Mortgagee. Landlord’s failure to obtain a non-disturbance, subordination and
attornment agreement for Tenant shall have no effect on the rights, obligations
and liabilities of Landlord and Tenant or be considered to be a default by
Landlord hereunder.

18 ENTRY BY LANDLORD. At all reasonable times and upon reasonable notice to
Tenant, or in an emergency, Landlord may enter the Premises to (i) inspect the
Premises; (ii) show the Premises to prospective purchasers, current or
prospective Security Holders or insurers, or, during the last 12 months of the
Term (or while an uncured Default exists), prospective tenants; (iii) post
notices of non-responsibility; or (iv) perform maintenance, repairs or
alterations. At any time and without notice to Tenant, Landlord may enter the
Premises to perform required services; provided, however, that, except in an
emergency, Landlord shall provide Tenant with reasonable prior notice (which
notice, notwithstanding Section 25.1, may be delivered by e-mail, fax, telephone
or orally and in person) of any entry to perform a service that is not performed
on a monthly or more frequent basis. If reasonably necessary, Landlord may
temporarily close any portion of the Premises to perform maintenance, repairs or
alterations. In an emergency, Landlord may use any means it deems proper to open
doors to and in the Premises. Except in an emergency, Landlord shall use
reasonable efforts to minimize interference with Tenant’s use of the Premises.
Except in an emergency, Tenant may have one of its employees accompany Landlord
if Tenant makes such employee available when Landlord enters the Premises.
Subject to Tenant’s rights set forth in Section 6.3 of the Lease, no entry into
or closure of any portion of the Premises pursuant to this Section 18 shall
render Landlord liable to Tenant, constitute a constructive eviction, or excuse
Tenant from any obligation hereunder.

19 DEFAULTS; REMEDIES.

19.1 Events of Default. The occurrence of any of the following shall constitute
a “Default”:

19.1.1 Any failure by Tenant to pay any Rent when due unless such failure is
cured within five (5) business days after notice; or

19.1.2 Except where a specific time period is otherwise set forth for Tenant’s
cure herein (in which event Tenant’s failure to cure within such time period
shall be a Default), and except as otherwise provided in this Section 19.1, any
breach by Tenant of any other provision hereof where such breach continues for
30 days after notice from Landlord; provided that if such breach cannot
reasonably be cured within such 30-day period, Tenant shall not be in Default as
a result of such breach if Tenant diligently commences such cure within such
period, thereafter diligently pursues such cure, and completes such cure within
60 days after Landlord’s notice (or within such longer period as may be
reasonably required provided that such failure can be cured and Tenant
diligently pursues such cure); or

19.1.3 Intentionally omitted; or

19.1.4 Any breach by Tenant of Sections 5, 14, 17 or 18 where such breach
continues for more than five (5) business days after notice from Landlord; or

19.1.5 Tenant becomes in breach of Section 25.3.

 

Matter ID: 413

15



--------------------------------------------------------------------------------

If Tenant breaches a particular provision hereof (other than a provision
requiring payment of Rent) on three (3) separate occasions during any 12-month
period, Tenant’s subsequent breach of such provision shall be, at Landlord’s
option, an incurable Default. The notice periods provided herein are in lieu of,
and not in addition to, any notice periods provided by Law, and Landlord shall
not be required to give any additional notice in order to be entitled to
commence an unlawful detainer proceeding.

19.2 Remedies Upon Default. Upon any Default, Landlord shall have, in addition
to any other remedies available to Landlord at law or in equity (which shall be
cumulative and nonexclusive), the option to pursue any one or more of the
following remedies (which shall be cumulative and nonexclusive) without any
notice or demand:

19.2.1 Landlord may terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy it may have for possession
or arrearages in Rent, enter upon and take possession of the Premises and expel
or remove Tenant and any other person who may be occupying the Premises or any
part thereof, without being liable for prosecution or any claim or damages
therefor; and Landlord may recover from Tenant the following:

(a) The worth at the time of award of the unpaid Rent which has been earned at
the time of such termination; plus

(b) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant proves could have been reasonably avoided; plus

(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations hereunder or
which in the ordinary course of things would be likely to result therefrom,
including brokerage commissions, advertising expenses, expenses of remodeling
any portion of the Premises for a new tenant (whether for the same or a
different use), and any special concessions made to obtain a new tenant; plus

(e) At Landlord’s option, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Law.

As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at a rate per annum equal to the lesser of (i) the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord shall reasonably designate if such rate
ceases to be published) plus two (2) percentage points, or (ii) the highest rate
permitted by Law. As used in Section 19.2.1(c), the “worth at the time of award”
shall be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.

19.2.2 Landlord shall have the remedy described in California Civil Code
§ 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies hereunder, including the right to recover all
Rent as it becomes due.

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.

19.3 Efforts to Relet. Unless Landlord provides Tenant with express notice to
the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, or (b) operate to release Tenant from any of its obligations
hereunder. Tenant waives, for Tenant and for all those claiming by, through or
under Tenant, California Civil Code § 3275 and California Code of Civil
Procedure §§ 1174(c) and 1179 and any existing or future rights to redeem or
reinstate, by order or judgment of any court or by any legal process or writ,
this Lease or Tenant’s right of occupancy of the Premises after any termination
hereof.

19.4 Landlord Default. Landlord shall not be in default hereunder unless it
fails to begin

 

Matter ID: 4137

16



--------------------------------------------------------------------------------

within 30 days after notice from Tenant, or fails to pursue with reasonable
diligence thereafter, the cure of any breach by Landlord of its obligations
hereunder. Before exercising any remedies for a default by Landlord, Tenant
shall give notice and a reasonable time to cure to any Security Holder of which
Tenant has been notified.

20 EXCULPATION. Notwithstanding any contrary provision hereof, (a) the liability
of the Landlord Parties to Tenant shall be limited to an amount equal to
Landlord’s interest in the Building; (b) Tenant shall look solely to Landlord’s
interest in the Building for the recovery of any judgment or award against any
Landlord Party; (c) no Landlord Party shall have any personal liability for any
judgment or deficiency, and Tenant waives and releases such personal liability
on behalf of itself and all parties claiming by, through or under Tenant; and
(d) no Landlord Party shall be liable for any injury or damage to, or
interference with, Tenant’s business, including loss of profits, loss of rents
or other revenues, loss of business opportunity, loss of goodwill or loss of
use, or for any form of special or consequential damage. Landlord acknowledges
and agrees that Tenant shall not be deemed to have waived any Claim not
otherwise waived pursuant to the terms of this Lease. For purposes of this
Section 20, “Landlord’s interest in the Building” shall include rents paid by
tenants, insurance proceeds, condemnation proceeds, and proceeds from the sale
of the Building (collectively, “Owner Proceeds”); provided, however, that Tenant
shall not be entitled to recover Owner Proceeds from any Landlord Party (other
than Landlord) or any other third party after they have been distributed or paid
to such party; provided further, however, that nothing in this sentence shall
diminish any right Tenant may have under Law, as a creditor of Landlord, to
initiate or participate in an action to recover Owner Proceeds from a third
party on the grounds that such third party obtained such Owner Proceeds when
Landlord was, or could reasonably be expected to become, insolvent or in a
transfer that was preferential or fraudulent as to Landlord’s creditors.
Notwithstanding any contrary provision hereof, no Tenant Party shall be liable
for any form of special or consequential damage, except as provided in
Section 16.

21 INTENTIONALLY OMITTED.

22 INTENTIONALLY OMITTED.

23 COMMUNICATIONS AND COMPUTER LINES. All Lines installed pursuant to this Lease
shall be (a) installed in accordance with Section 7; and (b) clearly marked with
adhesive plastic labels (or plastic tags attached to such Lines with wire) to
show Tenant’s name, suite number, and the purpose of such Lines (i) every
six (6) feet outside the Premises (including the electrical room risers and any
Common Areas), and (ii) at their termination points. Landlord may designate
specific contractors for work relating to vertical Lines. Sufficient spare
cables and space for additional cables shall be maintained for other occupants,
as reasonably determined by Landlord. Unless otherwise notified by Landlord,
Tenant, at its expense and before the expiration or earlier termination hereof,
shall remove all Lines and repair any resulting damage. As used herein, “Lines”
means all communications or computer wires and cables serving the Premises,
whenever and by whomever installed or paid for, including any such wires or
cables installed pursuant to any prior lease.

24 PARKING. Tenant may park in the Building’s parking facilities (the “Parking
Facility”), in common with other tenants of the Building, upon the following
terms and conditions. Tenant shall not use more than the number of unreserved
and/or reserved parking spaces set forth in Section 1.9. Landlord shall not be
liable to Tenant, nor shall this Lease be affected, if any parking is impaired
by (or any parking charges are imposed as a result of) any Law. Tenant shall
comply with all rules and regulations established by Landlord from time to time
for the orderly operation and use of the Parking Facility, including any sticker
or other identification system and the prohibition of vehicle repair and
maintenance activities in the Parking Facility. Landlord may, in its discretion,
allocate and assign parking passes among Tenant and the other tenants in the
Building. Tenant’s use of the Parking Facility shall be at Tenant’s sole risk,
and Landlord shall have no liability for any personal injury or damage to or
theft of any vehicles or other property occurring in the Parking Facility or
otherwise in connection with any use of the Parking Facility by Tenant, its
employees or invitees. Landlord may alter the size, configuration, design,
layout or any other aspect of the Parking Facility without abatement of Rent or
liability to Tenant provided that such alteration does not materially impair
Tenant’s rights under this Section 24. In addition, for purposes of facilitating
any such alteration, Landlord may temporarily deny or restrict access to the
Parking Facility, without abatement of Rent or liability to Tenant, provided
that Landlord uses commercially reasonable efforts to make reasonable substitute
parking available to Tenant. Landlord may delegate its responsibilities
hereunder to a parking operator, in which case (i) such parking operator shall
have all the rights of control reserved herein by Landlord, (ii) Tenant shall
enter into a parking agreement with such parking operator, and (iii) Landlord
shall have no liability for claims arising through acts or omissions of such
parking operator except to the extent caused by Landlord’s gross negligence or
willful misconduct. Tenant’s parking rights under this Section 24 are solely for
the benefit of Tenant’s employees and invitees and such rights may not be
transferred without Landlord’s prior consent, except pursuant to a Transfer
permitted under Section 14.

25 MISCELLANEOUS.

 

Matter ID: 4137

17



--------------------------------------------------------------------------------

25.1 Notices. Except as set forth in Section 18, no notice, demand, statement,
designation, request, consent, approval, election or other communication given
hereunder (“Notice”) shall be binding upon either party unless (a) it is in
writing; (b) it is (i) sent by certified or registered mail, postage prepaid,
return receipt requested, (ii) delivered by a nationally recognized courier
service, or (iii) delivered personally; and (c) it is sent or delivered to the
address set forth in Section 1.10 or 1.11, as applicable, or to such other place
(other than a P.O. box) as the recipient may from time to time designate in a
Notice to the other party. Any Notice shall be deemed received on the earlier of
the date of actual delivery or the date on which delivery is refused, or, if
Tenant is the recipient and has vacated its notice address without providing a
new notice address, three (3) days after the date the Notice is deposited in the
U.S. mail or with a courier service as described above.

25.2 Force Majeure. If either party is prevented from performing any obligation
hereunder by any strike, act of God, war, terrorist act, shortage of labor or
materials, governmental action, civil commotion or other cause beyond such
party’s reasonable control (“Force Majeure”), such obligation shall be excused
during (and any time period for the performance of such obligation shall be
extended by) the period of such prevention; provided, however, that this
Section 25.2 shall not (a) permit Tenant to hold over in the Premises after the
expiration or earlier termination hereof, or (b) excuse any of Tenant’s
obligations under Sections 3, 4, 5, 21 or 25.3 or any of Tenant’s obligations
whose nonperformance would interfere with another occupant’s use, occupancy or
enjoyment of its premises or the Project.

25.3 Representations and Covenants. Each party (“Representing Party”)
represents, warrants and covenants to the other that (a) Representing Party is,
and at all times during the Term will remain, duly organized, validly existing
and in good standing under the Laws of the state of its formation and qualified
to do business in the state of California; (b) neither Representing Party’s
execution of nor its performance under this Lease will cause Representing Party
to be in violation of any agreement or Law; (c) Representing Party has the
authority to enter into the Lease; (d) Representing Party (and, if Representing
Party is Tenant, any guarantor hereof) has not, and at no time during the Term
will have, (i) made a general assignment for the benefit of creditors,
(ii) filed a voluntary petition in bankruptcy or suffered the filing by
creditors of an involuntary petition in bankruptcy that is not dismissed within
30 days, (iii) suffered the appointment of a receiver to take possession of all
or substantially all of its assets, (iv) suffered the attachment or other
judicial seizure of all or substantially all of its assets, (v) admitted in
writing its inability to pay its debts as they come due, or (vi) made an offer
of settlement, extension or composition to its creditors generally; and (e) each
party that (other than through the passive ownership of interests traded on a
recognized securities exchange) constitutes, owns, controls, or is owned or
controlled by Representing Party or (if Representing Party is Tenant) any
guarantor hereof or any subtenant of Tenant is not, and at no time during the
Term will be, (i) in violation of any Laws relating to terrorism or money
laundering, or (ii) among the parties identified on any list compiled pursuant
to Executive Order 13224 for the purpose of identifying suspected terrorists or
on the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

25.4 Signs. Landlord shall include Tenant’s name in any tenant directory located
in the lobby on the first floor of the Building. If any part of the Premises is
located on a multi-tenant floor, Landlord, at Tenant’s cost, shall provide
identifying suite signage for Tenant comparable to that provided by Landlord on
similar floors in the Building. Tenant may not install (a) any signs outside the
Premises, or (b) without Landlord’s prior consent in its sole and absolute
discretion, any signs, window coverings, blinds or similar items that are
visible from outside the Premises.

25.5 Supplemental HVAC. If any supplemental HVAC unit (a “Unit”) serves the
Premises, then (a) Tenant shall pay the costs of all electricity consumed in the
Unit’s operation, together with the cost of installing a meter to measure such
consumption; (b) Tenant, at its expense, shall (i) operate and maintain the Unit
in compliance with all applicable Laws and such reasonable rules and procedures
as Landlord may impose; (ii) keep the Unit in as good working order and
condition as exists upon its installation (or, if later, on the date Tenant
takes possession of the Premises), subject to normal wear and tear and damage
resulting from Casualty; (iii) maintain in effect, with a contractor reasonably
approved by Landlord, a contract for the maintenance and repair of the Unit,
which contract shall require the contractor, at least once every three (3)
months, to inspect the Unit and provide to Tenant a report of any defective
conditions, together with any recommendations for maintenance, repair or
parts-replacement; (iv) follow all reasonable recommendation of such contractor;
and (v) promptly provide to Landlord a copy of such contract and each report
issued thereunder; (c) the Unit shall become Landlord’s property upon
installation and without compensation to Tenant; provided, however, that upon
Landlord’s request at the expiration or earlier termination hereof, Tenant, at
its expense, shall remove the Unit and repair any resulting damage; (d) the Unit
shall be deemed (i) a Leasehold Improvement (except for purposes of Section 8),
and (ii) for purposes of Section 11, part of the Premises; (e) if the Unit
exists on the date of mutual execution and delivery hereof, Tenant accepts the
Unit in its “as is” condition, without representation or warranty as to quality,
condition, fitness for use or any other matter; (f) if the Unit connects to the
Building’s condenser water loop (if any), then Tenant shall pay to Landlord, as
Additional Rent, Landlord’s standard one-time fee for such connection and
Landlord’s standard monthly per-ton

 

Matter ID: 4137

18



--------------------------------------------------------------------------------

usage fee; and (g) if any portion of the Unit is located on the roof, then
(i) Tenant’s access to the roof shall be subject to such reasonable rules and
procedures as Landlord may impose; (ii) Tenant shall maintain the affected
portion of the roof in a clean and orderly condition and shall not interfere
with use of the roof by Landlord or any other tenants or licensees; and
(iii) Landlord may relocate the Unit and/or temporarily interrupt its operation,
without liability to Tenant, as reasonably necessary to maintain and repair the
roof or otherwise operate the Building.

25.6 Attorneys’ Fees. In any action or proceeding between the parties, including
any appellate or alternative dispute resolution proceeding, the prevailing party
may recover from the other party all of its costs and expenses in connection
therewith, including reasonable attorneys’ fees and costs. Tenant shall pay all
reasonable attorneys’ fees and other fees and costs that Landlord incurs in
interpreting or enforcing this Lease or otherwise protecting its rights
hereunder (a) where Tenant has failed to pay Rent when due, or (b) in any
bankruptcy case, assignment for the benefit of creditors, or other insolvency,
liquidation or reorganization proceeding involving Tenant or this Lease.

25.7 Brokers. Tenant represents to Landlord that it has dealt only with Tenant’s
Broker as its broker in connection with this Lease. Tenant shall indemnify,
defend, and hold Landlord harmless from all claims of any brokers, other than
Tenant’s Broker, claiming to have represented Tenant in connection with this
Lease. Landlord shall indemnify, defend and hold Tenant harmless from all claims
of any brokers, including Landlord’s Broker, claiming to have represented
Landlord in connection with this Lease. Tenant acknowledges that any Affiliate
of Landlord that is involved in the negotiation of this Lease is representing
only Landlord, and that any assistance rendered by any agent or employee of such
Affiliate in connection with this Lease or any subsequent amendment or other
document related hereto has been or will be rendered as an accommodation to
Tenant solely in furtherance of consummating the transaction on behalf of
Landlord, and not as agent for Tenant.

25.8 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the Laws of the State of California. THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.

25.9 Waiver of Statutory Provisions. Each party waives California Civil
Code §§ 1932(2) and 1933(4). Tenant waives (a) any rights under (i) California
Civil Code §§ 1932(1), 1941, 1942, 1950.7 or any similar Law, or (ii) California
Code of Civil Procedure § 1265.130; and (b) any right to terminate this Lease
under California Civil Code § 1995.310.

25.10 Interpretation. As used herein, the capitalized term “Section” refers to a
section hereof unless otherwise specifically provided herein. As used in this
Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting. Any reference
herein to “any part” or “any portion” of the Premises, the Property or any other
property shall be construed to refer to all or any part of such property.
Wherever this Lease requires Tenant to comply with any Law, rule, regulation,
procedure or other requirement or prohibits Tenant from engaging in any
particular conduct, this Lease shall be deemed also to require Tenant to cause
each of its employees, licensees, invitees and subtenants, and any other party
claiming by, through or under Tenant, to comply with such requirement or refrain
from engaging in such conduct, as the case may be. Wherever this Lease requires
Landlord to provide a customary service or to act in a reasonable manner
(whether in incurring an expense, establishing a rule or regulation, providing
an approval or consent, or performing any other act), this Lease shall be deemed
also to provide that whether such service is customary or such conduct is
reasonable shall be determined by reference to the practices of owners of
buildings that (i) are comparable to the Building in size, age, class, quality
and location, and (ii) at Landlord’s option, have been, or are being prepared to
be, certified under the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system or a similar rating system. Tenant
waives the benefit of any rule that a written agreement shall be construed
against the drafting party.

25.11 Entire Agreement. This Lease sets forth the entire agreement between the
parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease). Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein. This Lease can be modified only by a written agreement signed
by both parties.

25.12 Other. Landlord, at its option, may cure any Default, without waiving any
right or remedy or releasing Tenant from any obligation, in which event Tenant
shall pay Landlord, upon demand, the cost of such cure. If any provision hereof
is void or unenforceable, no other provision shall be affected. Submission of
this instrument for examination or signature by Tenant does not constitute an
option or offer to lease, and this instrument is not binding until it has been
executed and delivered by both parties. If Tenant is comprised of two or more
parties, their obligations shall be joint and several. Time is of the essence
with respect to the performance of every provision hereof in which time of
performance is a

 

Matter ID: 4137

19



--------------------------------------------------------------------------------

factor. So long as Tenant performs its obligations hereunder, Tenant shall have
peaceful and quiet possession of the Premises against any party claiming by,
through or under Landlord, subject to the terms hereof. Landlord may transfer
its interest herein, in which event Landlord shall be released from, Tenant
shall look solely to the transferee for the performance of, and the transferee
shall be deemed to have assumed, all of Landlord’s obligations arising hereunder
after the date of such transfer (including the return of any Security Deposit)
and Tenant shall attorn to the transferee. Landlord reserves all rights not
expressly granted to Tenant hereunder, including the right to make alterations
to the Project. No rights to any view or to light or air over any property are
granted to Tenant hereunder. The expiration or termination hereof shall not
relieve either party of any obligation that accrued before, or continues to
accrue after, such expiration or termination.

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

Matter ID: 4137

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD: CA-SAN MATEO BAYCENTER LIMITED PARTNERSHIP, a Delaware limited
partnership   By:   EOP Owner GP L.L.C., a Delaware limited liability company,
its general partner     By:   /s/ John C. Moe     Name:   John C. Moe     Title:
  Market Managing Director

 

TENANT: ACTUATE CORPORATION, a Delaware corporation, which will do business in
California as ACTUATE SOFTWARE CORPORATION By:   /s/ Dan Gaudreau Name:   Dan
Gaudreau Title:   CFO   [chairman][president][vice-president]

By:     Name:     Title:      

[secretary][assistant secretary][chief financial officer][assistant treasurer]

 

Matter ID: 4137

21



--------------------------------------------------------------------------------

EXHIBIT A

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER I

SAN MATEO, CALIFORNIA

OUTLINE OF PREMISES

See Attached

LOGO [g263269ex99_2b1.jpg]

 

Exhibit A

1



--------------------------------------------------------------------------------

EXHIBIT A

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER I

SAN MATEO, CALIFORNIA

OUTLINE OF PREMISES

See Attached

LOGO [g263269ex99_2b2.jpg]

 

Exhibit A

1



--------------------------------------------------------------------------------

EXHIBIT A

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER I

SAN MATEO, CALIFORNIA

OUTLINE OF PREMISES

See Attached

LOGO [g263269ex99_2b3.jpg]

 

Exhibit A

1



--------------------------------------------------------------------------------

EXHIBIT A-1

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER I

SAN MATEO, CALIFORNIA

OUTLINE AND INITIAL LOCATION OF RESERVED PARKING SPACES

See Attached

LOGO [g263269ex99_2b4.jpg]

 

Exhibit A 1

2



--------------------------------------------------------------------------------

EXHIBIT B

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER I

SAN MATEO, CALIFORNIA

WORK LETTER

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings: “Agreement” means the lease of which this Work Letter is
a part. “Tenant Improvements” means all improvements to be constructed in the
Premises pursuant to this Work Letter. “Tenant Improvement Work” means the
construction of the Tenant Improvements, together with any related work
(including demolition) that is necessary to construct the Tenant Improvements.

1 ALLOWANCE.

1.1 Allowance. Tenant shall be entitled to a one-time tenant improvement
allowance (the “Allowance”) in the amount of $2,422,440.00 to be applied toward
the Allowance Items (defined below). Tenant shall be responsible for all costs
associated with the Tenant Improvement Work, including the costs of the
Allowance Items, to the extent such costs exceed the lesser of (a) the
Allowance, or (b) the aggregate amount that Landlord is required to disburse for
such purpose pursuant to this Work Letter. Notwithstanding any contrary
provision of this Agreement, if Tenant fails to use the entire Allowance by
December 31, 2012, the unused amount shall revert to Landlord and Tenant shall
have no further rights with respect thereto.

1.2 Disbursement of the Allowance. Except as otherwise provided in this Work
Letter, the Allowance shall be disbursed by Landlord only for the following
items (the “Allowance Items”): (a) the fees of the Architect (defined in
Section 2.1 below), (b) any fees reasonably incurred by Landlord for review of
the Space Plans (defined below) and the Architectural Plans (defined below) by
Landlord’s third party consultants (which fees shall not exceed $15,000.00);
(c) the cost of preparing the Engineering Drawings (defined below);
(d) plan-check, permit and license fees relating to performance of the Tenant
Improvement Work; (e) the cost of performing the Tenant Improvement Work,
including after hours charges, testing and inspection costs, hoisting and trash
removal costs, and contractors’ fees and general conditions; (f) the cost of any
change to the base, shell or core of the Premises or Building required by the
Plans (defined below) (including if such change is due to the fact that such
work is prepared on an unoccupied basis), including all direct architectural
and/or engineering fees and expenses incurred in connection therewith; (g) the
cost of any change to the Plans or Tenant Improvement Work required by Law;
(h) the Landlord Supervision Fee (defined below); (i) sales and use taxes; and
(j) all other costs expended by Landlord in connection with the performance of
the Tenant Improvement Work.

2 PLANS AND PRICING.

2.1 Selection of Architect; Suitability For Tenant’s Use and Compliance With
Law. Tenant shall retain the architect/space planner (the “Architect”) to
prepare the Architectural Plans for the Premises. In Landlord’s reasonable
discretion, Landlord shall have the right to approve or reject Tenant’s
selection of any Architect; provided, however, that Landlord has approved Reel
Grobman and Associates as the Architect. All plans and drawings to be prepared
by the Architect and the Contractor (defined below) shall be referred to in this
Work Letter as the “Plans.” All Plans shall (a) comply with the drawing format
and specifications required by Landlord, (b) be consistent with Landlord’s
requirements for avoiding aesthetic, engineering or other conflicts with the
design and function of the balance of the Building (collectively, the “Landlord
Requirements”), and (c) otherwise be subject to Landlord’s reasonable approval.
Subject to Tenant’s obligations set forth in this Section 2.1, Landlord shall
cause the Contractor to use the Required Level of Care (defined below) to cause
the Engineering Drawings to comply with Law; provided, however, that Tenant, not
Landlord, shall be responsible for any violation of Law by the Plans resulting
from (i) Tenant’s use of the Premises for other than general office purposes and
(ii) the failure of the Architectural Plans to comply with Law. As used herein,
“Required Level of Care” means the level of care that reputable engineers
customarily use to cause engineering plans, drawings and specifications to
comply with Law where such plans, drawings and specifications are prepared for
spaces in buildings comparable in quality to the Building. Except as provided
above in this Section 2.1, Tenant shall be responsible for ensuring that the
Plans are suitable for Tenant’s use of the Premises and comply with Law, and
neither the preparation of the Plans by the Architect and the Contractor nor
Landlord’s approval of the Plans shall relieve Tenant from such responsibility.
To the extent that either party (the “Responsible Party”) is responsible under
this Section 2 for causing the Plans to comply with Law, the Responsible Party
may contest any alleged violation of Law in good faith, including by seeking a
waiver or deferment of compliance, asserting any defense allowed by Law, and

 

Exhibit B

3



--------------------------------------------------------------------------------

exercising any right of appeal (provided that the other party incurs no
liability as a result of such contest and that, after completing such contest,
the Responsible Party makes any modification to the Plans or any alteration to
the Premises that is necessary to comply with any final order or judgment).
Notwithstanding any review of the Architectural Plans by Landlord or any of its
space planners, architects, engineers or other consultants, and notwithstanding
any advice or assistance that may be rendered to Tenant by Landlord or any such
consultant, Landlord shall not be liable for any error or omission in the
Architectural Plans (or any resulting error in the Engineering Drawings) or have
any other liability relating thereto.

2.2 [Intentionally Omitted.]

2.3 Space Plan. Tenant shall cause the Architect to prepare a space plan for the
Tenant Improvements, including a layout and designation of all offices, rooms
and other partitioning, and equipment to be contained in the Premises, together
with their intended use (the “Space Plan”), and shall deliver four (4) copies of
the Space Plan, signed by Tenant, to Landlord for its approval. Landlord shall
provide Tenant with notice approving or reasonably disapproving the Space Plan
within five (5) business days after the later of Landlord’s receipt thereof or
the mutual execution and delivery of this Agreement. If Landlord disapproves the
Space Plan, Landlord’s notice of disapproval shall describe with reasonable
specificity the basis for such disapproval and the changes that would be
necessary to resolve Landlord’s objections. If Landlord disapproves the Space
Plan, Tenant shall cause the Space Plan to be modified and resubmitted to
Landlord for its approval. Such procedure shall be repeated as necessary until
Landlord has approved the Space Plan. At Landlord’s option, before submitting
the Architectural Plans (defined below), Tenant shall supply Landlord with
intermediate stages of the Plans.

2.4 [Intentionally Omitted.]

2.5 Architectural Plans. After Landlord approves the Space Plan, Tenant shall
cause the Architect to prepare and deliver to Landlord four (4) copies of the
final architectural (and, if applicable, structural) working drawings for the
Tenant Improvement Work that are in a form sufficient to enable the Contractor
and its subcontractors to bid on the work (the “Architectural Plans”). The
Architectural Plans shall conform to the approved Space Plan and the Landlord
Requirements and shall include, without limitation, (i) all interior and special
finishes; (ii) all electrical requirements, (iii) all telephone requirements,
(iv) all special HVAC requirements, (v) all plumbing requirements, and (vi) all
other information that is necessary, in the judgment of Landlord, to complete
the Engineering Drawings. Landlord shall provide Tenant with notice approving or
reasonably disapproving the Architectural Plans (or the applicable component
thereof) within five (5) business days after the later of Landlord’s receipt
thereof or the mutual execution and delivery of this Agreement. If Landlord
disapproves the Architectural Plans (or any component thereof), Landlord’s
notice of disapproval shall describe with reasonable specificity the basis for
such disapproval and the changes that would be necessary to resolve Landlord’s
objections. If Landlord disapproves the Architectural Plans (or any component
thereof), Tenant shall cause the Architectural Plans to be modified and
resubmitted to Landlord for its approval. Such procedure shall be repeated as
necessary until Landlord has approved the Architectural Plans (or the applicable
component thereof). No revision may be made to the approved Architectural Plans
(the “Approved Architectural Plans”) without Landlord’s prior consent as
described in Section 2.7 below. Immediately following Landlord’s approval of the
Architectural Plans, Tenant shall deliver to Landlord a CD ROM of the
backgrounds of the Approved Architectural Plans in accordance with Landlord’s
CAD Format Requirements (as hereinafter defined).

2.6 Construction Pricing.

2.6.1 Within 12 business days after the later to occur of the date that (a) the
Approved Architectural Plans are approved by Landlord and Tenant and
(b) Landlord has received the electronic copy of the Approved Architectural
Plans pursuant to Section 2.5 above, Landlord shall provide Tenant with
Landlord’s reasonable estimate (the “Construction Pricing Proposal”) of the cost
of all Allowance Items to be incurred by Tenant in connection with the
performance of the Tenant Improvement Work pursuant to the Approved
Architectural Plans (taking into consideration, also, the reasonable estimate of
the cost of any Tenant Improvement Work which shall be shown on the Engineering
Drawings, defined below). Tenant shall provide Landlord with notice approving or
disapproving the Construction Pricing Proposal. If Tenant disapproves the
Construction Pricing Proposal, Tenant’s notice of disapproval shall be
accompanied by proposed revisions to the Approved Architectural Plans that
Tenant requests in order to resolve its objections to the Construction Pricing
Proposal, and Landlord shall respond as required under Section 2.7 below. Such
procedure shall be repeated as necessary until the Construction Pricing Proposal
is approved by Tenant. Upon Tenant’s approval of the Construction Pricing
Proposal, Landlord may purchase the items set forth in the Construction Pricing
Proposal and commence construction relating to such items.

2.6.2 If the Construction Pricing Proposal exceeds the Allowance, then,
concurrently with its delivery to Landlord of approval of the Construction
Pricing Proposal, Tenant shall deliver to

 

Exhibit B

4



--------------------------------------------------------------------------------

Landlord cash in the amount of such excess (the “Over-Allowance Amount”). Any
Over-Allowance Amount shall be disbursed by Landlord after the Allowance and
pursuant to the same procedure as the Allowance. After the Construction Pricing
Proposal is approved by Tenant, if any revision is made to the Approved
Architectural Plans, the Approved Engineering Drawings (defined below), the
Approved Construction Drawings (defined below) or the Tenant Improvement Work
that increases the Construction Pricing Proposal, or if the Construction Pricing
Proposal is otherwise increased to reflect the actual cost of all Allowance
Items to be incurred by Tenant in connection with the performance of the Tenant
Improvement Work pursuant to the terms hereof, then Tenant shall deliver any
resulting Over-Allowance Amount (or any resulting increase in the Over-Allowance
Amount) to Landlord immediately upon Landlord’s request.

2.7 Revisions to Approved Architectural Plans. If Tenant requests Landlord’s
approval of any revision to the Approved Architectural Plans, Landlord shall
provide Tenant with notice approving or disapproving such revision, and, if
Landlord approves such revision, Landlord shall provide Tenant with notice of
any resulting change in the most recent Construction Pricing Proposal, if any,
within five (5) business days after the later of Landlord’s receipt of such
request (together with the proposed revision) or the mutual execution and
delivery of this Agreement if such revision is not material, and within such
longer period of time as may be reasonably necessary (but not more than
10 business days after the later of such receipt or such execution and delivery)
if such revision is material, whereupon Tenant, within one (1) business day,
shall notify Landlord whether it desires to proceed with such revision. If
Landlord has commenced performance of the Tenant Improvement Work, then, in the
absence of such authorization, Landlord shall have the option to continue such
performance disregarding such revision. Notwithstanding any provision herein to
the contrary, Landlord shall have the right (in its sole and absolute
discretion) to approve, disapprove or condition its approval to any Tenant
proposed revision to the Approved Architectural Plans.

2.8 Permits. Tenant shall submit the Approved Construction Drawings to the
appropriate municipal authorities and otherwise apply for and obtain from such
authorities, and deliver to Landlord, all permits necessary to enable the
Contractor (defined below) to complete the Tenant Improvement Work (the
“Permits”). Tenant shall coordinate with Landlord in order to allow Landlord, at
its option, to take part in all phases of the permitting process and shall
supply Landlord, as soon as possible, with all plan check numbers and dates of
submittal. Notwithstanding any contrary provision hereof, Tenant, and not
Landlord or its consultants, shall be responsible for obtaining any Permit or
certificate of occupancy; provided, however, that Landlord shall cooperate with
Tenant in executing permit applications and performing other ministerial acts
reasonably necessary to enable Tenant to obtain any Permit or certificate of
occupancy.

2.9 Time Deadlines. Subject to Landlord rights and obligations hereunder, Tenant
shall obtain Landlord’s approval of the Architectural Plans on or before the
Plan Approval Deadline (defined below). As used in this Work Letter, “Plan
Approval Deadline” means December 20, 2011; provided, however, that the Plan
Approval Deadline shall be extended by one day for each day, if any, by which
the date on which Tenant obtains Landlord’s approval of the Architectural Plans
is delayed by any failure of Landlord to perform its obligations under this
Section 2. Tenant shall deliver the Permits to Landlord pursuant to Section 2.8
above on or before Tenant’s Permitting Deadline (defined below). As used in this
Work Letter, “Tenant’s Permitting Deadline” means February 10, 2012; provided,
however, that Tenant’s Permitting Deadline shall be extended by one day for each
day, if any, by which the date on which Tenant delivers the Permits to Landlord
pursuant to Section 2.8 above is delayed by any failure of Landlord to perform
its obligations under this Section 2 or under Section 3.2 below.

3 CONSTRUCTION.

3.1 Contractor. Landlord shall retain a contractor of Landlord’s choice (the
“Contractor”) to (a) prepare the engineering working drawings relating to the
mechanical, electrical, plumbing, fire-alarm and fire sprinkler work in the
Premises (the “Engineering Drawings”), and (b) perform the Tenant Improvement
Work. In addition, Landlord may select and/or approve of any subcontractors,
mechanics and materialmen used in connection with the preparation of the
Engineering Drawings or the performance of the Tenant Improvement Work.
Notwithstanding the foregoing, (x) Landlord shall invite no fewer than three
(3) qualified general contractors (that are willing to agree to Landlord’s
requirements and execute Landlord’s standard form of construction agreement) to
bid on the preparation of the Engineering Drawings and performance of the Tenant
Improvement Work. Landlord shall invite GCI Construction Inc. (“GCI”) to be one
of such bidding general contractors so long as GCI is willing to agree to
Landlord’s requirements and execute Landlord’s standard form of construction
agreement), and (y) if such general contractors deliver such bids to Landlord
within 10 business days after written request, then (i) Landlord will deliver
copies of the same to Tenant and (ii) Landlord shall hire the lowest of such
bidders (after adjustment for inconsistent qualifications, clarifications and
exclusions) as the Contractor. Notwithstanding any provision herein to the
contrary, if Landlord determines that a particular bidder has submitted a bid
that is wholly or partially unresponsive to Landlord’s bid package requirements
and inquiries, then (1) Landlord may disregard such bidder and (2) such bid
shall not be taken into consideration

 

Exhibit B

5



--------------------------------------------------------------------------------

for purposes of this Work Letter. Notwithstanding the foregoing, if any such
Contractor is unwilling to or unable to prepare the Engineering Drawings or
perform the Tenant Improvement Work in the manner required by the Landlord,
Landlord shall have the right to replace such Contractor with another Contractor
selected and/or approved by Landlord in its sole and absolute discretion.

3.2 Engineering Drawings.

3.2.1 Preparation. Within 10 business days after the later of Tenant’s approval
of the Construction Pricing Proposal pursuant to Section 2.6 above, the mutual
execution and delivery of this Agreement or Tenant’s delivery of an electronic
copy of the Approved Architectural Plans pursuant to Section 2.5 above, Landlord
shall cause the Contractor to prepare and deliver to Tenant Engineering Drawings
that conform to the Approved Architectural Plans. Tenant shall approve, or
reasonably disapprove (and state, with reasonable specificity, its reasons for
disapproving), the Engineering Drawings within two (2) business days after
receiving them. After receiving any such notice of reasonable disapproval,
Landlord shall cause the Contractor to revise the Engineering Drawings, taking
into account the reasons for Tenant’s disapproval (provided, however, that
Landlord shall not be required to cause the Contractor to make any revision to
the Engineering Drawings that is inconsistent with the Approved Architectural
Plans or the Landlord Requirements, or that Landlord otherwise reasonably
disapproves), and resubmit the Engineering Drawings to Tenant for its approval.
Such procedure shall be repeated as necessary until Tenant has approved the
Engineering Drawings. Such approved Engineering Drawings, as they may be revised
pursuant to Section 3.2.2 below, shall be referred to herein as the “Approved
Engineering Drawings”.

3.2.2 Revisions. If Tenant requests any revision to the Approved Engineering
Drawings, Landlord shall provide Tenant with notice approving or disapproving
such revision, and, if Landlord approves such revision, Landlord shall have such
revision made and delivered to Tenant, together with notice of any resulting
change in the most recent Construction Pricing Proposal, within 10 business days
after the later of Landlord’s receipt of such request or the mutual execution
and delivery of this Agreement if such revision is not material, and within such
longer period of time as may be reasonably necessary (but not more than
15 business days after the later of such receipt or such execution and delivery)
if such revision is material, whereupon Tenant, within one (1) business day,
shall notify Landlord whether it desires to proceed with such revision. If
Landlord has begun performing the Tenant Improvement Work, then, in the absence
of such authorization, Landlord shall have the option to continue such
performance disregarding such revision. Notwithstanding any provision herein to
the contrary, Landlord shall have the right (in its sole and absolute
discretion) to approve, disapprove or condition its approval to any Tenant
proposed revision to the Approved Engineering Drawings. Landlord shall not
revise the Approved Engineering Drawings without Tenant’s consent, which shall
not be unreasonably withheld or conditioned. Tenant shall approve, or reasonably
disapprove (and state, with reasonable specificity, its reasons for
disapproving), any revision to the Approved Engineering Drawings within two (2)
business days after receiving Landlord’s request for approval thereof. For
purposes hereof, any change order affecting the Approved Engineering Drawings
shall be deemed a revision to the Approved Engineering Drawings.

3.3 Construction.

3.3.1 Performance of Tenant Improvement Work. Landlord shall cause the
Contractor to perform the Tenant Improvement Work in accordance with the
Approved Architectural Plans and the Approved Engineering Drawings
(collectively, the “Approved Construction Drawings”). Tenant shall pay a
construction supervision and management fee (the “Landlord Supervision Fee”) to
Landlord in an amount equal to 2% of the aggregate amount of all Allowance Items
other than the Landlord Supervision Fee, the cost of any permits, and the amount
of any Architect or consultant fees.

3.3.2 Contractor’s Warranties. Tenant waives all claims against Landlord
relating to any defects in the Tenant Improvements; provided, however, that if,
within 60 days after substantial completion of the Tenant Improvements, Tenant
provides notice to Landlord of any non-latent defect in the Tenant Improvements,
or if, within 11 months and 15 days after substantial completion of the Tenant
Improvements, Tenant provides notice to Landlord of any latent defect in the
Tenant Improvements, then Landlord shall, at its option, either correct, or pay
for the correction of, such defect.

3.3.3 Tenant’s Covenants. At the conclusion of construction, Tenant shall cause
the Architect to (i) update the Approved Architectural Plans as necessary to
reflect all changes made to the Approved Architectural Plans during the course
of construction, (ii) certify to the best of its knowledge that the updated
drawings are true and correct, which certification shall survive the expiration
or termination of the Lease, and (iii) deliver to Landlord two (2) CD ROMS of
such updated drawings in accordance with Landlord’s CAD Format Requirements
(defined below) within 30 days following issuance of a certificate of occupancy
for the Premises. For purposes of this Work Letter, “Landlord’s CAD Format
Requirements” shall mean (w) the version is no later than current Autodesk
version of AutoCAD plus the most recent release version, (x) files must be
unlocked and fully accessible (no “cad-

 

Exhibit B

6



--------------------------------------------------------------------------------

lock”, read-only, password protected or “signature” files), (y) files must be in
“.dwg” format, and (z) if the data was electronically in a non-Autodesk product,
then files must be converted into “‘dwg” files when given to Landlord.

4 COMPLETION.

4.1 Ready for Occupancy. For purposes of Section 1.3.2 of this Agreement, the
Premises shall be deemed “Ready for Occupancy” upon the substantial completion
of the Tenant Improvement Work. Subject to Section 4.2 below, the Tenant
Improvement Work shall be deemed to be “substantially complete” on the later of
(a) the date of the completion of the Tenant Improvement Work pursuant to the
Approved Construction Drawings (as reasonably determined by Landlord), with the
exception of any details of construction, mechanical adjustment or any other
similar matter the non-completion of which does not materially interfere with
Tenant’s use of the Premises (“Punchlist Items”) and (b) the date Landlord
receives from the appropriate governmental authorities, with respect to the
Tenant Improvements, all approvals necessary for the occupancy of the Premises.
Landlord shall use commercially reasonable efforts to complete all Punchlist
Items as soon as reasonably practicable after the date of substantial completion
of the Tenant Improvement Work.

4.2 Tenant Delay. Tenant shall use its best efforts to cooperate with Landlord,
the Architect, the Contractor, and Landlord’s other consultants to complete all
phases of the Plans, approve the Construction Pricing Proposal and obtain the
permits for the Tenant Improvement Work as soon as possible after the execution
of this Agreement, and Tenant shall meet with Landlord, in accordance with a
schedule determined by Landlord, to discuss the parties’ progress. Without
limiting the foregoing, if the substantial completion of the Tenant Improvement
Work is delayed (a “Tenant Delay”) as a result of any of the following (and not
as a result of a Force Majeure): (a) any failure of Tenant to obtain Landlord’s
approval of the Architectural Plans on or before the Plan Approval Deadline
and/or any failure of Tenant to deliver the Permits to Landlord pursuant to
Section 2.8 above on or before Tenant’s Permitting Deadline; (b) Tenant’s
failure to timely approve the Engineering Drawings or any other matter requiring
Tenant’s approval; (c) any breach by Tenant of this Work Letter or the Lease;
(d) any change (or Tenant’s request for Landlord’s approval of any change) in
the Approved Architectural Plans, the Approved Engineering Drawings or the
Approved Construction Drawings (except to the extent such delay results from any
failure of Landlord to perform its obligations under Section 2.7 and/or
Section 3.2.2 above); (e) Tenant’s requirement for materials, components,
finishes or improvements that are not available in a commercially reasonable
time given the anticipated date of substantial completion of the Tenant
Improvement Work as set forth in this Agreement; (f) any change to the base,
shell or core of the Premises or Building required by the Approved Construction
Drawings; or (g) any other act or omission of Tenant or any of its agents,
employees or representatives, then, notwithstanding any contrary provision of
this Agreement, and regardless of when the Tenant Improvement Work is actually
substantially completed, the Tenant Improvement Work shall be deemed to be
substantially completed on the date on which the Tenant Improvement Work would
have been substantially completed if no such Tenant Delay had occurred.

5. MISCELLANEOUS. Notwithstanding any contrary provision of this Agreement, if
Tenant defaults under this Agreement before the Tenant Improvement Work is
completed, Landlord’s obligations under this Work Letter shall be excused until
such default is cured and Tenant shall be responsible for any resulting delay in
the completion of the Tenant Improvement Work. This Work Letter shall not apply
to any space other than the Premises

 

Exhibit B

7



--------------------------------------------------------------------------------

EXHIBIT C

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER I

SAN MATEO, CALIFORNIA

CONFIRMATION LETTER

__________, 20__

 

To: _____________________

   _____________________

   _____________________

   _____________________

 

Re: Office Lease (the “Lease”) dated             , 20            , between
CA-SAN MATEO BAYCENTER LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”), and ACTUATE CORPORATION, a Delaware corporation, which will do
business in California as ACTUATE SOFTWARE CORPORATION (“Tenant”), concerning
Suites 500, 600 and 700 on the fifth, sixth and seventh floors of the building
located at 951 Mariner’s Island Boulevard, San Mateo, California.

Lease ID:             

Business Unit Number:                                              

Dear             :

In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:

 

  1. The Commencement Date is              and the Expiration Date is
                        .

 

  2. The exact number of rentable square feet within the Premises is 53,832
square feet, subject to Section 2.1.1 of the Lease.

 

  3. Tenant’s Share, based upon the exact number of rentable square feet within
the Premises, is 45.5424%, subject to Section 2.1.1 of the Lease.

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Section 2.1.1 of the
Lease, if Tenant fails to execute and return (or, by notice to Landlord,
reasonably object to) this letter within ten (10) days after receiving it,
Tenant shall be deemed to have executed and returned it without exception.

 

“Landlord”: CA-SAN MATEO BAYCENTER LIMITED PARTNERSHIP, a Delaware limited
partnership   By:   EOP Owner GP L.L.C., a Delaware limited liability company,
its general partner     By:         Name:         Title:    

 

 

Exhibit C

1



--------------------------------------------------------------------------------

Agreed and Accepted as of ______, 20__. “Tenant”: ACTUATE CORPORATION, a
Delaware corporation, which will do business in California as ACTUATE SOFTWARE
CORPORATION By:     Name:     Title:    

 

By:     Name:     Title:    

 

Exhibit C

2



--------------------------------------------------------------------------------

EXHIBIT D

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER I

SAN MATEO, CALIFORNIA

RULES AND REGULATIONS

Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”). Landlord shall not
be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project. In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
consent. Tenant shall bear the cost of any lock changes or repairs required by
Tenant. Two (2) keys will be furnished by Landlord for the Premises, and any
additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices and toilet
rooms furnished to or otherwise procured by Tenant, and if any such keys are
lost, Tenant shall pay Landlord the cost of replacing them or of changing the
applicable locks if Landlord deems such changes necessary.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

3. Landlord may close and keep locked all entrance and exit doors of the
Building during such hours as are customary for comparable buildings in the
vicinity of the Building. Tenant shall cause its employees, agents, contractors,
invitees and licensees who use Building doors during such hours to securely
close and lock them after such use. Any person entering or leaving the Building
during such hours, or when the Building doors are otherwise locked, may be
required to sign the Building register, and access to the Building may be
refused unless such person has proper identification or has a previously
arranged access pass. Landlord will furnish passes to persons for whom Tenant
requests them. Tenant shall be responsible for all persons for whom Tenant
requests passes and shall be liable to Landlord for all acts of such persons.
Landlord and its agents shall not be liable for damages for any error with
regard to the admission or exclusion of any person to or from the Building. In
case of invasion, mob, riot, public excitement or other commotion, Landlord may
prevent access to the Building or the Project during the continuance thereof by
any means it deems appropriate for the safety and protection of life and
property.

4. No furniture, freight or equipment shall be brought into the Building without
prior notice to Landlord. All moving activity into or out of the Building shall
be scheduled with Landlord and done only at such time and in such manner as
Landlord designates. Landlord may prescribe the weight, size and position of all
safes and other heavy property brought into the Building and also the times and
manner of moving the same in and out of the Building. Safes and other heavy
objects shall, if considered necessary by Landlord, stand on supports of such
thickness as is necessary to properly distribute the weight. Landlord will not
be responsible for loss of or damage to any such safe or property. Any damage to
the Building, its contents, occupants or invitees resulting from Tenant’s moving
or maintaining any such safe or other heavy property shall be the sole
responsibility and expense of Tenant (notwithstanding Sections 7 and 10.4 of
this Lease).

5. No furniture, packages, supplies, equipment or merchandise will be received
in the Building or carried up or down in the elevators, except between such
hours, in such specific elevator and by such personnel as shall be designated by
Landlord.

6. Employees of Landlord shall not perform any work or do anything outside their
regular duties unless under special instructions from Landlord.

7. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
Landlord’s prior consent. Tenant shall not disturb, solicit, peddle or canvass
any occupant of the Project.

8. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance shall be thrown therein. Notwithstanding Sections 7 and 10.4 of this
Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.

 

Exhibit D

1



--------------------------------------------------------------------------------

9. Tenant shall not overload the floor of the Premises, or mark, drive nails or
screws or drill into the partitions, woodwork or drywall of the Premises, or
otherwise deface the Premises, without Landlord’s prior consent. Tenant shall
not purchase bottled water, ice, towel, linen, maintenance or other like
services from any person not approved by Landlord.

10. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated in the Premises
without Landlord’s prior consent.

11. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises or about the Project, except for such substances
as are typically found in similar premises used for general office purposes and
are being used by Tenant in a safe manner and in accordance with all Laws.
Without limiting the foregoing, Tenant shall not, without Landlord’s prior
consent, use, store, install, disturb, spill, remove, release or dispose of,
within or about the Premises or any other portion of the Project, any
asbestos-containing materials or any solid, liquid or gaseous material now or
subsequently considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable environmental Law. Tenant shall
comply with all Laws pertaining to and governing the use of these materials by
Tenant and shall remain solely liable for the costs of abatement and removal. No
burning candle or other open flame shall be ignited or kept by Tenant in the
Premises or about the Project.

12. Tenant shall not, without Landlord’s prior consent, use any method of
heating or air conditioning other than that supplied by Landlord.

13. Tenant shall not use or keep any foul or noxious gas or substance in or on
the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise. Tenant shall not throw anything out of doors, windows or skylights or
down passageways.

14. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals (other than service animals), birds, aquariums, or, except
in areas designated by Landlord, bicycles or other vehicles.

15. No cooking shall be done in the Premises, nor shall the Premises be used for
lodging, for living quarters or sleeping apartments, or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and invitees, provided that such use complies with all Laws.

16. The Premises shall not be used for manufacturing or for the storage of
merchandise except to the extent such storage may be incidental to the Permitted
Use. Tenant shall not occupy the Premises as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics or tobacco, or as a medical office, a
barber or manicure shop, or an employment bureau, without Landlord’s prior
consent. Tenant shall not engage or pay any employees in the Premises except
those actually working for Tenant in the Premises, nor advertise for laborers
giving an address at the Premises.

17. Landlord may exclude from the Project any person who, in Landlord’s
judgment, is intoxicated or under the influence of liquor or drugs, or who
violates any of these Rules and Regulations.

18. Tenant shall not loiter in or on the entrances, corridors, sidewalks,
lobbies, courts, halls, stairways, elevators, vestibules or any Common Areas for
the purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.

19. Tenant shall not waste electricity, water or air conditioning, shall
cooperate with Landlord to ensure the most effective operation of the Building’s
heating and air conditioning system, and shall not attempt to adjust any
controls. Tenant shall install and use in the Premises only ENERGY STAR rated
equipment, where available. Tenant shall use recycled paper in the Premises to
the extent consistent with its business requirements.

20. Tenant shall store all its trash and garbage inside the Premises. No
material shall be placed in the trash or garbage receptacles if, under Law, it
may not be disposed of in the ordinary and customary manner of disposing of
trash and garbage in the vicinity of the Building. All trash, garbage and refuse
disposal shall be made only through entryways and elevators provided for such
purposes at such times as Landlord shall designate. Tenant shall comply with
Landlord’s recycling program, if any.

 

Exhibit D

2



--------------------------------------------------------------------------------

21. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

22. Any persons employed by Tenant to do janitorial work shall be subject to
Landlord’s prior consent and, while in the Building and outside of the Premises,
shall be subject to the control and direction of the Building manager (but not
as an agent or employee of such manager or Landlord), and Tenant shall be
responsible for all acts of such persons.

23. No awning or other projection shall be attached to the outside walls of the
Building without Landlord’s prior consent. Other than Landlord’s
Building-standard window coverings, no curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises. All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without Landlord’s prior consent. Tenant shall abide by Landlord’s regulations
concerning the opening and closing of window coverings.

24. Tenant shall not obstruct any sashes, sash doors, skylights, windows or
doors that reflect or admit light or air into the halls, passageways or other
public places in the Building, nor shall Tenant place any bottles, parcels or
other articles on the windowsills.

25. Tenant must comply with requests by Landlord concerning the informing of
their employees of items of importance to the Landlord.

26. Tenant must comply with the State of California “No-Smoking” law set forth
in California Labor Code Section 6404.5 and with any local “No-Smoking”
ordinance that is not superseded by such law.

27. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by Law.

28. All office equipment of an electrical or mechanical nature shall be placed
by Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise or annoyance.

29. Tenant shall not use any hand trucks except those equipped with rubber tires
and rubber side guards.

30. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without Landlord’s prior consent.

31. Without Landlord’s prior consent, Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises.

Landlord may from time to time modify or supplement these Rules and Regulations
in a manner that, in Landlord’s reasonable judgment, is appropriate for the
management, safety, care and cleanliness of the Premises, the Building, the
Common Areas and the Project, for the preservation of good order therein, and
for the convenience of other occupants and tenants thereof. Landlord may waive
any of these Rules and Regulations for the benefit of any tenant, but no such
waiver shall be construed as a waiver of such Rule and Regulation in favor of
any other tenant nor prevent Landlord from thereafter enforcing such Rule and
Regulation against any tenant.

 

Exhibit D

3



--------------------------------------------------------------------------------

EXHIBIT E

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER I

SAN MATEO, CALIFORNIA

JUDICIAL REFERENCE

IF THE JURY-WAIVER PROVISIONS OF SECTION 25.8 OF THIS LEASE ARE NOT ENFORCEABLE
UNDER CALIFORNIA LAW, THE PROVISIONS SET FORTH BELOW SHALL APPLY.

It is the desire and intention of the parties to agree upon a mechanism and
procedure under which controversies and disputes arising out of this Lease or
related to the Premises will be resolved in a prompt and expeditious manner.
Accordingly, except with respect to actions for unlawful or forcible detainer or
with respect to the prejudgment remedy of attachment, any action, proceeding or
counterclaim brought by either party hereto against the other (and/or against
its officers, directors, employees, agents or subsidiaries or affiliated
entities) on any matters arising out of or in any way connected with this Lease,
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
whether sounding in contract, tort, or otherwise, shall be heard and resolved by
a referee under the provisions of the California Code of Civil Procedure,
Sections 638 — 645.1, inclusive (as same may be amended, or any successor
statute(s) thereto) (the “Referee Sections”). Any fee to initiate the judicial
reference proceedings and all fees charged and costs incurred by the referee
shall be paid by the party initiating such procedure (except that if a reporter
is requested by either party, then a reporter shall be present at all
proceedings where requested and the fees of such reporter – except for copies
ordered by the other parties – shall be borne by the party requesting the
reporter); provided however, that allocation of the costs and fees, including
any initiation fee, of such proceeding shall be ultimately determined in
accordance with Section 25.6 of this Lease. The venue of the proceedings shall
be in the county in which the Premises is located. Within 10 days of receipt by
any party of a request to resolve any dispute or controversy pursuant to this
Exhibit E, the parties shall agree upon a single referee who shall try all
issues, whether of fact or law, and report a finding and judgment on such issues
as required by the Referee Sections. If the parties are unable to agree upon a
referee within such 10-day period, then any party may thereafter file a lawsuit
in the county in which the Premises is located for the purpose of appointment of
a referee under the Referee Sections. If the referee is appointed by the court,
the referee shall be a neutral and impartial retired judge with substantial
experience in the relevant matters to be determined, from Jams/Endispute, Inc.,
ADR Services, Inc. or a similar mediation/arbitration entity approved by each
party in its sole and absolute discretion. The proposed referee may be
challenged by any party for any of the grounds listed in the Referee Sections.
The referee shall have the power to decide all issues of fact and law and report
his or her decision on such issues, and to issue all recognized remedies
available at law or in equity for any cause of action that is before the
referee, including an award of attorneys’ fees and costs in accordance with this
Lease. The referee shall not, however, have the power to award punitive damages,
nor any other damages that are not permitted by the express provisions of this
Lease, and the parties waive any right to recover any such damages. The parties
may conduct all discovery as provided in the California Code of Civil Procedure,
and the referee shall oversee discovery and may enforce all discovery orders in
the same manner as any trial court judge, with rights to regulate discovery and
to issue and enforce subpoenas, protective orders and other limitations on
discovery available under California Law. The reference proceeding shall be
conducted in accordance with California Law (including the rules of evidence),
and in all regards, the referee shall follow California Law applicable at the
time of the reference proceeding. The parties shall promptly and diligently
cooperate with one another and the referee, and shall perform such acts as may
be necessary to obtain a prompt and expeditious resolution of the dispute or
controversy in accordance with the terms of this Exhibit E. In this regard, the
parties agree that the parties and the referee shall use best efforts to ensure
that (a) discovery be conducted for a period no longer than 6 months from the
date the referee is appointed, excluding motions regarding discovery, and (b) a
trial date be set within 9 months of the date the referee is appointed. In
accordance with Section 644 of the California Code of Civil Procedure, the
decision of the referee upon the whole issue must stand as the decision of the
court, and upon the filing of the statement of decision with the clerk of the
court, or with the judge if there is no clerk, judgment may be entered thereon
in the same manner as if the action had been tried by the court. Any decision of
the referee and/or judgment or other order entered thereon shall be appealable
to the same extent and in the same manner that such decision, judgment, or order
would be appealable if rendered by a judge of the superior court in which venue
is proper hereunder. The referee shall in his/her statement of decision set
forth his/her findings of fact and conclusions of law. The parties intend this
general reference agreement to be specifically enforceable in accordance with
the Code of Civil Procedure. Nothing in this Exhibit E shall prejudice the right
of any party to obtain provisional relief or other equitable remedies from a
court of competent jurisdiction as shall otherwise be available under the Code
of Civil Procedure and/or applicable court rules.

 

Exhibit E

1



--------------------------------------------------------------------------------

EXHIBIT F

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER I

SAN MATEO, CALIFORNIA

ADDITIONAL PROVISIONS

 

1. Asbestos Notification. Tenant acknowledges that it has received the asbestos
notification letter attached to this Lease as Exhibit G, disclosing the
existence of asbestos in the Building. Tenant agrees to comply with the
California “Connelly Act” and other applicable laws, including by providing
copies of Landlord’s asbestos notification letter to all of Tenant’s “employees”
and “owners”, as those terms are defined in the Connelly Act and other
applicable laws.

 

2. Provisions Required Under Existing Security Agreement. Notwithstanding any
contrary provision of this Lease:

 

  A. Permitted Use. No portion of the Premises shall be used for any of the
following uses: any pornographic or obscene purposes, any commercial sex
establishment, any pornographic, obscene, nude or semi-nude performances,
modeling, materials, activities, or sexual conduct or any other use that, as of
the time of the execution hereof, has or could reasonably be expected to have a
material adverse effect on the Property or its use, operation or value.

 

  B. Subordination and Attornment. This Lease shall be subject and subordinate
to any Security Agreement (other than a ground lease) existing as of the date of
mutual execution and delivery of this Lease (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, an
“Existing Security Agreement”) or any loan document secured by any Existing
Security Agreement (an “Existing Loan Document”). In the event of the
enforcement by any Security Holder of any remedy under any Existing Security
Agreement or Existing Loan Document, Tenant shall, at the option of the Security
Holder or of any other person or entity succeeding to the interest of the
Security Holder as a result of such enforcement, attorn to the Security Holder
or to such person or entity and shall recognize the Security Holder or such
successor in the interest as lessor under this Lease without change in the
provisions thereof; provided, however, the Security Holder or such successor in
interest shall not be liable for or bound by (i) any payment of an installment
of rent or additional rent which may have been made more than thirty (30) days
before the due date of such installment, (ii) any act or omission of or default
by Landlord under this Lease (but the Security Holder, or such successor, shall
be subject to the continuing obligations of Landlord to the extent arising from
and after such succession to the extent of the Security Holder’s, or such
successor’s, interest in the Property), (iii) any credits, claims, setoffs or
defenses which Tenant may have against Landlord, or (iv) any obligation under
this Lease to maintain a fitness facility at the Property. Tenant, upon the
reasonable request by the Security Holder or such successor in interest, shall
execute and deliver an instrument or instruments confirming such attornment.
Notwithstanding the foregoing, in the event the Security Holder under any
Existing Security Agreement or Existing Loan Document shall have entered into a
separate subordination, attornment and non-disturbance agreement directly with
Tenant governing Tenant’s obligation to attorn to the Security Holder or such
successor in interest as lessor, the terms and provisions of such agreement
shall supersede the provisions of this Subsection.

 

  C. Proceeds.

 

  1. As used herein, “Proceeds” means any compensation, awards, proceeds,
damages, claims, insurance recoveries, causes or rights of action (whenever
accrued) or payments which Landlord may receive or to which Landlord may become
entitled with respect to the Property or any part thereof (other than payments
received in connection with any liability or loss of rental value or business
interruption insurance) in connection with any taking by condemnation or eminent
domain (“Taking”) of, or any casualty or other damage or injury to, the Property
or any part thereof.

 

  2.

Nothing in this Lease shall be deemed to entitle Tenant to receive and retain
Proceeds except those that may be specifically awarded to it in condemnation
proceedings because of the Taking of its trade fixtures and its leasehold
improvements which have not become part of the Property and such business loss
as Tenant may specifically and separately establish. Nothing in the preceding
sentence

 

Exhibit F

1



--------------------------------------------------------------------------------

  shall be deemed to expand any right Tenant may have under this Lease to
receive or retain any Proceeds.

 

  3. Nothing in this Lease shall be deemed to prevent Proceeds from being held
and disbursed by any Security Holder under any Existing Loan Documents in
accordance with the terms of such Existing Loan Documents. However, if, in the
event of any casualty or partial Taking, any obligation of Landlord under this
Lease to restore the Premises or the Building is materially diminished by the
operation of the preceding sentence, then Landlord, as soon as reasonably
practicable after the occurrence of such casualty or partial Taking, shall
provide written notice to Tenant describing such diminution with reasonably
specificity, whereupon, unless Landlord has agreed in writing, in its sole and
absolute discretion, to waive such diminution, Tenant, by written notice to
Landlord delivered within 10 days after receipt of Landlord’s notice, shall have
the right to terminate this Lease effective 10 days after the date of such
termination notice.

 

3. Early Entry. If both of the Conditions Precedent (defined in Section 6 below)
have been satisfied on or prior to the Contingency Date, Tenant may enter the
Premises (i) after installation of the ceiling grid in the Premises and before
the Premises becomes Ready for Occupancy, solely for the purpose of installing
telecommunications and data cabling in the Premises, and (ii) after installation
of the carpeting in the Premises and before the Premises becomes Ready for
Occupancy, solely for the purpose of installing equipment, furnishings and other
personal property in the Premises. Other than the obligation to pay Base Rent
and Tenant’s Share of any Expense Excess or Tax Excess, all of Tenant’s
obligations hereunder shall apply during any period of such early entry.
Notwithstanding the foregoing, Landlord may limit, suspend or terminate Tenant’s
rights to enter the Premises pursuant to this Section 3 if Landlord reasonably
determines that such entry is endangering individuals working in the Premises or
is delaying completion of the Tenant Improvement Work (defined in Exhibit B).

 

4. Exterior Signage.

 

  4.1. So long as (i) Tenant is not in Default under the terms of the Lease;
(ii) Tenant is in occupancy of the Premises; (iii) Tenant has not assigned the
Lease or sublet more than 25% of the Premises, (iv) Tenant notifies Landlord of
its intent to install an Exterior Sign (as defined below) and delivers to
Landlord the proposed design of the Exterior Sign, in both cases, prior to
December 31, 2012 (each individually a “Signage Condition” and collectively, the
“Signage Conditions”), Tenant shall have the right, subject to the terms hereof,
to place its name on a portion of the Building located on the top elevation of
the Building facing a Southwesterly direction (the “Exterior Sign”), as more
particularly shown on Exhibit F-1 attached hereto. The installation of the
Exterior Sign shall be subject to (a) the approval of any governmental authority
having jurisdiction, (b) the Landlord’s approval of the design, size and color
of the Exterior Sign, the manner in which it is attached to the Building and, if
applicable, any provisions for illumination, which approval shall not be
unreasonably withheld, conditioned or delayed and (c) otherwise subject to all
other provisions of Sections 7.2 and 7.3 of the Lease. Subject to satisfaction
of the foregoing conditions, Tenant, at Tenant’s sole cost and expense, may
fabricate, construct and thereafter install the Exterior Sign on the Building.

 

  4.2. Tenant shall be responsible for maintaining the Exterior Sign in a first
class manner and for all costs of repairing the Exterior Sign, including,
without limitation, all cost of repairing or replacing any damaged portions of
the Exterior Sign and the cost of replacing any lightbulbs, florescent or neon
tubes or other illumination devices. All such work shall be performed with
reasonable prior notice to Landlord and shall be subject to the criteria set
forth herein with respect to the installation of the Exterior Sign, including,
without limitation, the prior approval of Landlord. Tenant shall pay the cost of
all electricity consumed in connection with the operation of the Exterior
Sign. Notwithstanding the foregoing, in the event of a Default or in an
emergency, Landlord shall have the right (but not the obligation) to maintain
the Exterior Sign with contractors selected by Landlord and to bill Tenant for
the cost thereof as Additional Rent.

 

  4.3.

Upon expiration or earlier termination of the Lease or if during the Term (and
any extensions thereof) any of the Signage Conditions are no longer satisfied,
then Tenant’s rights granted herein will terminate and Tenant, at its cost
within 45 days after request by Landlord, shall remove Tenant’s Exterior Sign
from the Building and restore the affected portion of the Building to the
condition it was in prior to installation of Tenant’s Exterior Sign, ordinary
wear and tear excepted. If Tenant does not perform such work within such 45 day
period, then Landlord may do so, at Tenant’s cost, and Tenant shall reimburse
Landlord for the cost of such work within 30 days after request
therefore. Tenant shall be

 

Exhibit F

2



--------------------------------------------------------------------------------

  solely responsible for any damage to the Exterior Sign and any damage that the
Exterior Sign or its installation, repair, maintenance or removal may cause to
the Building, the Property, or any other property of Landlord or any third
party. Tenant shall indemnify, defend, protect and hold harmless the Landlord
Parties from any Claim related to the Exterior Sign, except to the extent such
Claim arises from the gross negligence or willful misconduct of any Landlord
Party. The provisions of this subsection 4.3 shall survive expiration or earlier
termination of the Lease.

 

5. Extension Option.

 

  5.1. Grant of Option; Conditions. Tenant shall have the right (the “Extension
Option”) to extend the Term for one additional period of five (5) years
commencing on the day following the Expiration Date and ending on the
fifth anniversary of the Expiration Date (the “Extension Term”), if:

 

  A. Not less than 9 and not more than 12 full calendar months before the
Expiration Date, Tenant delivers written notice to Landlord (the “Extension
Notice”) electing to exercise the Extension Option and stating Tenant’s estimate
of the Prevailing Market (defined in Section 5.5 below) rate for the Extension
Term;

 

  B. Tenant is not in default under the Lease beyond any applicable cure period
when Tenant delivers the Extension Notice;

 

  C. No more than 25% of the Premises is sublet when Tenant delivers the
Extension Notice; and

 

  D. The Lease has not been assigned before Tenant delivers the Extension
Notice.

 

  5.2. Terms Applicable to Extension Term.

 

  A. During the Extension Term, (a) the Base Rent rate per rentable square foot
shall be equal to the Prevailing Market rate per rentable square foot; (b) Base
Rent shall increase annually at the rate of 3% per year; and (c) Base Rent shall
be payable in monthly installments in accordance with the terms and conditions
of the Lease.

 

  B. During the Extension Term Tenant shall pay Tenant’s Share of Expenses and
Taxes for the Premises in accordance with the Lease. During the Extension Term
the Base Year for Expenses and Taxes shall be the calendar year in which the
Extension Term commences.

 

  C. No free rent, construction allowance or similar concession shall apply to
the Extension Term.

 

  5.3. Procedure for Determining Prevailing Market.

 

  A. Initial Procedure. Within 15 business days after receiving the Extension
Notice, Landlord shall give Tenant either (i) written notice (“Landlord’s
Binding Notice”) accepting Tenant’s estimate of the Prevailing Market rate for
the Extension Term stated in the Extension Notice, or (ii) written notice
(“Landlord’s Rejection Notice”) rejecting such estimate and stating Landlord’s
estimate of the Prevailing Market rate for the Extension Term. If Landlord gives
Tenant a Landlord’s Rejection Notice, Tenant, within 15 days thereafter, shall
give Landlord either (i) written notice (“Tenant’s Binding Notice”) accepting
Landlord’s estimate of the Prevailing Market rate for the Extension Term stated
in such Landlord’s Rejection Notice, or (ii) written notice (“Tenant’s Rejection
Notice”) rejecting such estimate. If Tenant gives Landlord a Tenant’s Rejection
Notice, Landlord and Tenant shall work together in good faith to agree in
writing upon the Prevailing Market rate for the Extension Term. If, within
45 days after delivery of a Tenant’s Rejection Notice, the parties fail to agree
in writing upon the Prevailing Market rate, the provisions of Section 5.3.B
below shall apply.

 

  B. Dispute Resolution Procedure.

 

  1.

If, within 45 days after delivery of a Tenant’s Rejection Notice, the parties
fail to agree in writing upon the Prevailing Market rate, Landlord and Tenant,
within five (5) days thereafter, shall each simultaneously submit to the other,
in a sealed envelope, its good faith estimate of the

 

Exhibit F

3



--------------------------------------------------------------------------------

  Prevailing Market rate for the Extension Term (collectively, the “Estimates”).
If the higher of such Estimates is not more than 105% of the lower of such
Estimates, the Prevailing Market rate shall be deemed to be the average of the
two Estimates. Otherwise, within seven (7) days after the exchange of Estimates,
Landlord and Tenant shall each select an appraiser to determine which of the two
Estimates most closely reflects the Prevailing Market rate for the Extension
Term. Each appraiser so selected shall be certified as an MAI appraiser or as an
ASA appraiser and shall have had at least five (5) years experience within the
previous 10 years as a real estate appraiser working in the San Mateo,
California area, with working knowledge of current rental rates and leasing
practices relating to buildings similar to the Building. For purposes hereof, an
“MAI” appraiser means an individual who holds an MAI designation conferred by,
and is an independent member of, the American Institute of Real Estate
Appraisers (or its successor organization, or in the event there is no successor
organization, the organization and designation most similar), and an “ASA”
appraiser means an individual who holds the Senior Member designation conferred
by, and is an independent member of, the American Society of Appraisers (or its
successor organization, or, in the event there is no successor organization, the
organization and designation most similar).

 

  2. If each party selects an appraiser in accordance with Section 5.3.B.1
above, the parties shall cause their respective appraisers to work together in
good faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Extension Term. The Estimate, if any, so agreed
upon by such appraisers shall be final and binding on both parties as the
Prevailing Market rate for the Extension Term and may be entered in a court of
competent jurisdiction. If the appraisers fail to reach such agreement within
20 days after their selection, then, within 10 days after the expiration of such
20-day period, the parties shall instruct the appraisers to select a third
appraiser meeting the above criteria (and if the appraisers fail to agree upon
such third appraiser within 10 days after being so instructed, either party may
cause a court of competent jurisdiction to select such third appraiser).
Promptly upon selection of such third appraiser, the parties shall instruct such
appraiser (or, if only one of the parties has selected an appraiser within the
7-day period described above, then promptly after the expiration of such 7-day
period the parties shall instruct such appraiser) to determine, as soon as
practicable but in any case within 14 days after his selection, which of the two
Estimates most closely reflects the Prevailing Market rate. Such determination
by such appraiser (the “Final Appraiser”) shall be final and binding on both
parties as the Prevailing Market rate for the Extension Term and may be entered
in a court of competent jurisdiction. If the Final Appraiser believes that
expert advice would materially assist him, he may retain one or more qualified
persons to provide such expert advice. The parties shall share equally in the
costs of the Final Appraiser and of any experts retained by the Final Appraiser.
Any fees of any other appraiser, counsel or expert engaged by Landlord or Tenant
shall be borne by the party retaining such appraiser, counsel or expert.

 

  C. If the Prevailing Market rate has not been determined by the commencement
date of the Extension Term, Tenant shall pay Base Rent for the Extension Term
upon the terms and conditions in effect during the last month ending on or
before the Expiration Date until such time as the Prevailing Market rate has
been determined. Upon such determination, the Base Rent for the Extension Term
shall be retroactively adjusted. If such adjustment results in an under- or
overpayment of Base Rent by Tenant, Tenant shall pay Landlord the amount of such
underpayment, or receive a credit in the amount of such overpayment, with or
against the next Base Rent due under the Lease.

 

  5.4.

Extension Amendment. If Tenant is entitled to and properly exercises its
Extension Option, and if the Prevailing Market rate for the Extension Term is
determined in accordance with Section 5.3 above, Landlord, within a reasonable
time thereafter, shall prepare and deliver to Tenant an amendment (the
“Extension Amendment”) reflecting changes in the Base Rent, the Term, the
Expiration Date, and other appropriate terms, and Tenant shall execute and
return the Extension Amendment to Landlord within 15 days

 

Exhibit F

4



--------------------------------------------------------------------------------

  after receiving it. Notwithstanding the foregoing, upon determination of the
Prevailing Market rate for the Extension Term in accordance with Section 5.3
above, an otherwise valid exercise of the Extension Option shall be fully
effective whether or not the Extension Amendment is executed.

 

  5.5. Definition of Prevailing Market. For purposes of this Extension Option,
“Prevailing Market” shall mean the arms-length, fair-market, annual rental rate
per rentable square foot under extension and renewal leases and amendments
entered into on or about the date on which the Prevailing Market is being
determined hereunder for space comparable to the Premises in the Building and
office buildings comparable to the Building in the San Mateo, California area.
The determination of Prevailing Market shall take into account any material
economic differences between the terms of the Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions,
and the manner, if any, in which the landlord under any such lease is reimbursed
for operating expenses and taxes. The determination of Prevailing Market shall
also take into consideration any reasonably anticipated changes in the
Prevailing Market rate from the time such Prevailing Market rate is being
determined and the time such Prevailing Market rate will become effective under
the Lease.

 

  5.6. Intentionally omitted.

 

6. Intentionally omitted.

 

7. Environmental Indemnity. Landlord will indemnify, defend, hold harmless and
reimburse Tenant and the Tenant Parties from and against any and all fines and
reasonable direct remedial costs and expenses (including reasonable legal
expenses and consultants’ fees) (collectively, “Costs”) that Tenant may incur
due to an abatement, removal, or other remedial response required of Tenant by
an appropriate governmental authority resulting from or caused by the
introduction, production, use, generation, storage, treatment, disposal,
discharge, release or other handling or disposition of any Hazardous Materials
(as defined below) on or about the Premises, Building and/or the Property.
However, this indemnity provision will not apply to any Costs caused by the
negligence or intentional misconduct of Tenant, any of the Tenant Parties or the
invitees or contractors thereof, or resulting from any Hazardous Materials
introduced to, produced, used, generated, stored, treated, disposed of,
discharged, released or handled at the Premises, Building and/or the Property
by, or disturbed, distributed or exacerbated by, Tenant, any of the other Tenant
Parties or the invitees or contractors thereof. In addition, this indemnity
obligation shall not be binding on any party that acquires Landlord’s interest
in the Property by foreclosure or deed in lieu of foreclosure. As used herein,
the term “Hazardous Materials” means any material now or hereafter defined or
regulated by any Law or governmental authority as radioactive, toxic, hazardous,
or waste, or a chemical known to the state of California to cause cancer or
reproductive toxicity, including (1) petroleum and any of its constituents or
byproducts, (2) radioactive materials, (3) asbestos in any form or condition,
and (4) materials regulated by any of the following, as amended from time to
time, and any rules promulgated thereunder: the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. §§9601 et seq.; the
Resource Conservation and Recovery Act, 42 U.S.C. §§6901, et seq.; the Toxic
Substances Control Act, 15 U.S.C. §§2601, et seq.; the Clean Water Act, 33
U.S.C. §§1251 et seq; the Clean Air Act, 42 U.S.C. §§7401 et seq.; The
California Health and Safety Code; The California Water Code; The California
Labor Code; The California Public Resources Code; and The California Fish and
Game Code.

 

8. Letter of Credit.

 

  8.1.

General Provisions. Concurrently with Tenant’s execution of this Lease, Tenant
shall deliver to Landlord, as collateral for the full performance by Tenant of
all of its obligations under this Lease and for all losses and damages Landlord
may suffer as a result of Tenant’s failure to comply with one or more provisions
of this Lease, including any damages arising under California Civil Code
§ 1951.2 following termination of this Lease, a standby, unconditional,
irrevocable, transferable letter of credit (the “Letter of Credit”) in the form
of Exhibit F-2 and containing the terms required herein, in the face amount of
$209,529.00 (the “Letter of Credit Amount”), naming Landlord as beneficiary,
issued (or confirmed) by a financial institution acceptable to Landlord in
Landlord’s sole discretion, permitting multiple and partial draws thereon, and
otherwise in form acceptable to Landlord in its sole discretion. Tenant shall
cause the Letter of Credit to be continuously maintained in effect (whether
through replacement, renewal or extension) in the Letter of Credit Amount
through the date (the “Final LC Expiration Date”) that is 60 days after the
scheduled expiration date of the Term, as it may be extended from time to time.
If the Letter of Credit held by

 

Exhibit F

5



--------------------------------------------------------------------------------

  Landlord expires before the Final LC Expiration Date (whether by reason of a
stated expiration date or a notice of termination or non-renewal given by the
issuing bank), Tenant shall deliver a new Letter of Credit or certificate of
renewal or extension to Landlord not later than 60 days before the expiration
date of the Letter of Credit then held by Landlord. In addition, if, at any time
before the Final LC Expiration Date, the financial institution that issued (or
confirmed) the Letter of Credit held by Landlord fails to meet the Minimum
Financial Requirement (defined below), Tenant, within five (5) business days
after Landlord’s demand, shall deliver to Landlord, in replacement of such
Letter of Credit, a new Letter of Credit issued (or confirmed) by a financial
institution that meets the Minimum Financial Requirement and is otherwise
acceptable to Landlord in Landlord’s sole discretion, whereupon Landlord shall
return to Tenant the Letter of Credit that is being replaced. For purposes
hereof, a financial institution shall be deemed to meet the “Minimum Financial
Requirement” on a particular date if and only if, as of such date, such
financial institution (i) has not been placed into receivership by the FDIC; and
(ii) has a financial strength that, in Landlord’s good faith judgment, is not
less than that which is then generally required by Landlord and its affiliates
as a condition to accepting letters of credit in support of new leases. Any new
Letter of Credit or certificate of renewal or extension (a “Renewal or
Replacement LC”) shall comply with all of the provisions of this Section 8,
shall be irrevocable, transferable and shall remain in effect (or be
automatically renewable) through the Final LC Expiration Date upon the same
terms as the Letter of Credit that is expiring or being replaced.

 

  8.2. Drawings under Letter of Credit. Upon Tenant’s failure to comply with one
or more provisions of this Lease, or as otherwise specifically agreed by
Landlord and Tenant pursuant to this Lease or any amendment hereof, Landlord
may, without prejudice to any other remedy provided in this Lease or by Law,
draw on the Letter of Credit and use all or part of the proceeds to (a) satisfy
any amounts due to Landlord from Tenant, and (b) satisfy any other damage,
injury, expense or liability caused by Tenant’s failure to so comply. In
addition, if Tenant fails to furnish a Renewal or Replacement LC complying with
all of the provisions of this Section 8 when required under this Section 8,
Landlord may draw upon the Letter of Credit and hold the proceeds thereof (and
such proceeds need not be segregated) in accordance with the terms of this
Section 8 (the “LC Proceeds Account”).

 

  8.3. Use of Proceeds by Landlord. The proceeds of the Letter of Credit shall
constitute Landlord’s sole and separate property (and not Tenant’s property or
the property of Tenant’s bankruptcy estate) and Landlord may, immediately upon
any draw (and without notice to Tenant), apply or offset the proceeds of the
Letter of Credit against (a) any Rent payable by Tenant under this Lease that is
not paid when due; (b) all losses and damages that Landlord has suffered or that
Landlord reasonably estimates that it may suffer as a result of Tenant’s failure
to comply with one or more provisions of this Lease, including any damages
arising under section California Civil Code § 1951.2 following termination of
this Lease; (c) any costs incurred by Landlord in connection with this Lease
(including attorneys’ fees); and (d) any other amount that Landlord may spend or
become obligated to spend by reason of Tenant’s failure to comply with this
Lease. Provided that Tenant has performed all of its obligations under this
Lease, Landlord shall pay to Tenant, within 45 days after the Final LC
Expiration Date, the amount of any proceeds of the Letter of Credit received by
Landlord and not applied as provided above; provided, however, that if, before
the expiration of such 45-day period, a voluntary petition is filed by Tenant or
any Guarantor, or an involuntary petition is filed against Tenant or any
Guarantor by any of Tenant’s or Guarantor’s creditors, under the Federal
Bankruptcy Code, then such payment shall not be required until either all
preference issues relating to payments under this Lease have been resolved in
such bankruptcy or reorganization case or such bankruptcy or reorganization case
has been dismissed, in each case pursuant to a final court order not subject to
appeal or any stay pending appeal.

 

  8.4.

Additional Covenants of Tenant. If, for any reason, the amount of the Letter of
Credit becomes less than the Letter of Credit Amount, Tenant shall, within
five (5) days thereafter, provide Landlord with additional letter(s) of credit
in an amount equal to the deficiency (or a replacement letter of credit in the
total Letter of Credit Amount), and any such additional (or replacement) letter
of credit shall

 

Exhibit F

6



--------------------------------------------------------------------------------

  comply with all of the provisions of this Section 8, and if Tenant fails to
comply with the foregoing, notwithstanding any contrary provision of this Lease,
such failure shall constitute an incurable Default by Tenant. Tenant further
covenants and warrants that it will neither assign nor encumber the Letter of
Credit or any part thereof and that neither Landlord nor its successors or
assigns will be bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance.

 

  8.5. Nature of Letter of Credit. Landlord and Tenant (a) acknowledge and agree
that in no event shall the Letter of Credit or any renewal thereof, any
substitute therefor or any proceeds thereof (including the LC Proceeds Account)
be deemed to be or treated as a “security deposit” under California Civil Code
§ 1950.7, as it may be amended or succeeded, or any other Law applicable to
security deposits in the commercial context (“Security Deposit Laws”);
(b) acknowledge and agree that the Letter of Credit (including any renewal
thereof, any substitute therefor or any proceeds thereof) is not intended to
serve as a security deposit and shall not be subject to the Security Deposit
Laws; and (c) waive any and all rights, duties and obligations either party may
now or, in the future, will have relating to or arising from the Security
Deposit Laws. Tenant hereby waives the provisions of California Civil Code
§ 1950.7 and all other provisions of Law, now or hereafter in effect, which
(i) establish the time frame by which Landlord must refund a security deposit
under a lease, and/or (ii) provide that Landlord may claim from the security
deposit only those sums reasonably necessary to remedy defaults in the payment
of rent, to repair damage caused by Tenant or to clean the Premises, it being
agreed that Landlord may, in addition, claim those sums specified above in this
Section 8 and/or those sums reasonably necessary to compensate Landlord for any
loss or damage caused by Tenant’s breach of this Lease or the acts or omission
of Tenant or any other Tenant Parties, including any damages Landlord suffers
following termination of this Lease.

 

Exhibit F

7



--------------------------------------------------------------------------------

EXHIBIT F-1

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER I

SAN MATEO, CALIFORNIA

EXTERIOR SIGNAGE

 

Exhibit F

1



--------------------------------------------------------------------------------

EXHIBIT F-2

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER I

SAN MATEO, CALIFORNIA

FORM OF LETTER OF CREDIT

 

 

[Name of Financial Institution]

 

  

Irrevocable Standby

Letter of Credit

   No. ____________________    Issuance Date: ___________   
Expiration Date: _________    Applicant: ______________

Beneficiary

[Insert Name of Landlord]

[Insert Building management office address]

_____________________

_____________________

_____________________

Ladies/Gentlemen:

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of              U.S.
Dollars ($            ) available for payment at sight by your draft drawn on us
when accompanied by the following documents:

 

1. An original copy of this Irrevocable Standby Letter of Credit.

 

2. Beneficiary’s dated statement purportedly signed by an authorized signatory
or agent reading: “This draw in the amount of              U.S. Dollars
($            ) under your Irrevocable Standby Letter of Credit No.             
represents funds due and owing to us pursuant to the terms of that certain lease
by and between             , as landlord, and             , as tenant, and/or
any amendment to the lease or any other agreement between such parties related
to the lease.”

It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least 60 days
prior to such expiration date or applicable anniversary thereof, we notify you
in writing, by certified mail return receipt requested or by recognized
overnight courier service, that we elect not to so renew this Irrevocable
Standby Letter of Credit. A copy of any such notice shall also be sent, in the
same manner, to: Equity Office, 2 North Riverside Plaza, Suite 2100, Chicago,
Illinois 60606, Attention: Treasury Department. In addition to the foregoing, we
understand and agree that you shall be entitled to draw upon this Irrevocable
Standby Letter of Credit in accordance with 1 and 2 above in the event that we
elect not to renew this Irrevocable Standby Letter of Credit and, in addition,
you provide us with a dated statement purportedly signed by an authorized
signatory or agent of Beneficiary stating that the Applicant has failed to
provide you with an acceptable substitute irrevocable standby letter of credit
in accordance with the terms of the above referenced lease. We further
acknowledge and agree that: (a) upon receipt of the documentation required
herein, we will honor your draws against this Irrevocable Standby Letter of
Credit without inquiry into the accuracy of Beneficiary’s signed statement and
regardless of whether Applicant disputes the content of such statement; (b) this
Irrevocable Standby Letter of Credit shall permit partial draws and, in the
event you elect to draw upon less than the full stated amount hereof, the stated
amount of this Irrevocable Standby Letter of Credit shall be automatically
reduced by the amount of such partial draw; and (c) you shall be entitled to
transfer your interest in this Irrevocable Standby Letter of Credit from time to
time and more than one time without our approval and without charge. In the
event of a transfer, we reserve the right to require reasonable evidence of such
transfer as a condition to any draw hereunder.

This Irrevocable Standby Letter of Credit is subject to the International
Standby Practices (ISP98) ICC Publication No. 590.

 

 

Exhibit F

2



--------------------------------------------------------------------------------

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at                          to
the attention of                         .

 

Very truly yours,    [name] [title]

 

 

Exhibit F

3



--------------------------------------------------------------------------------

EXHIBIT G

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER I

SAN MATEO, CALIFORNIA

ASBESTOS NOTIFICATION

Asbestos-containing materials (“ACMs”) were historically commonly used in the
construction of commercial buildings across the country. ACMs were commonly used
because of their beneficial qualities; ACMs are fire-resistant and provide good
noise and temperature insulation.

Some common types of ACMs include surfacing materials (such as spray-on
fireproofing, stucco, plaster and textured paint), flooring materials (such as
vinyl floor tile and vinyl floor sheeting) and their associated mastics, carpet
mastic, thermal system insulation (such as pipe or duct wrap, boiler wrap and
cooling tower insulation), roofing materials, drywall, drywall joint tape and
drywall joint compound, acoustic ceiling tiles, transite board, base cove and
associated mastic, caulking, window glazing and fire doors. These materials are
not required under law to be removed from any building (except prior to
demolition and certain renovation projects). Moreover, ACMs generally are not
thought to present a threat to human health unless they cause a release of
asbestos fibers into the air, which does not typically occur unless (1) the ACMs
are in a deteriorated condition, or (2) the ACMs have been significantly
disturbed (such as through abrasive cleaning, or maintenance or renovation
activities).

It is possible that some of the various types of ACMs noted above (or other
types) are present at various locations in the Building. Anyone who finds any
such materials in the building should assume them to contain asbestos unless
those materials are properly tested and determined to be otherwise. In addition,
Landlord has identified the presence of certain ACMs in the Building. For
information about the specific types and locations of these identified ACMs,
please contact the Building manager. The Building manager maintains records of
the Building’s asbestos information including any Building asbestos surveys,
sampling and abatement reports. This information is maintained as part of
Landlord’s asbestos Operations and Maintenance Plan (“O&M Plan”).

The O&M Plan is designed to minimize the potential of any harmful asbestos
exposure to any person in the building. Because Landlord is not a physician,
scientist or industrial hygienist, Landlord has no special knowledge of the
health impact of exposure to asbestos. Therefore, Landlord hired an independent
environmental consulting firm to prepare the Building’s O&M Plan. The O&M Plan
includes a schedule of actions to be taken in order to (1) maintain any building
ACMs in good condition, and (2) to prevent any significant disturbance of such
ACMs. Appropriate Landlord personnel receive regular periodic training on how to
properly administer the O&M Plan.

The O&M Plan describes the risks associated with asbestos exposure and how to
prevent such exposure. The O&M Plan describes those risks, in general, as
follows: asbestos is not a significant health concern unless asbestos fibers are
released and inhaled. If inhaled, asbestos fibers can accumulate in the lungs
and, as exposure increases, the risk of disease (such as asbestosis and cancer)
increases. However, measures taken to minimize exposure and consequently
minimize the accumulation of fibers, can reduce the risk of adverse health
effects.

The O&M Plan also describes a number of activities which should be avoided in
order to prevent a release of asbestos fibers. In particular, some of the
activities which may present a health risk (because those activities may cause
an airborne release of asbestos fibers) include moving, drilling, boring or
otherwise disturbing ACMs. Consequently, such activities should not be attempted
by any person not qualified to handle ACMs. In other words, the approval of
Building management must be obtained prior to engaging in any such activities.
Please contact the Building manager for more information in this regard. A copy
of the written O&M Plan for the Building is located in the Building Management
Office and, upon your request, will be made available to tenants to review and
copy during regular business hours.

Because of the presence of ACM in the Building, Landlord is also providing the
following warning, which is commonly known as a California Proposition 65
warning:

WARNING: This building contains asbestos, a chemical known to the State of
California to cause cancer.

Please contact the Building manager with any questions regarding this Exhibit G.

 

Exhibit G

1



--------------------------------------------------------------------------------

EXHIBIT H

SAN MATEO BAYCENTER

SAN MATEO BAYCENTER I

SAN MATEO, CALIFORNIA

A FORM OF SNDA

 

Exhibit G

2



--------------------------------------------------------------------------------

SUBORDINATION,

NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT made as of this      day of         , 2011, between the Lender
(defined below) and Actuate Corporation, a Delaware corporation, having an
address at 2207 Bridgepointe Parkway, San Mateo, California 94404 (hereinafter
called “Tenant”).

RECITALS:

WHEREAS, by a Lease Agreement dated as of             , 2011 (the “Lease”),
between CA-San Mateo BayCenter Limited Partnership, a Delaware limited
partnership (hereinafter called “Landlord”), as landlord, and Tenant, as tenant,
Landlord leased to Tenant certain premises located at 951 Mariner’s Island
Boulevard, San Mateo, California (the “Premises”) on the property known as “San
Mateo BayCenter I,” and described in Schedule “A”, annexed hereto and made a
part hereof (the “Property”); and

WHEREAS, Goldman Sachs Commercial Mortgage Capital, L.P., Bank of America, N.A.,
Bear Stearns Commercial Mortgage Inc., German American Capital Corporation,
Morgan Stanley Mortgage Capital Inc., Column Financial, Inc., Citigroup Global
Markets Realty Corp., and Wachovia Bank, National Association (collectively, as
original lender and predecessor-in-interest to Lender, “Original Lender”), has
made a loan to Landlord, which loan is secured by, among other things, a
mortgage or deed of trust encumbering the Property (which mortgage or deed of
trust, and all amendments, renewals, increases, modifications, replacements,
substitutions, extensions, spreaders and consolidations thereof and all
re-advances thereunder and additions thereto, is referred to as the “Security
Instrument”); and

WHEREAS, Original Lender assigned all of its right, title and interest in and to
the Security Instrument to Wells Fargo Bank, N.A., as Trustee for the Registered
Holders of GS Mortgage Securities Corporation II, Commercial Mortgage
Pass-Through Certificates, Series 2007-EOP (together with its successors and
assigns, “Lender”); and

WHEREAS, Lender and Tenant desire to confirm their understanding and agreement
with respect to the Lease and the Security Instrument.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Lender and Tenant hereby agree and covenant as follows:

1. The Lease, and all of the terms, covenants, provisions and conditions thereof
(including, without limitation, any right of first refusal, right of first
offer, option or any similar right with respect to the sale or purchase of the
Property, or any portion thereof) is, shall be, and shall at all times remain
and continue to be, subject and subordinate in all respects to the lien, terms,
covenants, provisions and conditions of the Security Instrument and to all
advances and re-advances made thereunder and all sums secured thereby. This
provision shall be self-operative, but Tenant shall execute and deliver any
additional instruments which Lender may reasonably require to effect such
subordination.

2. So long as (i) Tenant is not in default (beyond any period given in the Lease
to Tenant to cure such default) in the payment of rent, percentage rent or
additional rent or in the performance or observance of any of the other terms,
covenants, provisions or conditions of the Lease on Tenant’s part to be
performed or observed. (ii) Tenant is not in default under this Agreement, and
(iii) the Lease is in full force and effect: (a) Tenant’s possession of the
Premises and Tenant’s rights and privileges under the Lease, or any extensions
or renewals thereof which may be effected in accordance with any option therefor
which is contained in the Lease, shall not be diminished or interfered with by
Lender, and Tenant’s occupancy of the Premises shall not be disturbed by Lender
for any reason whatsoever during the term of the Lease or any such extensions or
renewals thereof, and (b) Lender will not join Tenant as a party defendant in
any action or proceeding to foreclose the Security Instrument or to enforce any
rights or remedies of Lender under the Security Instrument which would cut off,
destroy, terminate or extinguish the Lease or Tenant’s interest and estate under
the Lease (except to the extent required so that Tenant’s

 

Page 1 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508



--------------------------------------------------------------------------------

right to receive or set off any monies or obligations owed or to be performed by
any of Lender’s predecessors-in-interest shall not be enforceable thereafter
against Lender or any of Lender’s successors-in-interest). Notwithstanding the
foregoing provisions of this paragraph, if it would be procedurally
disadvantageous for Lender not to name or join Tenant as a party in a
foreclosure proceeding with respect to the Security Instrument, Lender may so
name or join Tenant without in any way diminishing or otherwise affecting the
rights and privileges granted to, or inuring to the benefit of, Tenant under
this Agreement.

3. (A) After notice is given by Lender that the Security Instrument is in
default and that the rentals under the Lease should be paid to Lender, Tenant
will attorn to Lender and pay to Lender, or pay in accordance with the
directions of Lender, all rentals and other monies due and to become due to
Landlord under the Lease or otherwise in respect of the Premises. Such payments
shall be made regardless of any right of set-off, counterclaim or other defense
which Tenant may have against Landlord, whether as the tenant under the Lease or
otherwise. By signature below, Landlord hereby (i) irrevocably authorizes Tenant
to make such payments as provided in the preceding sentence, and (ii) agrees
that all such payments shall be fully credited against Tenant’s obligations
under the Lease.

(B) In addition, if Lender (or its nominee or designee) shall succeed to the
rights of Landlord under the Lease through possession or foreclosure action,
delivery of a deed, or otherwise, or another person purchases the Property or
the portion thereof containing the Premises upon or following foreclosure of the
Security Instrument or in connection with any bankruptcy case commenced by or
against Landlord, then, at the request of Lender (or its nominee or designee) or
such purchaser (Lender, its nominees and designees, and such purchaser, and
their respective successors and assigns, each being a “Successor-Landlord”),
Tenant shall attorn to and recognize Successor-Landlord as Tenant’s landlord
under the Lease, and shall promptly execute and deliver any instrument that
Successor-Landlord may reasonably request to evidence such attornment. Upon such
attornment, the Lease shall continue in full force and effect as, or as if it
were, a direct lease between Successor-Landlord and Tenant upon all terms,
conditions and covenants as are set forth in the Lease. If the Lease shall have
terminated by operation of law or otherwise as a result of or in connection with
a bankruptcy case commenced by or against Landlord or a foreclosure action or
proceeding or delivery of a deed in lieu, upon request of Successor-Landlord,
Tenant shall promptly execute and deliver a direct lease with
Successor-Landlord, which direct lease shall be on substantially the same terms
and conditions as the Lease (subject, however, to the provisions of clauses
(i)-(v) of this paragraph 3(B)), and shall be effective as of the day the Lease
shall have terminated as aforesaid. Notwithstanding the continuation of the
Lease, the attornment of Tenant thereunder or the execution of a direct lease
between Successor-Landlord and Tenant as aforesaid, Successor-Landlord shall
not:

(i) be liable for any previous act or omission of Landlord under the Lease,
except to the extent that (i) such act or omission continues after the date that
the Successor-Landlord succeeds to Landlord’s interest in the Property and
Lender has been provided with notice of such act or omission and an opportunity
to cure same pursuant to the requirements of Section 5 hereof, and (ii) such act
or omission by Landlord under the Lease is of a nature that the
Successor-Landlord can cure by performing a service or making a repair (it being
acknowledged that, notwithstanding the foregoing, under no circumstances shall
Lender or Successor Landlord have any obligations or liability for monetary
damages accruing for acts or omissions prior to such succession and Lender and
Successor Landlord shall not have any obligations to perform Landlord’s
obligations with respect to the construction of, or payment for, the leasehold
improvements on or above the Premises, tenant work letters and/or similar items;

(ii) be subject to any off-set, defense or counterclaim which shall have
theretofore accrued to Tenant against Landlord, except to the extent that
(i) such offset or defense arises from a default by Landlord which continues
after the date that the Successor-Landlord succeeds to Landlord’s interest in
the Property and Lender has been provided with notice of such Landlord default
and an opportunity to cure same pursuant to the requirements of Section 5
hereof, and (ii) such Landlord default under the Lease giving rise to the offset
or defense is of a nature that the Successor Landlord can cure by performing a
service or making a repair (it being acknowledged that, notwithstanding the
foregoing, under no circumstances shall Lender or Successor-Landlord have any
obligations or liability for monetary damages accruing for defaults by landlord
prior to such succession and Lender and Successor Landlord shall not have any
obligation to perform Landlord’s obligations with respect to the construction
of, or payment for, the leasehold improvements on or above the Premises, tenant
work letters and/or similar items;

 

Page 2 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508



--------------------------------------------------------------------------------

(iii) be bound by any modification of the Lease, or by any previous prepayment
of rent or additional rent made more than one (1) month prior to the date same
was due which Tenant might have paid to Landlord (except for the prepayment of
first month’s rent at the time of Lease execution), unless such modification or
prepayment shall have been expressly approved in writing by Lender;

(iv) be liable for any security deposited under the Lease unless such security
has been physically delivered to Lender or Successor-Landlord; and

(v) be liable or obligated to comply with or fulfill any of the obligations of
Landlord under the Lease or any agreement relating thereto with respect to the
construction of, or payment for, improvements on or above the Premises (or any
portion thereof), leasehold improvements, tenant work letters and/or similar
items.

4. Tenant agrees that, without the prior written consent of Lender, it shall not
(a) amend, modify, terminate or cancel the Lease or any extensions or renewals
thereof, (b) tender a surrender of the Lease, (c) make a prepayment of any rent
or additional rent more than one (1) month in advance of the due date thereof
(except for the prepayment of the first month’s rent at the time of Lease
execution), or (d) subordinate or permit the subordination of the Lease to any
lien subordinate to the Security Instrument. Any such purported action without
such consent shall be void as against the holder of the Security Instrument.

5. (A) Tenant shall promptly notify Lender of any default by Landlord under the
Lease and of any act or omission of Landlord which would give Tenant the right
to cancel or terminate the Lease or to claim a partial or total eviction or to
claim any right of setoff, counterclaim or other defense against Landlord.

(B) In the event of a default by Landlord under the Lease which would give
Tenant the right, immediately or after the lapse of a period of time, to cancel
or terminate the Lease or to claim a partial or total eviction or to claim any
right of setoff, counterclaim, or other defense against Landlord, or in the
event of any other act or omission of Landlord which would give Tenant the right
to cancel or terminate the Lease, Tenant shall not exercise such right (i) until
Tenant has given written notice of such default, act or omission to Lender, and
(ii) unless Lender has failed, within forty-five (45) days after Lender receives
such notice, to cure or remedy the default, act or omission or, if such default,
act or omission shall be one which is not reasonably capable of being remedied
by Lender within such forty-five (45) day period, until a reasonable period for
remedying such default, act or omission shall have elapsed following the giving
of such notice and following the time when Lender shall have become entitled
under the Security Instrument to remedy the same (which reasonable period shall
in no event be less than the period to which Landlord would be entitled under
the Lease or otherwise, after similar notice, to effect such remedy), provided
that Lender shall with due diligence give Tenant written notice of its intention
to, and shall commence and continue to, remedy such default, act or omission. If
Lender cannot reasonably remedy a default, act or omission of Landlord until
after Lender obtains possession of the Premises, Tenant may not terminate or
cancel the Lease or claim a partial or total eviction by reason of such default,
act or omission until the expiration of a reasonable period necessary for the
remedy after Lender secures possession of the Premises. To the extent Lender
incurs any expenses or other costs in curing or remedying such default, act or
omission, including, without limitation, attorneys’ fees and disbursements,
Lender shall be subrogated to Tenant’s rights against Landlord.

(C) Notwithstanding the foregoing, Lender shall have no obligation hereunder to
remedy such default, act or omission.

6. To the extent that the Lease shall entitle Tenant to notice of the existence
of any mortgage and the identity of any mortgagee or any ground lessor, this
Agreement shall constitute such notice to Tenant with respect to the Security
Instrument and Lender.

7. Upon and after the occurrence of a default under the Security Instrument,
which is not cured after any applicable notice and/or cure periods, Lender shall
be entitled, but not obligated, to exercise the claims, rights, powers,
privileges and remedies of Landlord under the Lease, and shall be further
entitled to the benefits of, and to receive and enforce performance of, all of
the covenants to be performed by Tenant under the Lease as though Lender were
named therein as Landlord.

8. Anything herein or in the Lease to the contrary notwithstanding, in the event
that a Successor-Landlord shall acquire title to the Property or the portion
thereof containing the Premises, Successor-Landlord shall

 

Page 3 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508



--------------------------------------------------------------------------------

have no obligation, nor incur any liability, beyond Successor-Landlord’s then
interest, if any, in the Property, and Tenant shall look exclusively to such
interest, if any, of Successor-Landlord in the Property for the payment and
discharge of any obligations imposed upon Successor-Landlord hereunder or under
the Lease, and Successor-Landlord is hereby released or relieved of any other
liability hereunder and under the Lease. Tenant agrees that, with respect to any
money judgment which may be obtained or secured by Tenant against
Successor-Landlord, Tenant shall look solely to the estate or interest owned by
Successor-Landlord in the Property, and Tenant will not collect or attempt to
collect any such judgment out of any other assets of Successor-Landlord.

9. Notwithstanding anything to the contrary in the Lease, Tenant agrees for the
benefit of Landlord and Lender that, except as permitted by, and fully in
accordance with, applicable law, Tenant shall not generate, store, handle,
discharge or maintain in, on or about any portion of the Property, any asbestos,
polychlorinated biphenyls, or any other hazardous or toxic materials, wastes and
substances which are defined, determined or identified as such (including, but
not limited to, pesticides and petroleum products if they are defined,
determined or identified as such) in any federal, state or local laws, rules or
regulations (whether now existing or hereafter enacted or promulgated), or any
judicial or administrative interpretation of any thereof, including any judicial
or administrative interpretation of any thereof, including any judicial or
administrative orders or judgments.

10. If the Lease provides that Tenant is entitled to expansion space,
Successor-Landlord shall have no obligation, nor any liability, for failure to
provide such expansion space if a prior landlord (including, without limitation,
Landlord), by reason of a lease or leases entered into by such prior landlord
with other tenants of the Property, has precluded the availability of such
expansion space.

11. Except as specifically provided in this Agreement, Lender shall not, by
virtue of this Agreement, the Security Instrument or any other instrument to
which Lender may be a party, be or become subject to any liability or obligation
to Tenant under the Lease or otherwise.

12. (A) Tenant acknowledges and agrees that this Agreement satisfies and
complies in all respects with the provisions of Article 17 of the Lease, and
that this Agreement supersedes (but only to the extent inconsistent with) the
provisions of such Article and any other provision of the Lease relating to the
priority or subordination of the Lease and the interests or estates created
thereby to the Security Instrument.

(B) Tenant agrees to enter into a subordination, non-disturbance and attornment
agreement with any lender which shall succeed Lender as lender with respect to
the Property, or any portion thereof, provided that such agreement is
substantially similar to this Agreement. Tenant does herewith irrevocably
appoint and constitute Lender as its true and lawful attorney-in-fact in its
name, place and stead to execute such subordination, non-disturbance and
attornment agreement, without any obligation on the part of Lender to do so.
This power, being coupled with an interest, shall be irrevocable as long as the
Indebtedness secured by the Security Instrument remains unpaid. Lender agrees
not to exercise its rights under the preceding two sentences if Tenant promptly
enters into the subordination, non-disturbance and attornment agreement as
required pursuant to the first sentence of this subparagraph (B).

13. (A) Any notice required or permitted to be given by Tenant to Landlord shall
be simultaneously given also to Lender, and any right to Tenant dependent upon
notice shall take effect only after notice is so given. Performance by Lender
shall satisfy any conditions of the Lease requiring performance by Landlord, and
Lender shall have a reasonable time to complete such performance as provided in
Paragraph 5 hereof.

(B) All notices or other communications required or permitted to be given to
Tenant or to Lender pursuant to the provisions of this Agreement shall be in
writing and shall be deemed given only if mailed by United States registered
mail, postage prepaid, or if sent by nationally recognized overnight delivery
service (such as Federal Express or United States Postal Service Express Mail),
addressed as follows:

 

to Tenant, at the following address:

  Actuate Corporation   2207 Bridgepointe Parkway   San Mateo, California 94404
  Attn:                                         

 

Page 4 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508



--------------------------------------------------------------------------------

to Lender, at the following address:

  Wells Fargo Bank, N.A., as Trustee   for the Registered Holders of GS Mortgage
  Securities Corporation II, Commercial Mortgage   Pass-Through Certificates,
Series 2007-EOP   c/o Bank of America, N.A.   Capital Markets Servicing Group  
900 West Trade Street, Suite 650   Charlotte, North Carolina 28255

or to such other address or number as such party may hereafter designate by
notice delivered in accordance herewith. All such notices shall be deemed given
three (3) business days after delivery to the United States Post office registry
clerk if given by registered mail, or on the next business day after delivery to
an overnight delivery courier.

14. This Agreement may be modified only by an agreement in writing signed by the
parties hereto, or their respective successors-in-interest. This Agreement shall
inure to the benefit of, and be binding upon, the parties hereto, and their
respective successors and assigns. The term “Lender” shall mean the then holder
of the Security Instrument. The term “Landlord” shall mean the then holder of
the landlord’s interest in the Lease. The term “person” shall mean an
individual, joint venture, corporation, partnership, trust, limited liability
company, unincorporated association or other entity. All references herein to
the Lease shall mean the Lease as modified by this Agreement, and to any
amendments or modifications to the Lease which are consented to in writing by
Lender. Any inconsistency between the Lease and the provisions of this Agreement
shall be resolved, to the extent of such inconsistency, in favor of this
Agreement.

15. Tenant hereby represents to Lender as follows:

(a) The Lease is in full force and effect, and has not been further amended.

(b) There has been no assignment of the Lease or subletting of any portion of
the premises demised under the Lease.

(c) There are no oral or written agreements or understandings between Landlord
and Tenant relating to the premises demised under the Lease or the Lease
transaction except as set forth in the Lease.

(d) The execution of the Lease was duly authorized and the Lease is in full
force and effect, and to the best of Tenant’s knowledge there exists no default
(beyond any applicable grace period) on the part of either Tenant or Landlord
under the Lease.

(e) There has not been filed by or against Tenant, nor to the best of the
knowledge and belief of Tenant is there threatened against Tenant, any petition
under the bankruptcy laws of the United States.

(f) To the best of Tenant’s knowledge, there is no present assignment,
hypothecation or pledge of the Lease or rents accruing under the Lease by
Landlord, other than pursuant to the Security Instrument.

16. Whenever, from time to time, reasonably requested by Lender (but not more
than three (3) times during any calendar year), Tenant shall execute and deliver
to or at the direction of Lender, and without charge to Lender, one or more
written certifications, in a form acceptable to Tenant, the then-current status
of all of the matters set forth in Paragraph 15 above, and any other information
Lender may reasonably require to confirm the current status of the Lease.

17. BOTH TENANT AND LENDER HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

18. This Agreement shall be governed by and construed in accordance with the
laws of the State in which the Property is located.

 

Page 5 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508



--------------------------------------------------------------------------------

[The remainder of this page is left intentionally blank.]

 

Page 6 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

LENDER: WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF GS
MORTGAGE SECURITIES CORPORATION II, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-EOP By: Bank of America. N.A., as Servicer By:    
Name:     Title:    

 

TENANT ACTUATE CORPORATION,

a Delaware corporation, which will do business in

California as Actuate Software Corporation

By:     Name:     Title:     By:     Name:     Title:    

AGREED AND CONSENTED TO: LANDLORD: CA-SAN MATEO BAYCENTER LIMITED PARTNERSHIP, a
Delaware limited partnership By: EOP Owner GP L.L.C., a Delaware limited
liability company, its general partner By:     Name:     Title:    

 

Page 7 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508



--------------------------------------------------------------------------------

STATE OF NORTH CAROLINA

   )       )    ss.

COUNTY OF MECKLENBURG

   )   

On the _____ day of __________ in the year 2011 before me, the undersigned, a
notary public in and for said state, personally appeared __________________, the
_____________ of Bank of America, N.A., as Servicer for Wells Fargo Bank, N.A.,
as Trustee for the Registered Holders of GS Mortgage Securities Corporation II,
Commercial Mortgage Pass-through Certificates, Series 2007-EOP, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity, and that by
his/her/their signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.

 

     Notary Public  

 

[Notary Seal]

   My commission expires:

 

STATE OF ______________

   )       )    ss.

COUNTY OF ____________

   )   

On the _____ day of __________ in the year 2011 before me, the undersigned, a
notary public in and for said state, personally appeared __________________, the
_____________ of __________________, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity, and that by his/her/their signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

     Notary Public  

 

[Notary Seal]

   My commission expires:

 

Page 8 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508



--------------------------------------------------------------------------------

STATE OF ______________

   )       )    ss.

COUNTY OF ____________

   )   

On the _____ day of ________________ in the year 2011 before me, the
undersigned, a notary public in and for said state, personally appeared
______________, the __________ of ____________, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity, and that by his/her/their signature
on the instrument, the individual, or the person upon behalf of which the
individual acted, executed the instrument.

 

     Notary Public  

 

[Notary Seal]

   My commission expires:

 

Page 9 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508



--------------------------------------------------------------------------------

SCHEDULE A

Legal Description of Property

 

Page 10 of 10

EOP SNDA with Actuate Corporation

Doc# 6174508